Exhibit 10.1

DEED OF LEASE

between

TMG SOLUTIONS PLAZA 1, L.L.C., TMG SOLUTIONS PLAZA 2, L.L.C., and TMG SOLUTIONS
PLAZA 3, L.L.C.

Landlord

and

CVENT, INC.

Tenant

Dated October 23, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

   Introductory Provisions      1       (a)    Fundamental Lease Provisions     
1       (b)    References and Conflicts      5       (c)    Exhibits      5   

2.

   Premises      5       (a)    Demised Premises      5       (b)    Tenant’s
Proportionate Share      6       (c)    Project      6       (d)    Measurement
     6   

3.

   Term      7       (a)    Lease Term      7       (b)    Inability to Deliver
Possession      9       (c)         10       (d)    Rule Against Perpetuities   
  11       (e)    Extension Term      11   

4.

   Rent      13       (a)    Base Annual Rent      13       (b)    Intentionally
Deleted      13       (c)    Additional Rent      13          (i)    General   
  13          (ii)    Operating Expenses      13       (d)    Additional Rent
Estimates and Adjustments      21       (e)    Taxes on Tenant’s Property     
23       (f)    Payment of Rent      23       (g)    Survival of Rent Obligation
     24   

5.

   Security Deposit      24   

6.

   Construction of Premises and Occupancy      26   

7.

   Use of Demised Premises      26       (a)    Use      26       (b)   
Compliance      27          (i)    Legal      27          (ii)    Fire and
Safety      28       (c)    Environmental Protection      28       (d)   
Intentionally Deleted      29       (e)    Moving and Deliveries      29      
(f)    Excessive Floor Load      29   

8.

   Rules and Regulations      30   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

9.

   Subletting and Assignment      30       (a)    Consent      30       (b)   
Assignment      31       (c)    Subletting      31       (d)    Required
Information      31       (e)    Fees; Documents      31       (f)    No Release
     32       (g)    Tenant Liability      32       (h)    Corporate Transfer   
  32       (i)    Customers and Clients      32       (j)    Profit      33   

10.

   Services and Utilities      33       (a)    Building Standard Services and
Utilities      33       (b)    Overtime Services      34       (c)   
Interruption of Service      34       (d)    Excessive Heat Generation      35
      (e)    Security      35       (f)    Excessive Electrical Usage      35   

11.

   Maintenance and Repairs      36       (a)    Landlord’s Obligations      36
      (b)    Tenant’s Obligations      37       (c)    ADA Notification      37
      (d)    Tenant’s Rights      37   

12.

   Alterations      38       (a)    Landlord’s Consent      38       (b)   
Manner of Work      39       (c)    Liens      40       (d)    Removal of
Tenant’s Work and Alterations      40       (e)    Waiver of Liens      40   

13.

   Signs and Advertisements      41   

14.

   Common Areas      42       (a)    Common Areas Defined      42       (b)   
Landlord’s Control      42       (c)    Changes and Additions      42       (d)
   Future Development      43   

15.

   Parking      43       (a)    Parking Rights      43       (b)    Parking Fees
     44       (c)    Metro Ridership      45   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

16.

   Surrender and Inspection      45       (a)    Surrender      45       (b)   
Inspection      45       (c)    Intentionally Deleted      45       (d)   
Fixtures and Personal Property Remaining      45   

17.

   Access      45       (a)    Access to Building      45       (b)   
Landlord’s Access to Demised Premises      46       (c)    Restricted Access   
  46   

18.

   Liability      46       (a)    Personal Property      46       (b)   
Tenant’s Liability      47       (c)    Criminal Acts of Third Parties      47
      (d)    Tenant Indemnity      47       (e)    Landlord Indemnity      47   
   (f)    Survival      48   

19.

   Insurance      48       (a)    Intentionally Deleted      48       (b)   
Coverages      48          (i)    Commercial General Liability      48         
(ii)    Broad Form Property      48          (iii)    Workers’ Compensation     
48          (iv)    Additional Insurance      48       (c)    Policy
Requirements      49       (d)    No Limitation of Liability      49       (e)
   Notice of Fire and Accident      49       (f)    Waiver of Subrogation     
49       (g)    Landlord’s Insurance      49   

20.

   Damage by Casualty      50       (a)    Damage to Demised Premises      50   
   (b)    Substantial Damage      51       (c)    Insurance Proceeds      51   
   (d)    Tenant’s Right of Termination      51   

21.

   Condemnation      51   

22.

   Events of Defaults and Remedies      52       (a)    Events of Default     
52       (b)    Remedies      53       (c)    Right of Landlord to Cure Tenant’s
Default      54       (d)    Subordination of Lien      55       (e)   
Intentionally Deleted      55       (f)    Landlord’s and Tenant’s Remedies
Cumulative      55   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     (g)   

Attorneys’ Fees

     55      (h)   

Mitigation of Damages

     55   

23.

 

Bankruptcy

     56   

24.

 

Lender Requirements

     57      (a)   

Subordination

     57      (b)   

Attornment

     57      (c)   

Notice of Default

     57      (d)   

New Financing

     58      (e)   

Financial Statements

     58      (f)   

Non-Disturbance

     58   

25.

 

Estoppel Certificates

     59   

26.

 

Tenant Holdover

     59   

27.

 

Generator

     60   

28.

 

Quiet Enjoyment

     61   

29.

 

Mechanics Liens

     61   

30.

 

Time

     62   

31.

 

Postponement of Performance

     62   

32.

 

Landlord’s Reserved Rights

     62   

33.

 

No Waiver

     62   

34.

 

Limitation of Landlord’s Liability

     62   

35.

 

Transfer of the Building

     63   

36.

 

Waiver of Counterclaim and Trial by Jury

     63   

37.

 

Notices

     64      (a)   

Addresses for Notices

     64      (b)   

Effective Date of Notice

     64   

38.

 

Brokers

     64   

39.

 

Storage Premises

     64   

40.

 

Miscellaneous Provisions

     65      (a)   

Governing Law

     65   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     (b)    Successors      65      (c)    No Partnership     
65      (d)    No Representations by Landlord      65      (e)    Exhibits     
65      (f)    Pronouns      65      (g)    Captions      65      (h)   
Intentionally deleted      65      (i)    Invalidity of Particular Provisions   
  65      (j)    Counterparts      65      (k)    Entire Agreement; Modification
     66      (l)    Authority      66      (m)    Examination of Lease      66
     (n)    Net Tenant Delay and Net Landlord Delay      66      (o)   
Covenants      66      (p)    Interpretation      67      (q)    Confidentiality
     67      (r)    OFAC Certification      67      (s)    Resident Agent and
Deed of Lease      67      (t)    Stair Access      68      (u)   
Communications      68      (v)    Landlord’s Representatives      68      (w)
   Tenant’s Representatives      68      (x)    Legal Requirements      68     
(y)    Business Days      68   

41.

 

Must Take Premises

     68   

42.

 

Pre-Commencement Expansion

     69   

43.

 

Rooftop Equipment

     70   

44.

 

Amenities

     71   

45.

 

Landlord’s Work

     72   

46.

 

Reserved Expansion Space

     74   

47.

 

Right of First Refusal

     74   

48.

 

Future Fourth Floor Expansion Space

     75   

49.

 

Right of First Offer

     75   

50.

 

OPTION TO CONTRACT

     77   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

EXHIBITS

     

Exhibit “A”

  

Floor Plan of Demised Premises

  

Exhibit “B”

  

Rules and Regulations

  

Exhibit “C”

  

Certificate of Commencement

  

Exhibit “D”

  

Design and Construction Schedule

  

Exhibit “E”

  

Work Agreement

  

Exhibit “E”

  

Schedule I

  

Exhibit “F”

  

Form of Non-Disturbance Agreement

  

Exhibit “G”

  

Form of Letter of Credit

  

Exhibit “H”

  

Intentionally Deleted

  

Exhibit “I”

  

Intentionally Deleted

  

Exhibit “J”

  

Exterior Sign

  

Exhibit “K”

  

Monument Sign Panel

  

Exhibit “L”

  

Reserve Parking Locations

  

Exhibit “M”

  

Janitorial Specifications

  

Exhibit “N”

  

Performance Specifications of HVAC for Portion of Demised Premises Located in
Towers 1, 2 and 3

  

Exhibit “N-1”

  

Floors 7 & 8 Space Plan

  

Exhibit “O”

  

Intentionally Deleted

  

Exhibit “P”

  

Fitness Facility and Locker-Room Renovation

  

Exhibit “Q”

  

Restroom Renovations

  

Exhibit “R”

  

Ground Floor Lobbies and Corridors Renovation

  

Exhibit “S”

  

Elevator Cab Renovations

  

Exhibit “T”

  

Patio Area and Stairwell Renovations

  

 

-vi-



--------------------------------------------------------------------------------

DEED OF LEASE

This Deed of Lease (the “Lease”) is made this 23rd day of October, 2013, between
TMG SOLUTIONS PLAZA 1, L.L.C., a Delaware limited liability company (“TMG 1”),
TMG SOLUTIONS PLAZA 2, L.L.C., a Delaware limited liability company (“TMG 2”),
and TMG SOLUTIONS PLAZA 3, L.L.C., a Delaware limited liability company (“TMG
3”) (TMG 1, TMG 2, and TMG 3 are hereinafter collectively referred to as
“Landlord”), and CVENT, INC., a Delaware corporation (“Tenant”).

WITNESSETH:

For and in consideration of the covenants herein contained and upon the terms
and conditions herein set forth, the parties agree as follows:

1. Introductory Provisions.

(a) Fundamental Lease Provisions. Certain Fundamental Lease Provisions are
presented in this Section in summary form solely to facilitate convenient
reference by the parties hereto:

 

1.    Demised Premises    The “Initial Demised Premises” (as defined below) and
the “Must Take Premises” (as defined below).    [See Section 2(a)] 2.   
Building    Buildings located at 1710 SAIC Drive, McLean, Virginia 22102 (“Tower
1”), 1709 SAIC Drive, McLean, Virginia 22102 (“Tower 2”), and 1707 SAIC Drive,
McLean, Virginia 22102 (“Tower 3”) (collectively, the “Building”).    [See
Section 2(a)] 3.    Rentable Area of Demised Premises    The initial rentable
area of the Demised Premises shall be approximately 103,340 Square Feet of space
as measured in accordance with the provisions of ANSI/BOMA Z65.1-1996, Standard
Method for Measuring Floor Area in Office Buildings (the “BOMA Method”). The
initial Demised Premises consists of: (i) approximately 21,528 square feet of
rentable area located on the seventh floor of Tower 1 (the “7th Floor T1
Space”); (ii) approximately 21,528 square feet of rentable area located on the
eighth (8th) floor of Tower 1 (the “8th Floor T1 Space”); (iii) approximately
17,336 square feet of rentable area located on the sixth (6th) floor of Tower 2
(the “6th Floor T2 Space”); (iv) approximately 17,336 square feet of rentable
area located on the seventh (7th) floor of Tower 2 (the “7th Floor T2 Space”);
(v) approximately 17,336 square feet of rentable area located on the eighth
(8th) floor of Tower 2 the “8th Floor T2 Space”); (vi) approximately 4,138
square feet of rentable area located on eighth (8th) floor of    [See Section
2(a)]

 

1



--------------------------------------------------------------------------------

      Tower 3 (the “8th Floor T3 Space”); and (vii) approximately 4,138 square
feet of rentable area located on the seventh (7th) floor of Tower 3 (the “7th
Floor T3 Space”) (the premises described in clauses (i) through (vii) above are
hereinafter collectively referred to as the “Initial Demised Premises”). The
Initial Demised Premises shall be expanded when Tenant commences to lease the
“Must Take Premises” (as defined in Section 41 below), and thereafter all
references to the “Demised Premises” shall be deemed to include the Initial
Demised Premises and the Must Take Premises. The rentable area of the Initial
Demised Premises and Must Take Premises shall be subject to remeasurement in
accordance with Section 2(d) below.    4.    Proportionate Share    After
Initial Demised Premises:    [See Section 2(b)]      

17.17% of the Building

14.44% of Tower 1

38.07% of Tower 2

4.96% of Tower 3

         After Must Take Premises:         

21.44% of the Building

21.67% of Tower 1

38.07% of Tower 2

7.43% of Tower 3

   5.    Lease Term    Eleven (11) Lease Years from the Commencement Date   
[See Section 3(a)] 6.    Commencement Date    As determined in accordance with
Section 3(a) below, anticipated to be August 1, 2014    [See Section 3(a)] 7.   
Expiration Date    Last day of 11th Lease Year, anticipated to be July 31, 2025
   [See Section 3(a)] 8.    Rental Agent   

The Meridian Group

3 Bethesda Metro Center

Suite 610

Bethesda, Maryland 20814

Attention: David Gelfond

   [See Section 4]

 

2



--------------------------------------------------------------------------------

9.            Base Annual Rent and Base
Monthly Rent With Respect
to the Initial Demised
Premises         Lease
Year          Base Annual Rent          Base Monthly Rent          Rent Per
Square Foot                   1         $ 0         $ 0         $ 0            
     2         $ 2,965,858.00         $ 247,154.83         $ 28.70            
     3         $ 3,040,262.80         $ 253,355.23         $ 29.42            
     4         $ 3,116,734.44         $ 259,727.87         $ 30.16            
     5         $ 3,194,239.44         $ 266,186.62         $ 30.91            
     6         $ 3,273,811.20         $ 272,817.60         $ 31.68            
     7         $ 3,355,449.84         $ 279,620.82         $ 32.47            
     8         $ 3,439,155.24         $ 286,596.27         $ 33.28            
     9         $ 3,525,927.40         $ 293,743.95         $ 34.11            
     10         $ 3,612,766.44         $ 301,063.87         $ 34.96            
     11         $ 3,702,672.24         $ 308,556.02         $ 35.83      

10.      

   Intentionally Deleted      

11.      

   Intentionally Deleted      

12.      

   Use of Demised Premises    Primarily for first class office use, and on an
ancillary basis, for other uses typically found in first class office buildings
in the Tysons Corner, Virginia area.    [See Section 7]

13.      

   Security Deposit    One (1) installment of Base Monthly Rent    [See Section
5]

14.      

   Base Operating Expense Amount    Operating Expenses incurred during calendar
year 2015    [See Section 4(c)(ii)]

15.      

   Base Real Estate Tax Amount    Real Estate Taxes incurred during calendar
year 2015   

16.      

   Standard Building Operating Hours:   

8:00 a.m. to 6:00 p.m. Monday – Friday

Upon Tenant’s request by 5:00 p.m. on Friday afternoon, 9:00 a.m. to 1:00 p.m.
Saturday. The Standard Building Operating Hours are subject to extension in
accordance with the provisions of Section 10 below.

   [See Section 10(a)]

17.      

   Building Holidays    New Year’s Day, Memorial Day, President’s Day, the
Fourth of July, Labor Day, Thanksgiving Day, Christmas Day    [See Section
10(a)].

 

3



--------------------------------------------------------------------------------

18.    Address for Notices to Tenant before Occupancy of Demised Premises   

Cvent

8180 Greensboro Drive, 9th Floor

McLean, Virginia 22102

Attention: Senior Manager, Operations

   [See Section 37]       With a copy to:         

Morrison & Foerster LLP

1650 Tysons Boulevard, Suite 400

McLean, Virginia 22102

Attn: Susan J. Borschel, Esquire

   19.    Address for Notices to Tenant after Occupancy of Demised Premises   

Cvent, Inc.

1710 SAIC Drive, Suite 700

McLean, Virginia 22102

Attention: Senior Manager, Operations

   [See Section 37]       With a copy to:         

Morrison & Foerster LLP

1650 Tysons Boulevard, Suite 400

McLean, Virginia 22102

Attn: Susan J. Borschel, Esquire

   20.    Address for Notices to Landlord   

The Meridian Group

3 Bethesda Metro Center, Suite 610

Bethesda, Maryland 20814

Attention: Gary Block

   [See Section 37]       with a copy to:         

Shulman, Rogers, Gandal, Pordy & Ecker, P.A.

12505 Park Potomac Avenue, 6th Floor

Potomac, Maryland 20854

Attention: Douglas K. Hirsch, Esquire

   21.    Leasing Broker   

CBRE (representing Landlord)

and Cassidy Turley Commercial Real Estate Services, Inc.

(representing Tenant)

   [See Section 38] 22.    Intentionally Deleted       23.    Name and Address
of Tenant’s Resident Agent   

Corporation Service Company 2711 Centerville

Road, Suite 400

Wilmington, DE 19808

  

 

4



--------------------------------------------------------------------------------

(b) References and Conflicts. References appearing in Section 1(a) are intended
to designate some of the other places in the Lease where additional provisions
applicable to the particular Fundamental Lease Provisions appear. These
references are for convenience only and shall not be deemed all inclusive. Each
reference in this Lease to any of the Fundamental Lease Provisions contained in
Section 1(a) shall be construed to incorporate all of the terms provided for
under such provisions, and such provisions shall be read in conjunction with all
other provisions of this Lease applicable thereto. If there is any conflict
between any of the Fundamental Lease Provisions set forth in Section 1(a) and
any other provisions of the Lease, the latter shall control.

(c) Exhibits. The following drawings and special provisions are attached hereto
as exhibits and hereby made a part of this Lease:

 

Exhibit “A”

     Floor Plan of Demised Premises [§2(a)]

Exhibit “B”

     Rules and Regulations [§8]

Exhibit “C”

     Certificate of Commencement [§3(b)]

Exhibit “D”

     Design and Construction Schedule

Exhibit “E”

     Work Agreement with Schedule 1

Exhibit “F”

     Form of SNDA

Exhibit “G”

     Form of Letter of Credit

Exhibit “H”

     Intentionally Deleted

Exhibit “I”

     Intentionally Deleted

Exhibit “J”

     Exterior Sign

Exhibit “K”

     Monument Sign Panel

Exhibit “L”

     Reserve Parking Locations

Exhibit “M”

     Janitorial Specifications

Exhibit “N”

     Performance Specifications of HVAC for Portion of Demised Premises Located
in Towers 1, 2 and 3

Exhibit “N-1”

     Floors 7 & 8 Space Plan

Exhibit “O”

     Intentionally Deleted

Exhibit “P”

     Fitness Facility and Locker-Room Renovation

Exhibit “Q”

     Restroom Renovations

Exhibit “R”

     Ground Floor Lobbies and Corridors Renovation

Exhibit “S”

     Elevator Cab Renovations

Exhibit “T”

     Patio Area and Stairwell Renovations

2. Premises.

(a) Demised Premises.

(i) Landlord hereby leases to Tenant, and Tenant hereby rents from Landlord, the
Demised Premises as specified in Section 1(a)(1) located in the Building
specified in Section 1(a)(2). The Demised Premises shall consist of
approximately the square footage of rentable floor space as specified in
Section 1(a)(3) and as shown on the floor plan attached hereto as Exhibit “A”.

(ii) Subject to the terms of this Lease, including, without limitation,
Section 12 and Exhibit “E”, Landlord also grants to Tenant (x) the non-exclusive
right, in common with other tenants of the Building and Landlord, to use the
Common Areas (as defined below); (y) the non-exclusive

 

5



--------------------------------------------------------------------------------

right, in common with other tenants of the Building and Landlord, to use the
space above the hung ceiling within the Demised Premises; and (z) the
non-exclusive right, in common with other tenants of the Building and Landlord,
to access and use the Building’s vertical ground risers and main electric
service ground, and to construct and install conduits, fiber optics, trenches,
poles, backboards, slots, sleeves, risers and riser systems, shafts, chaseways,
raceways, utility spaces, and distribution areas, including associated cabling
and wiring in the Demised Premises (collectively, the “Conduit System”), to
serve or connect with Tenant’s equipment. Notwithstanding anything in this Lease
to the contrary, Tenant shall not be required to remove any cabling or conduits
in the Building (including the Demised Premises) provided, however, that upon
the expiration or earlier termination of this Lease, if Tenant does not remove
the Conduit System from the Demised Premises, then the Conduit System shall be
surrendered with the Demised Premises as a part thereof at the end of the Term
and Landlord shall be the sole owner of such Conduit System (which shall be
surrendered along with the Demised Premises free of all liens and encumbrances).

(b) Tenant’s Proportionate Share. Subject to Section 2(d) below, Tenant’s
Proportionate Share of certain expenses hereinafter made payable to Landlord as
Additional Rent is specified in Section 1(a)(4). Said computation is based upon
the ratio of the total rentable area of the Demised Premises to the total
rentable area of the Building. Subject to Section 2(d) below, as of the date of
this Lease, the rentable area of (i) the entire Building contains 601,742 square
feet of rentable area, (ii) Tower 1 contains 298,094 square feet of rentable
area, (iii) Tower 2 contains 136,627 square feet of rentable area, and
(iv) Tower 3 contains 167,021 square feet of rentable area.

(c) Project. The Building, the Common Areas and the land upon which the same are
located (the “Land”), along with all other buildings and improvements thereon or
thereunder, including all parking facilities, are herein collectively referred
to as the “Project.”

(d) Measurement. Within sixty (60) days after delivering the Initial Demised
Premises to Tenant, Landlord shall deliver to Tenant a certificate from
Landlord’s architect that specifies (i) the rentable square footage of the
Initial Demised Premises and Must Take Premises as measured in accordance with
the BOMA Measurement Method, (ii) the rentable square footage of each of the
buildings comprising the Building as measured in accordance with the BOMA
Measurement Method, and (iii) the core factor of each of the buildings
comprising the Building as measured in accordance with the BOMA Measurement
Method. Landlord and Tenant have agreed that the core factor for the connector
space in Tower 3 shall be 20%, irrespective of any actual measurement. Such
certificate shall contain reasonable background calculations. On the date (the
“Measurement Date”) that is not later than ninety (90) days after the date that
Landlord delivers possession of the Demised Premises to Tenant, Tenant may cause
its architect to verify the rentable square footage of the Initial Demised
Premises and Must Take Premises. If Tenant does not timely elect to have its
architect so measure the Initial Demised Premises and Must Take Premises, or
Tenant’s architect’s measurement varies by two percent (2%) or less than
Landlord’s architect’s measurements, then Landlord’s architect’s measurement
shall be dispositive. If Tenant timely elects to have its architect so measure
the Initial Demised Premises and Must Take Premises and the rentable square
footage measured by Tenant’s architect, as measured in accordance with the BOMA
Measurement Method, varies from the rentable square footage of the Demised
Premises and/or Must Take Premises as determined by Landlord’s architect by 2%
or more separately or in the aggregate, then Landlord and Tenant shall each
cause their

 

6



--------------------------------------------------------------------------------

respective architects to resolve the discrepancy within ten (10) Business Days
after Tenant notifies Landlord of such discrepancy. In the event the respective
measurements vary by 2% or more separately or in the aggregate, and Landlord’s
architect and Tenant’s architect cannot agree upon the number of square feet of
rentable area that is contained within the Initial Demised Premises and/or Must
Take Premises, then such architects shall jointly select a third architect, and
such architect shall determine the number of square feet of rentable area
contained within the Initial Demised Premises and Must Take Premises. The
rentable square footage as determined in accordance with the foregoing procedure
shall be used to recalculate the rentable square footage of the Demised
Premises, the Must Take Premises, Base Annual Rent, Tenant’s Proportionate
Share, the Construction Allowance (as those terms are defined herein), and any
other provision of the Lease which has been calculated based on the number of
rentable square feet contained within the Initial Demised Premises and Must Take
Premises. Landlord and Tenant shall each pay any cost charged by their
respective architects to so measure the Initial Demised Premises and the Must
Take Premises and the cost of the third architect shall be equally shared by
Landlord and Tenant.

(e) Except as provided in Section 2(d) above, the calculation of the rentable
area of the Building shall only be subject to change in connection with changes
to the Building and/or Common Areas if and to the extent of any change in the
amount of space leased by tenants (including Tenant) who pay by separate meter
for their electrical and/or janitorial, cleaning, or other utilities or services
so that Tenant actually pays its fair, accurate and proportionate share of
Operating Expenses and Real Estate Taxes. Except as provided in Section 2(d)
above, the calculation of the rentable area of the Demised Premises is subject
to adjustment only if the Demised Premises are expanded or contracted as set
forth in this Lease or as otherwise approved in writing by both Landlord and
Tenant. Notwithstanding the foregoing to the contrary, if Landlord remeasures
the Project, Building or Demised Premises (whether required by a lender or due
to a change in the method of measurement employed by Landlord throughout the
Building), then notwithstanding the outcome of such remeasurement, neither the
amount of Base Annual Rent nor Tenant’s Proportionate Share shall be changed as
a result of any such remeasurement.

(f) During the Term (as the same may be extended), Landlord shall not have the
right to change the location (or configuration) of the Demised Premises or of
any of Tenant’s equipment or other personal property that is located within the
Demised Premises.

3. Term.

(a) Lease Term.

(i) The preliminary term of this Lease shall commence on a floor-by-floor basis
on the date Landlord delivers possession of each floor of the Demised Premises
to Tenant free of occupancies and with the Pre-Delivery HVAC and Demo Work (as
hereinafter defined in Exhibit “D”) Substantially Completed (as defined below)
(for each floor as delivered, the “Preliminary Commencement Date”) and shall end
on the date which immediately precedes the Commencement Date (as defined below).
Notwithstanding anything in this Lease to the contrary, completion of the
Tenant’s Work, including installation of equipment, fixtures and furniture,
shall not be considered the conduct of business operations in the Demised
Premises by Tenant.

(ii) The main term of this Lease shall commence on the date (the “Commencement
Date”) that is the later of (x) August 1, 2014; (y) one hundred fifty five
(155) days following the latest of the Preliminary Commencement Dates, which one
hundred fifty five (155) day

 

7



--------------------------------------------------------------------------------

period is subject to extension for each day of delay caused by Force Majeure (as
defined in Section 31 below) and for each day of delay caused by “Net Landlord
Delay” (as defined in Section 40(n) below); and (z) the date on which Landlord
has Substantially Completed the Pre-Occupancy Landlord’s Work (as defined in
Section 45 below), and subject to sooner termination as herein provided, the
term shall end the number of years and months specified in Section 1(a)(5) after
the Commencement Date (the “Expiration Date”). Despite the foregoing, in the
event Tenant elects, in its sole and absolute discretion, to use any portion of
the Demised Premises for the conduct of its business prior to August 1, 2014,
then, during the period that begins on the date Tenant commences to so use the
Demised Premises for the conduct of its business and ending on July 31, 2014,
Tenant shall pay to Landlord Tenant’s Proportionate Share of Operating Expenses
and Tenant’s Proportionate Share of Real Estate Taxes, which payment shall be
due and payable within thirty (30) days after the date Landlord delivers to
Tenant a reasonably detailed invoice which evidences Tenant’s Proportionate
Share of Operating Expenses and Tenant’s Proportionate Share of Real Estate
Taxes for such period.

(iii) As used herein, the “Lease Term” shall include both the preliminary term
and the main term. The anticipated Commencement Date is set forth in
Section 1(a)(6) and the anticipated Expiration Date is set forth in
Section 1(a)(7).

(iv) The period commencing with the Commencement Date and ending on the last day
of the twelfth (12th) full calendar month thereafter shall constitute the first
“Lease Year” as such term is used herein, except that if the Commencement Date
is not the first day of the month, then the first Lease Year shall commence on
the Commencement Date and shall continue for the balance of the month in which
the Commencement Date occurs and for a period ending on the last day of the
twelfth (12th) full calendar month after the Commencement Date. Each successive
full twelve (12) month period during the Lease Term shall constitute a “Lease
Year”.

(v) Subject to Tenant’s right to disagree as set forth in Section 3(a)(vi)
below, “Substantial Completion” (and derivatives of this phrase, such as
Substantially Complete) means that (1) the work to be substantially completed
has been completed in accordance with the applicable plans and all governmental
and quasi-government requirements applicable to the construction, except for
punch list items on a punch list completed jointly by Landlord, Tenant,
Landlord’s architect and Tenant’s architect; (2) the Demised Premises and other
areas involved in the construction are substantially free from debris and
construction materials and free of hazardous waste in violation of Legal
Requirements (as defined below); (3) the HVAC, mechanical, fire and life safety,
utility and plumbing systems for the Building are complete to a point that
allows the Tenant’s Work to proceed without impediment [it being understood and
agreed that some of the punch list work with respect to the Building systems may
be completed subsequent to the sixty (60) day period described below]; (4) at
least one elevator or material lift is available for Tenant’s use for
construction of the Tenant’s Work; and (5) Landlord has obtained and delivered
to Tenant (x) prior to delivery of the Demised Premises, a partial or interim
AIA standard form certificate of substantial completion (the “Certificate of
Substantial Completion”) with respect to Pre-Delivery HVAC and Demo Work,
executed by Landlord’s architect, and (y) prior to Tenant’s use and occupancy of
the Demised Premises for general office purposes, a Final Certificate of
Substantial Completion executed by Landlord’s architect with respect to both the
Pre-Delivery HVAC and Demo Work, and the Pre-Occupancy Landlord’s Work (which
certificate shall include, among other things, the date on which Substantial
Completion occurred (the “Substantial Completion Date”). For purposes of
determining Substantial Completion with respect to Tenant’s Work only,
Substantial Completion shall also include the satisfaction of all governmental
or quasi-governmental requirements applicable to the construction of Tenant’s
Work including the issuance of all applicable permits that would allow Tenant to

 

8



--------------------------------------------------------------------------------

complete the Tenant’s Work and use and occupy the Demised Premises for the
normal conduct of Tenant’s business. Landlord shall correct and complete defects
and punch list items described in such punch list within sixty (60) days at
Landlord’s sole cost and expense, and will promptly correct any such latent
defects timely brought to Landlord’s attention by Tenant at Landlord’s sole cost
and expense. Landlord’s general contractor that performs the Landlord’s Work
(“Landlord’s GC”) shall coordinate performance of the punch list work with
Tenant at no cost to Tenant. Landlord also shall enforce all available
warranties therefor. As used in this Lease, “punch list items” are minor items
of repair, correction, adjustment or completion related to the Pre-Occupancy
Landlord’s Work, as applicable, that do not materially affect Tenant’s access to
and use and occupancy of the Demised Premises for the normal conduct of Tenant’s
business operations, as such phrase is commonly understood in the construction
industry.

(vi) If Tenant disagrees with a Substantial Completion Date set forth in a
Certificate of Substantial Completion, Tenant shall have thirty (30) days from
the receipt thereof to provide Landlord with Tenant’s reasonable determination
of what such dates should be. If Tenant does not notify Landlord in writing
within such thirty (30)-day period of any objection to the Substantial
Completion Date, then Tenant shall be deemed to have waived such objection and
the dates set forth in the proposed Declaration shall be final and conclusive.
The parties shall have five (5) Business Days after the Landlord receives
Tenant’s objection in which to agree on what the Substantial Completion Date and
the Date of Tender should be. The parties shall be obligated to conduct such
negotiations in good faith. If, during such five (5)-Business Day period, the
parties are unable to agree on what such dates should be, then Landlord shall
provide Tenant written notice (the “SCD Dispute Notice”) thereof, and such date
shall be determined in accordance with the procedure set forth in this
Section 3(a)(vi). Within five (5) Business Days following Tenant’s receipt of
the SCD Dispute Notice, the parties shall appoint an independent, unaffiliated
architect who shall be mutually agreeable to both Landlord and Tenant, shall
have at least ten (10) years relevant experience, and shall be knowledgeable in
office construction in the northern Virginia market, and whose costs Landlord
and Tenant shall share equally. If the parties are unable to agree on an
architect within such five (5)-Business Day period, then each party, within five
(5) Business Days following Tenant’s receipt of the SCD Dispute Notice, shall
appoint an independent, unaffiliated architect (with the same qualifications)
who shall attempt to agree on the applicable Substantial Completion Date. If
within five (5) Business Days after their appointment such two architects are
unable to agree, then the two (2) architects shall together appoint a third
independent, unaffiliated architect with the same qualifications within three
(3) Business Days after expiration of such five (5) Business Day period. The
architect so appointed then shall determine, within three (3) Business Days
after its appointment, the applicable Substantial Completion Date and the
determination of such third architect shall be final and conclusive. Landlord
and Tenant shall each bear the cost of its architect and shall share equally the
cost of the third architect.

(b) Inability to Deliver Possession. If Landlord shall be unable to tender
possession of the Demised Premises free of occupancies and with the Pre-Delivery
HVAC and Demo Work Substantially Complete by the applicable dates set forth on
Exhibit “D”, or Landlord fails to Substantially Complete the Pre-Occupancy
Landlord’s Work by August 1, 2014 (the “Target Completion Date”), which Target
Completion Date is subject to extension for each day of delay caused by Force
Majeure and for each day of delay caused by Net Tenant Delay, and either or both
such failure(s) directly causes Tenant to not be able to occupy the Demised
Premises on the Target Completion Date, as such date may be extended as
aforesaid, then the Commencement Date shall be subject to extension on a day for
day basis for the amount of the delay caused by Force Majeure

 

9



--------------------------------------------------------------------------------

or Net Landlord Delay. Landlord and Tenant acknowledge that the Pre-Delivery
HVAC and Demo Work shall be performed on a floor by floor basis in accordance
with the delivery schedule set forth in Exhibit “D” hereto, and that each of
such dates shall be subject to a two (2) week grace period. No such failure to
give possession shall in any other respect affect the validity of this Lease or
the obligations of Tenant hereunder, nor shall the same be construed to modify
the Lease Term, which in all events shall be the number of Lease Years set forth
in Section 1(a)(5). Tenant shall have the right to enter into the possession of
the Demised Premises prior to the Target Completion Date (as the same may be
extended), in which event, Tenant covenants and agrees that such occupancy shall
be deemed to be under all the terms, covenants, conditions and provisions of
this Lease, except the obligation to pay rent. Within fifteen (15) days after
the Commencement Date, Landlord and Tenant shall execute a Certificate of
Commencement in the form of Exhibit “C”.

(c) In the event (i) Landlord fails to Substantially Complete the Pre-Occupancy
Landlord’s Work by the Target Completion Date, which Target Completion Date is,
for the purpose of calculating the Hold Over Late Delivery Fees, subject to
extension for by only each day of delay caused by Net Tenant Delay, and such
failure directly causes Tenant to not be able to occupy the Demised Premises on
the Target Completion Date, as such date may be extended as aforesaid in this
clause (i); or (ii) Tenant fails to Substantially Complete the Tenant’s Work by
the Target Completion Date as a result of Net Landlord Delay or “Landlord Force
Majeure” (as defined below), which Target Completion Date is, for the purpose of
calculating the Hold Over Late Delivery Fees, subject to extension for each day
of delay caused by Net Tenant Delay and each day of delay caused by “Tenant
Force Majeure” (as defined below), and such failure directly causes Tenant to
not be able to occupy the Demised Premises on the Target Completion Date, as
such date may be extended as aforesaid in this clause (ii), then Landlord shall
reimburse Tenant, within thirty (30) days after receiving reasonably detailed
written evidence of the amount of the holdover rent (but not the amount of the
base rent and pass throughs that do not constitute the holdover rent) which
Tenant actually pays to its landlord (the “Existing Landlord”) under its
existing lease (the “Existing Lease”) at its current premises at 8180 Greensboro
Drive, McLean, Virginia 22102 (the “Current Premises”) commencing on the Target
Completion Date, and continuing through the day before the Commencement Date
(the “Hold Over Late Delivery Fees”). As used herein, “Landlord Force Majeure”
shall mean (i) any delay resulting from a casualty that was not caused by
Tenant, or (ii) governmental delays in issuing permits or approvals due to
deficiencies in the Building. As used herein, “Tenant Force Majeure” shall mean
all “Force Majeure” (as defined in Section 31 below), excluding any Landlord
Force Majeure. Notwithstanding anything herein to the contrary, (i) Tenant
represents and warrants to Landlord that (x) the term of the Existing Lease is
scheduled to end on July 31, 2014, and (y) the monthly amount of the hold over
rent (excluding the amount of the base rent and pass throughs that do not
constitute the holdover rent) that is payable each month under the Existing
Lease is approximately $109,719.01 per month (the “Monthly Holdover Amount”),
and (ii) the monthly amount payable by Landlord to Tenant as the Hold Over Late
Delivery Fees shall be the lesser of (A) the Monthly Holdover Amount, or (B) the
amount Tenant actually pays to Existing Landlord under the Existing Lease as
holdover rent; provided, however, Landlord acknowledges and agrees that the
Monthly Holdover Amount set forth in this Lease is only an estimate because such
amount is subject to change based on the actual monthly amount of the hold over
rent that is payable each month under the Existing Lease, which can only be
estimated as of the Effective Date because the amount of monthly pass throughs
have not been finalized. If the Commencement Date does not occur on or before
May 1, 2015 (the “Kick Out Date”), as such date may be extended on a day for day
basis for up to one hundred twenty (120) days of Force Majeure and for Tenant
Delay, then Tenant shall have the right, to terminate this Lease by delivering
written notice of the exercise of such right to Landlord on or before the date
that is thirty (30)

 

10



--------------------------------------------------------------------------------

days following the Kick Out Date. If Tenant fails to exercise such termination
right in strict accordance with the foregoing provisions, then Tenant shall be
deemed to have waived its right to terminate this Lease under the provisions of
this Section 3(c). If this Lease is terminated pursuant to this Section 3(c),
then neither party shall have any further obligations or liability under this
Lease to the other party other than Landlord’s obligations to compensate and
indemnify Tenant as set forth in this Section 3(c) and to return to Tenant
within ten (10) days the Security Deposit paid by Tenant to Landlord pursuant to
Section 5.

(d) Rule Against Perpetuities. In the event that the Lease Term has not
commenced within three (3) years after the date specified as the Commencement
Date in Section 1(a)6 above, then this Lease shall automatically terminate at
the expiration of such three (3) year period, whereupon the parties shall
thereupon be relieved of any and all further liability hereunder.

(e) Extension Term. Provided (i) that the Lease shall be in full force and
effect; (ii) except for a Corporate Transfer, that Tenant shall have not
assigned the Lease; and (iii) that no Event of Default exists on the date that
the applicable “Extension Notice” (as defined below) is sent or on the date the
applicable Extension Term (as defined below) is to commence, then, and only in
such event, Tenant shall have the right, at Tenant’s sole option, to extend the
term of the Lease for two (2) additional periods of five (5) years (each an
“Extension Term”). Each such extension option shall be exercisable by Tenant
giving written notice (the “Extension Notice”) of the exercise of such extension
option to Landlord no later than fifteen (15) months prior to the expiration of
the then current Term and no earlier than eighteen (18) months prior to the
expiration of the then current Term; provided, however, in the event Tenant
fails to exercise such option to extend during the aforesaid time period, such
extension option (and any subsequent option) shall become null and void and all
rights with respect thereto shall automatically terminate and expire. Each
Extension Term shall be upon the same terms, covenants and conditions as set
forth herein with respect to the Lease Term, except that (x) Base Monthly Rent
shall be adjusted for each Extension Term as follows: (x) the Base Monthly Rent
for each extension term shall be equal to the then current fair market rent, and
(y) the base year for purposes of calculating the Operating Expenses and Real
Estate Taxes shall be based on market negotiations at the time the Base Monthly
Rent for the Extension Term is determined, and (z) the parking ratio and the
parking charges shall be based on the then market ratio and then market rates.
Despite the foregoing, Tenant shall have the right to so extend the term of the
Lease for less than the entire Demised Premises (but in no event less than
100,000 square feet of rentable area), provided that any such extension complies
with the following procedures: (i) Tenant shall advise Landlord, in the
Extension Notice, of the amount of rentable area that Tenant desires to extend
the term of the Lease (which shall be no less than 100,000 square feet of
rentable area), (ii) each block of space that Tenant so extends the term of the
Lease for shall constitute a full floor, provided, however, to the extent that
Tenant is then leasing a partial floor, Tenant shall have the right to exercise
such extension with respect to all of the space that it is then leasing on such
partial floor, (iii) if Tenant was leasing a full floor in Tower 1, Tower 2 or
Tower 3, and Tenant desires to exercise an extension with regard to any such
fully leased floor within a single Tower, Tenant must exercise the extension
with respect to the full floors that it was leasing (provided, however, if
Tenant exercises such right on a full floor that it is leasing in both Tower 1
and Tower 2, it must also exercise such right with respect to the connector
space on such floor in Tower 3), (iv) if the extension is for less than the
entire Demised Premises, the space retained by Tenant shall consist of either
the lowest floor(s) then leased by Tenant or the highest floor(s) then leased by
Tenant, which election shall be made by Tenant at the time it exercises such
extension right, and (v) in the event that, on the date Tenant delivers

 

11



--------------------------------------------------------------------------------

an Extension Notice, Tenant’s tangible net worth is less than Tenant’s tangible
net worth as of the date of this Lease, then as of the commencement of such
Extension Term, Tenant shall not be permitted to sublease, in the aggregate, in
excess of twenty percent (20%) of the rentable area of the portion of the
Demised Premises for which it exercises its extension option. In the event that
the parties do not, within thirty (30) days after the date that Tenant exercises
its extension option, agree upon the fair market rent for the Demised Premises
and enter into an amendment of the Lease setting forth the Base Monthly Rent
payable during the applicable Extension Term, then, unless Tenant withdraws, in
writing, its election to extend the term of the Lease, which written withdrawal
notice must be delivered to Landlord, if at all, within five (5) Business Days
after the expiration of such thirty (30) day period, the Base Monthly Rent shall
be determined in accordance with Section 3(f) below. In the event Tenant timely
delivers its withdrawal notice in strict accordance with the foregoing, then
(a) Tenant shall be deemed to have elected not to exercise its right to extend
the Term of the Lease, and (b) the Lease shall automatically end on the last day
of the then current Term of the Lease.

(f) During each year of the Extension Term, if exercised, Base Monthly Rent
shall be computed as an amount equal to the then-prevailing Fair Market Rent for
the Demised Premises. Landlord and Tenant shall employ the procedure and the
timetable described below for the purpose of computing the fair market rent for
the Demised Premises and the Base Monthly Rent properly payable during the
Extension Term. In the event Landlord and Tenant are unable to agree upon the
current fair market rent payable during the Extension Term within thirty
(30) days of Landlord’s receipt of Tenant’s notice to extend, then the fair
market rent for the Extension Term shall be determined by a board of two
(2) disinterested real estate brokers, one (1) of whom shall be named by
Landlord, one (1) by Tenant. Said brokers shall each be practicing brokers in
Northern Virginia, specializing in the field of commercial real estate, having
no less than ten (10) years’ experience in such field, and recognized as ethical
and reputable within their field. Landlord and Tenant agree to make their
appointments promptly within ten (10) days after the expiration of the thirty
(30) day period, or sooner if mutually agreed upon. Within fifteen (15) days
after both such brokers have been appointed, each broker shall submit his or her
determination of said fair market rent. If the two (2) brokers agree upon the
Base Monthly Rent, such determination shall be final and binding on the parties.
If the difference between the Base Monthly Rent calculated by each broker is
five percent (5%) or less, the rates calculated by the two brokers will be
averaged and the resulting figure will be the agreed upon Base Monthly Rent. If
the difference between the Base Monthly Rent calculated by each broker is more
than five percent (5%), the two brokers shall select a third broker, who shall
satisfy the same professional qualification requirements set forth above, and
the brokers will then notify Landlord and Tenant of such brokers name, address
and selection within ten (10) days following the failure of the parties to agree
upon the Base Monthly Rent. The third broker will select one or the other of the
two calculations of Base Monthly Rent submitted by the other two brokers and
will notify the parties and the brokers within ten (10) days of being selected
to make the Base Monthly Rent determination. The determination of the third
broker shall be final and binding on Landlord and Tenant. In arriving at their
individual rate determinations, each broker shall consider and analyze all the
components of the Lease. Landlord and Tenant shall pay the fee of the broker
selected by it and they shall equally share the payment of the fee of the third
broker. Notwithstanding the foregoing, Landlord and Tenant may at any time after
appointing the brokers, agree upon the Base Monthly Rent payable during the
Extension Term and such mutual agreement shall supersede the brokers’
determinations.

(g) As used herein, “Fair Market Rent” shall mean the minimum annual rent that
would be agreed upon by parties entering into a lease for comparable office
space in buildings of comparable quality, location, size and quality, age of the
building, reputation of the building,

 

12



--------------------------------------------------------------------------------

proximity/walking distance to Metro, and amenities in the Tysons Corner,
Virginia market (the “Comparable Buildings”) under leases of similar size and
length with third party tenants of similar size, caliber and financial standing
of tenant, factoring in all then current market concessions, including the
length of lease term, and any savings to Landlord that may be attributable to
the avoidance of all or any part of market cooperating brokerage fees.

4. Rent.

(a) Base Annual Rent. The Base Annual Rent reserved hereunder shall be as
specified in Section 1(a)(9) which shall be payable by Tenant to the Landlord
during each Lease Year of the Lease Term in equal monthly installments of Base
Monthly Rent each as specified in Section 1(a)(9). Tenant shall pay the monthly
installments of Base Annual Rent in advance, and except as otherwise expressly
set forth in this Lease, without notice or demand, and without set-off,
deduction or abatement of any kind, on or before the first day of each and every
calendar month throughout the entire Term of the Lease, at the office of the
Rental Agent specified in Section 1(a)(8), or to such other person or at such
other address as Landlord may designate by written notice to Tenant from time to
time upon at least ten (10) days prior written notice, provided that if any
payments of Rent (as defined below) are due and payable during such ten
(10) days period, then (i) Tenant shall have not more than thirty (30) days to
make such payment(s); (ii) such payment(s) shall not be considered late so long
as they are received within thirty (30) days following Tenant’s receipt of the
written notice of the change (nor shall any such payment(s), if late, count as
one of the two occasions of untimely payments described in the last sentence of
Section 4(f) below for which late charges and interest are waived); and (iii) if
Tenant shall have already sent any payment(s) of Rent to the previous person or
address, Landlord and Tenant shall reasonably cooperate to track down such
payment, and if such payment cannot be tracked down, Tenant shall cause the
payment to be cancelled and shall issue a new check or wire transfer. At
Tenant’s option, Landlord shall provide Landlord’s or its lender’s bank account
and other necessary information so that Tenant may make payments of Rent by
electronic transfer of funds.

(b) Intentionally Deleted.

(c) Additional Rent.

(i) General. Whenever it is provided by the terms of this Lease that Tenant is
required to make any payment to Landlord other than of Base Annual Rent, such
payment shall be deemed to be additional rent (“Additional Rent”). “Rent” means
Base Annual Rent and Additional Rent. Unless otherwise expressly specified
herein, Additional Rent shall be paid by Tenant within thirty (30) days after
Tenant’s receipt from Landlord of a reasonably detailed statement showing the
amount owed. Additional Rent shall include, but not be limited to:

(ii) Operating Expenses. Commencing on January 1, 2016, and continuing
throughout the balance of the Lease Term, Tenant agrees to pay to Landlord, as
Additional Rent, Tenant’s Proportionate Share, as set forth in Section 1(a)(4),
of any increase in Operating Expenses over the Base Operating Expense Amount
specified in Section 1(a)14. The term “Operating Expenses” shall mean any and
all commercially reasonable expenses incurred by Landlord in connection with
owning, managing, operating, maintaining, servicing, insuring and repairing the
Project to the extent such costs and expenses (x) are determined in accordance
with generally accepted accounting principles (“GAAP”) constantly applied from
year to year, as such

 

13



--------------------------------------------------------------------------------

principles are generally applied in the real estate industry, (y) are net of any
discounts, credits, rebates, warranty payments, insurance and condemnation
proceeds, and reimbursements of any kind (other than payments from other
tenants) that Landlord is entitled to receive, and (z) are reasonably allocable
to the Building, including but not limited to: (1) wages and salaries of all
employees at or below the grade of building manager engaged in the management,
operation or maintenance of the Project, including taxes, insurance and benefits
relating hereto, provided, however, that if during the Term such personnel or
entities are working on projects other than the Building, then their wages,
salaries, fees, and related expenses shall be appropriately allocated among all
of such projects and only that portion of such expenses reasonably allocable to
the Building shall be included as an Operating Expense; (2) all supplies,
materials, equipment and tools used in the operation or maintenance of the
Project; (3) cost of all maintenance and service agreements for the Project and
the equipment therein, including but not limited to controlled access and energy
management services, window cleaning and elevator maintenance; (4) cost of all
insurance relating to the Project, including the cost of casualty, liability and
rent loss insurance applicable to the Project and Landlord’s personal property
used in connection therewith, to the extent the insurance is of the type
customarily maintained by landlords of Comparable Buildings; (5) general and
special repairs and maintenance; (6) management fees (not to exceed 3% of the
gross revenues of the Building); (7) accounting, auditing and other professional
fees; (8) the cost of any additional services not provided to the Project at the
Commencement Date of the Lease Term, but thereafter provided by Landlord in the
prudent management of the Project; (9) costs for the operation and maintenance
of a locker room and fitness facility; (10) costs for char service and cleaning
supplies; (11) costs for utility services such as electricity, gas, water and
sewage, including the cost of heating and cooling the Project; (12) the cost of
any capital improvements or alterations made to the Project after the
Commencement Date of the Lease Term, that are intended to reduce other operating
expenses to the extent of the amount of the reasonably estimated savings, or
which are required under any Legal Requirement that was first applicable to the
Building after the Commencement Date, such cost to be amortized over the useful
life of such capital improvement or alteration as determined in accordance with
GAAP, together with interest on the unamortized balance at the rate paid by
Landlord on funds borrowed for the purposes of constructing said capital
improvements, which interest rate shall not exceed 8% per annum (or, in the
event that Landlord elects not to borrow funds to construct such capital
improvements, at the rate that Landlord would have paid had it borrowed funds
for the purpose of constructing said improvements, not to exceed 8% per annum)
(such capital improvement or alteration, together with interest thereon shall
hereinafter be collectively referred to as a “Permitted Capital Expenditure”);
(13) transportation district fees, parking district fees, and the cost of other
amenities required by law; (14) cost of building office expenses, including
telephone, rent, stationery and supplies; (15) costs of all elevator, escalator,
and generator (if installed in the Project) maintenance and operation, but not
replacement (except to the extent the same constitutes a Permitted Capital
Expenditure); (16) cost of providing security; (17) cost of providing garbage
and snow removal and pest control; (18) cost of decoration of Common Areas;
(19) cost of landscaping; (20) cost of maintenance and operation of the parking
area; (21) costs and fees charged and/or assessed in connection with any
business improvement district that is applicable to the Project; (22) the cost
of operating, replacing, modifying and/or adding improvements or equipment
mandated by any Legal Requirement first applicable to the Building on or after
the Commencement Date and any repairs or removals necessitated thereby
(including, but not limited to, the cost of complying with the Americans With
Disabilities Act and regulations of the Occupational Safety and Health
Administration), provided, however, that, to the extent any of the foregoing
constitutes a capital improvement, such cost is to be amortized over the useful
life of such capital improvement or alteration as determined in accordance with
GAAP, together with interest on the unamortized balance at the rate paid by
Landlord on funds borrowed for the purposes of constructing said capital
improvements, not to exceed 8% per annum (or, in the event that Landlord elects
not to borrow

 

14



--------------------------------------------------------------------------------

funds to construct such capital improvements, at the rate that Landlord would
have paid had it borrowed funds for the purpose of constructing said
improvements, not to exceed 8% per annum) (such replacement or addition,
together with interest thereon also shall hereinafter be collectively referred
to as a “Permitted Legal Requirement Capital Expenditure”); (23) payments made
by Landlord under any easement, license, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the payment or sharing of
costs among property owners; (24) any business property taxes or personal
property taxes imposed upon the fixtures, machinery, equipment, furniture and
personal property used in connection with the operation of the Project; (25) the
cost of all business licenses, including Business Professional and Occupational
License Taxes and Business Improvements Districts Taxes, any gross receipt taxes
based on rental income or other payments received by Landlord, commercial rental
taxes or any similar taxes or fees; (26) transportation taxes, fees or
assessments, including but not limited to, mass transportation fees, metrorail
fees, trip fees, regional and transportation district fees; (27) all costs and
expenses associated with or related to the implementation by Landlord of any
transportation demand management program or similar program; (28) fees assessed
by any air quality management district or other governmental or
quasi-governmental entity regulating pollution; (29) costs under that certain
Easement and Restrictive Covenants Agreement dated July 26, 2013, by and between
Landlord and Campus Point Realty Corporation; (30) costs for the operation and
maintenance of conference space and cafeteria space; and (31) the cost of any
other service provided by Landlord in the future on a reasonably consistent
basis or any cost that is elsewhere stated in this Lease to be an “Operating
Expense.” If Landlord undertakes to provide new services or items to tenants in
the Building that are not included in the Operating Expenses for the Base Year,
then Landlord may do so if Landlord thereafter includes in the Operating
Expenses for the Base Year the costs incurred by Landlord during the first
twelve (12) months that such new services or items are provided. If subsequent
to the Base Year, Landlord increases the percentage used to calculate management
fees, then for such subsequent year, the Operating Expenses for the Base Year
shall be calculated using such higher percentage. Landlord shall have the right
but not the obligation, from time to time, to equitably allocate some or all of
the Operating Expenses among different tenants of the Project or among the
different buildings which comprise the Project (the “Cost Pools”). Such Cost
Pools may include, but shall not be limited to, the office space tenants of the
Project and the retail space tenants of the Project. Notwithstanding anything in
this Lease to the contrary, the preceding list is for definitional purposes only
and shall not impose any obligation upon Landlord to incur such expenses or
provide such services. Notwithstanding anything in this Lease to the contrary,
“Operating Expenses” shall not include any of the following:

(a) Legal fees, brokerage fees, leasing commissions, advertising costs,
promotional expenditures, architectural and engineering fees, and other similar
expenses incurred in connection with (i) the leasing of space in the Building
(including rental or other obligations to third parties or prospective tenants
or occupants of the Building which Landlord pays or assumes) or other expenses
(including the cost of Landlord’s leasing suite and space planning costs for
tenants) incurred by Landlord in connection with the leasing of tenant space in
the Building or (ii) the costs of the design and construction of tenant
improvements to the Demised Premises or the premises of other tenants;

(b) any costs (unless such costs would otherwise have been incurred by Landlord
in the normal course of maintenance and repair and which are not otherwise
excluded by the terms of this Section), including penalties and fees, incurred
due to a violation, or responding to a potential violation, by Landlord or any
tenant or occupant of the Building of any applicable laws including, without
limitation, the terms and conditions of this Lease or of any other lease,
contract, easement, license, encumbrance or other obligation or agreement
relating to the Building;

 

15



--------------------------------------------------------------------------------

(c) any costs incurred in the event any portion of the Building is made
untenantable by fire, earthquake, or other casualty or by exercise of the rights
of eminent domain or other cause, or to perform repairs or other work occasioned
by loss or damage due to casualty or the exercise of rights or eminent domain,
whether or not paid for by insurance or condemnation proceeds; provided that a
customary deductible may be included within Operating Expenses;

(d) damage and repairs or any other costs necessitated by the negligence or
willful misconduct of Landlord, or any of its employees, agents, vendors,
contractors or providers of materials or services, including the Rental Agent;

(e) wages, salaries and benefits paid to leasing agents and promotional
directors and all employees above the grade of building manager engaged in the
management, operation, or maintenance of the Project, including taxes, insurance
and benefits relating hereto;

(f) legal fees, accounting fees, professional expenses and other related costs
except those incurred in connection with the management, maintenance, operation
and repair of the Building and expressly excluding such fees and costs incurred
in connection with proposals, negotiations or disputes with tenants or other
occupants of the Building or prospective tenants or occupants of the Building or
associated with the enforcement of the terms of any lease (including unlawful
detainer proceedings or proceedings for the collection of rent), requests to
assign or sublet or the defense of Landlord’s title to or interest in the
Building or any part thereof, and the sale, transfer, financing or refinancing
of the Building;

(g) any costs (including permits, licensing and inspection fees) incurred in
renovation or otherwise improving, decorating, painting or altering space for
tenants or licensees in the Building and including such renovations to any
vacant space in the Building available or intended to be made available for
leasing;

(h) any ground lease rental and any amortization interest, points, penalties,
principal and other payments on mortgages and any other form of monetary
encumbrance or any form of financing for Landlord relating to the Building, and
any other cost or expense relating or required pursuant to any such mortgage,
encumbrance or financing, if any;

(i) depreciation on the Building or any Building components, systems or
equipment;

(j) all items and services for which Tenant directly reimburses Landlord or pays
third persons for such services which are otherwise not offered by Landlord to
all tenants hereunder or which Landlord provides selectively to one or more
tenants or occupants of the Building which are not customary for normal office
use;

(k) any amounts owed by Landlord to other tenants and all costs incurred which
are subject to direct reimbursement (or are reimbursed) by other tenants of the
Building or other parties, including expenses for repair or replacement paid by
proceeds of insurance in connection with any insurance (carried by Landlord,
other tenants or by anyone else), through condemnation awards or by warranty
claims;

 

16



--------------------------------------------------------------------------------

(l) costs of capital improvements and equipment, defined in accordance with
GAAP, except as expressly provided in clauses (12) and (22) above;

(m) costs for alterations defined in accordance with GAAP as capital
improvements and replacements, except as expressly provided in clauses (12) and
(22) above;

(n) costs defined in accordance with GAAP as of a capital nature, including,
without limitation, capital improvements, capital repairs, capital equipment,
and capital tools, except for Permitted Capital Expenditures and Permitted Legal
Requirement Capital Expenditures;

(o) Landlord’s general corporate or partnership overhead and general and
administrative expense and costs associated with the operation of the business
of the partnerships or other entities which constitutes Landlord, as
distinguished from the costs of the management, operation, repair and
maintenance of the Building, including, without limitation, accounting and legal
costs, costs of defending lawsuits with any mortgagee, costs of selling,
syndicating, financing, mortgaging or hypothecating any ownership interest in
Landlord or any of Landlord’s interest in the Building and costs incurred in
connection with any disputes between Landlord and any of Landlord’s
Representatives (as defined below), between Landlord and its employees (and not
reasonably related to the operation and management of the Building (disputes
which would be so reasonably related would include minor disputes in the normal
course of its operation and management of the Building, but would not include,
for example, sexual harassment, discrimination or wrongful termination claims)),
between Landlord and any other owner of an interest in the Building, between
constituent partners of Landlord, between Landlord and building management or
between Landlord and other tenants or occupants;

(p) any compensation paid to clerks, attendants, or other persons in commercial
concessions operated by Landlord (excluding any amount paid to any concierge) or
operated by others in the Building or in the parking facilities;

(q) advertising and promotional expenditures and costs of acquisition and
maintenance of signs in or on the Building identifying the owner of the Building
or other exterior signage granted to other tenants of the Building;

(r) services provided solely to, taxes attributable solely to, and all other
costs and expenses incurred solely in connection with the operation of any
retail or restaurant operations in the Building, provided, however, that any of
the foregoing supplied partially to the retail or restaurant operations shall,
to the extent reasonably feasible, be equitably allocated by Landlord to the
retail or office portions of the Building, as appropriate;

(s) costs arising from Landlord’s charitable or political contributions;

(t) costs in excess of $50,000 in any year for the acquisition of sculpture,
paintings, or other objects of fine; provided that operating expenses shall
include the costs of maintaining, insuring and securing such items in the Common
Areas only;

(u) damage awards (or settlement payments) or other costs paid by Landlord
arising from Landlord’s breach of contract or tortious acts and penalties,
fines, late payment charges or interest incurred as a result of the late payment
by Landlord of any operating expenses;

 

17



--------------------------------------------------------------------------------

(v) any bad debt loss, rent loss or any reserves, including reserves for capital
items, bad debts or rental losses, or for future operating expenses or taxes;

(w) to the extent amounts paid to Landlord, or to subsidiaries of Landlord for
goods and/or services furnished for the Building exceeds the costs of such goods
and/or services furnished to comparable buildings when rendered by unaffiliated
third parties on a competitive basis, the excess amount shall be excluded;

(x) any utility costs for which any tenant or occupant of the Building directly
contracts with the local public utility company, or which is paid to Landlord
through sub-metering;

(y) any travel and entertainment expenses of Landlord, any management agent of
Landlord and their respective employees, agents and affiliates;

(z) costs incurred by Landlord in connection with any audit of Operating
Expenses and/or Real Estate Taxes performed on behalf of any tenant of the
Building other than Tenant;

(aa) any costs incurred in connection with any major change or alteration in the
Building, such as adding or deleting floors;

(bb) any cost, interest or tax penalties incurred as a result of Landlord’s
failure to make tax payments (or to file tax filings or returns) when due;

(cc) any costs incurred by Landlord due to the violation by Landlord of any
lease of space in the Building or of any laws or costs incurred by Landlord due
to the violation by Landlord of any covenant or agreement affecting the
Building;

(dd) any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

(ee) costs incurred in connection with disputes with present or prospective
tenants or other occupants of the Building;

(ff) any costs relating to the actual, alleged or threatened, presence, storage,
removal, remediation, investigation, maintenance, containment or treatment of
any substance identified as a hazardous substance under applicable laws or
customary industry standards in, on, about, under or adjacent to the Building,
including without limitation, in connection with any effort to comply with any
law;

(gg) any costs with respect to the implementation or installation of any
improvements, corrections, repairs or replacements of structural elements of the
Building or any seismic safety, retrofit or enhancement program or any costs of
repair, replacement or correction of defects relating to any tenant or other
improvements in the Building;

(hh) any costs, fees, dues, contributions or similar expenses for industry
associations or similar organizations;

 

18



--------------------------------------------------------------------------------

(ii) any costs incurred in removing and storing the property of former tenants
or occupants of the Building;

(jj) any costs recoverable by any warranty, rebate, guarantee or service
contract (which shall not prohibit Landlord from passing through the costs of
any such service contract if otherwise includable in Operating Expenses);

(kk) any costs, expenses, assessments, fees and other payments pertaining or
relating to any future development or redevelopment of the Building:

(ll) any costs of any parties, ceremonies or other events for tenants, Landlord
or third parties which are not tenants of the Building;

(mm) costs incurred by Landlord in connection with rooftop communications
equipment of Landlord or other persons, tenants or occupants of the Building,
unless required by law or for safety purposes or costs relating to equipment for
all of the tenants of the Building;

(nn) rentals incurred in leasing air-conditioning systems, elevators or other
equipment ordinarily considered to be of a capital nature, except (i) where such
equipment is rented for purposes of making repairs or keeping permanent systems
in operation while repairs are being made, and (ii) equipment not affixed to the
Building which is used in providing janitorial or similar services; and

(oo) cost of providing security solely for the benefit of SAIC.

Computation of Operating Expenses. Operating Expenses shall be computed in
accordance with the following general principles:

(a) Recovery Limited to Actual Costs. Landlord shall not recover the cost of any
item more than once.

(b) Arm’s Length. All services rendered to and materials supplied to the
Building shall be rendered or supplied at a cost comparable to those charged in
arm’s-length transactions for similar services or materials rendered or supplied
for similar purposes to comparable buildings.

(c) Non-Building Exclusive Expenses. Whenever expenses are paid or incurred by
Landlord as a result of activities which are not exclusively rendered to the
Building, only that portion which can be reasonably allocated to the Building
shall be included within Operating Expenses.

(d) Installments. All assessments and premiums of Operating Expenses which can
be paid or incurred by Landlord in annual or other periodic installments shall
be paid by Landlord in the maximum number of annual or other periodic
installments permitted by law.

(e) Reasonableness. Landlord shall use its reasonable efforts to operate and
maintain the Building and all Common Areas in an economically reasonable manner.

Notwithstanding any other provision herein to the contrary, it is agreed that in
the event the Building is not fully occupied during any calendar year (including
calendar year 2015), an adjustment shall be made in computing the Operating
Expenses for such year so that the Operating

 

19



--------------------------------------------------------------------------------

Expenses shall be computed for such year as though the Building had been
ninety-five (95%) percent occupied during such year. In the event that specific
tenants are billed directly for certain charges normally covered under Operating
Expenses, Tenant’s pro rata share will be appropriately adjusted.

(iii) Real Estate Taxes. Commencing on January 1, 2016 and continuing throughout
the Lease Term, Tenant agrees to pay Landlord, as Additional Rent, Tenant’s
Proportionate Share as set forth in Section 1(a)4, of any increase in Real
Estate Taxes over the Base Real Estate Tax Amount set forth in Section 1(a)15
above. The term “Real Estate Taxes” shall mean all taxes and assessments,
general and special, ordinary and extraordinary, foreseen and unforeseen, now or
hereafter assessed, levied or imposed upon the Building, the Land, and the
parking garages and the lots upon which they are situated, including, without
limitation, vault fees and charges, arena taxes, front foot benefit charges and
adequate public facility costs and assessments, together with (i) any tax,
assessment, or other imposition in the nature of a real estate tax, (ii) any ad
valorem tax on rent or any tax on income if imposed in lieu of or in addition to
Real Estate Taxes and assessments, and (iii) any taxes and assessments which may
hereafter be substituted for Real Estate Taxes, including by way of illustration
only, any tax, assessment or other imposition (whether a business rental or
other tax) now or hereafter levied for Tenant’s use or occupancy of or conduct
of business at the Demised Premises, on Tenant’s improvements to or furniture,
fixtures or equipment in the Demised Premises, or imposed upon the rent
payments. “Real Estate Taxes” shall also include all reasonable, out-of-pocket,
third-party costs incurred by Landlord in contesting the validity or amount of
any such taxes. Notwithstanding anything in this Lease to the contrary, Real
Estate Taxes shall not include (x) any income taxes, excess profits taxes,
excise taxes, franchise taxes, estate taxes, inheritance taxes, gift taxes,
succession taxes and transfer taxes; (y) any interest or penalties incurred by
Landlord by reason of Landlord’s failure to pay in a timely manner any Real
Estate Taxes; or (z) real estate taxes and other impositions on separate tax
lots, other than the tax lots for the parking garages. For the purposes of this
Lease, any special assessments shall be deemed payable in the greatest number of
installments as is permitted by law, whether or not actually so paid.
Notwithstanding any other provision in this Lease to the contrary, (1) if the
Building is not assessed at least 95% of fully assessed value during any
calendar year (including calendar year 2015), then an adjustment shall be made
in computing the Real Estate Taxes for such year so that the Real Estate Taxes
shall be computed for such year as though the Building had been assessed at
ninety-five (95%) of its fully assessed value during such year; and (2) the Real
Estate Taxes for calendar year 2015 shall be increased by the estimated amount
of the Tysons Transportation Tax Assessment, Dulles Phase I Rail District tax
assessment and all other similar tax assessments. Real Estate Tax Expenses that
are being contested by Landlord shall be included in computing Tenant’s Share of
Increased Real Estate Tax Expenses, but if Tenant shall have paid Tenant’s
Proportionate Share of Real Estate Taxes on account of contested Real Estate
Taxes and Landlord thereafter receives a refund of such taxes, Tenant shall
receive a credit toward the payments of Rent next becoming due and payable in an
amount equal to Tenant’s proportionate share of such refund (net of any
associated reasonable, out-of-pocket, third-party costs and expenses incurred by
Landlord directly in connection with such appeal and not already included in
Operating Expenses), or, if the Term has expired, then Landlord shall promptly
refund any excess estimated payments to Tenant.

(iv) Landlord’s Enforcement Costs. Additional Rent shall include any and all
commercially reasonable expenses incurred by Landlord, including reasonable
attorneys’ fees, for the collection of monies due from Tenant and the
enforcement of Tenant’s obligations under the provisions of this Lease. When
Landlord, at Tenant’s expense, performs an obligation of Tenant pursuant to the
terms of this Lease, the commercially reasonable costs and expenses (including
overhead not to exceed 8%) incurred by Landlord in performance of such
obligations shall be Additional Rent.

 

20



--------------------------------------------------------------------------------

(v) Controllable Operating Expenses. Notwithstanding the foregoing provisions of
Section 4(c)(ii), in determining Tenant’s Proportionate Share of Operating
Expenses for any calendar year, the portion of Operating Expenses for such
calendar year which constitute Controllable Operating Expenses (as hereinafter
defined) shall not exceed one hundred five percent (105%) of the amount of
Controllable Operating Expenses (as hereinafter defined) actually passed through
to Tenant for the immediately preceding calendar year (the “Controllable
Operating Expenses Cap”). As used herein, “Controllable Operating Expenses”
shall mean all Operating Expenses except for the following: (i) utility company
charges; (ii) insurance premiums; (iii) the cost to remove snow and ice;
(iv) increased labor costs due to requirements for use of labor subject to
collective bargaining, (v) costs of compliance with Legal Requirements first
applicable to the Property after the Commencement Date; and (vi) the cost of
providing security for the Building (if any). The Controllable Operating
Expenses Cap is not cumulative (i.e., the unused portion of one particular
calendar year’s cap shall not be carried forward to absorb any future Operating
Expenses that would otherwise be in excess of the cap for such subsequent
calendar years, nor shall any amount of Controllable Operating Expenses that are
in excess of the cap be included in any subsequent calendar year calculations of
the amount of Controllable Operating Expenses to be passed through to Tenant).

(d) Additional Rent Estimates and Adjustments.

(i) In order to provide for current monthly payments of Additional Rent,
Landlord shall submit to Tenant prior to January 1st of each year a written
statement of Landlord’s estimate of the amount of the increases described in
Sections 4(c)(ii) and 4(c)(iii) above, together with the amount of Tenant’s
Additional Rent which is estimated to result from such increases. Tenant shall
pay each month one-twelfth (1/12th) of Tenant’s Proportionate Share of
Landlord’s estimate of the increase in each year of (i) Operating Expenses over
the Base Operating Expense Amount, and (ii) Real Estate Taxes over the Base Real
Estate Tax Amount. Landlord may revise its estimate of Operating Expenses and/or
Real Estate Taxes at any time during a calendar year by written notice to
Tenant, setting forth such revised estimate and Tenant’s Proportionate Share of
the estimated operating expense and/or real estate tax increases, which revised
estimate shall not be issued more frequently than once each calendar year and
shall provide reasonable justification for the need for an out-of-cycle
adjustment. In such event, all monthly payments made by Tenant after such notice
shall be in an amount calculated on the basis of such revised estimate,
provided, however that the first such monthly installment payable by Tenant
following Tenant’s receipt of a revised estimate pursuant to this sentence shall
be due and payable on the later of the first day of the month after the date of
Tenant’s receipt of such notice and the date that is thirty (30) days following
the date of Tenant’s receipt of such notice.

(ii) If payment of Additional Rent begins on a date other than January 1st under
this Lease, in order to provide for current payments of Additional Rent through
December 31st of that partial calendar year, Landlord shall submit to Tenant a
statement of Landlord’s estimate of Tenant’s Additional Rent for that partial
year, stated in monthly increments resulting from increases described in
Sections 4(c)(ii) and 4(c)(iii) above. Tenant shall make the monthly incremental
payments of estimated Additional Rent, together with its installments of
Operating Expenses and Real Estate Taxes.

(iii) After the end of each calendar year, Landlord will as soon as practicable
submit to Tenant a reasonably detailed statement on a line-item basis of the
actual increases incurred in (x) Operating Expenses for the preceding calendar
year over the Base Operating Expense Amount, and (y) Real Estate Taxes for the
preceding calendar year over the Base Real Estate Tax Amount. Tenant

 

21



--------------------------------------------------------------------------------

shall pay Landlord, within thirty (30) days of Tenant’s receipt of such
statement, Tenant’s Proportionate Share of the excess, if any, (a) of actual
Operating Expenses over the projected Operating Expenses and (b) of actual Real
Estate Taxes over the projected Real Estate Taxes; provided, however, that if
the balance due from Tenant exceeds the payment Tenant has been paying on a
monthly basis immediately prior to receipt of such notice by more than
twenty-five percent (25%) of such regular monthly payment, then Tenant shall
have the right, in its sole discretion, to pay such Operating Expense arrearage
in five (5) monthly installments, which arrearage shall, if paid in
installments, bear interest at the rate of five percent (5%) per year. If the
amount paid by Tenant during the previous year exceeded Tenant’s share of actual
Operating Expenses and/or Real Estate Taxes for the year, the excess shall be
credited toward payment of the next installment of Rent to be paid by Tenant
after Tenant receives said statement from Landlord. If the amount paid by Tenant
during the last calendar year of the Lease Term exceeds Tenant’s share of actual
Operating Expenses and Real Estate Taxes for such year, Landlord shall pay
Tenant the excess amount within thirty (30) days after Landlord’s submission to
Tenant of the aforesaid Operating Expense and Real Estate Tax statement for such
calendar year.

(iv) Within ninety (90) days after receipt of Landlord’s statement showing
actual figures for the year, Tenant shall have the right to request a statement
of Operating Expenses of the Building and copies of Real Estate Tax bills, which
shall be supplied to Tenant within a reasonable time after Tenant’s written
request. No such request shall extend the time for payments as set forth in
Section 4(c) or Sections 4(d)(ii) and (4(d)(iii) above.

(v) In addition to Tenant’s rights under Section 4(d)(iv), Landlord shall, upon
Tenant’s written request which shall be made no later than one hundred twenty
(120) days after receipt of Landlord’s statement of the actual increase incurred
in Operating Expenses pursuant to Section 4, permit Tenant’s employees, Tenant’s
broker or a reputable entity that has substantial experience in conducting
audits of operating expenses with respect to office leases in Northern Virginia
(the “Auditor”) to inspect such of its records as are reasonably necessary to
certify that the calculation of increases in Operating Expenses set forth in
such statement were made in accordance with the applicable provisions of this
Lease; provided, however, that Tenant shall not be entitled to delay any payment
under this Lease during the pendency of any such inspection. In the event Tenant
audits the operating expenses for calendar year 2016 in accordance with the
foregoing provisions, it shall also have the right to audit the operating
expenses for calendar year 2015. In the event Tenant audits the operating
expenses for any calendar year in accordance with the foregoing provisions,
then, Tenant shall have the right to review the then most recent three (3) years
of operating expense information, if available. After Tenant exercises any such
audit right, Tenant shall have a period of sixty (60) days to perform the audit
from the date Landlord provides the necessary documentation in accordance with
the foregoing. As an express condition of Tenant’s Auditor conducting such
inspection, Tenant and Tenant’s Auditor shall certify in writing to Landlord
that such Auditor (i) is being compensated by Tenant on an hourly basis to
conduct such audit, and (ii) is not being compensated, in whole or in part, on a
contingency basis or a percentage of savings basis. Tenant shall bear all costs
of any such inspection. Tenant shall keep the results of any such audit
confidential, except to the extent (x) reasonably required to be revealed in any
legal action between Landlord and Tenant relating to operating expenses, or
(y) as may be required by law. Notwithstanding anything in this Lease to the
contrary, in the event it is determined that Landlord has overstated the amount
of Operating Expenses (i) that are payable by Tenant during any calendar year,
Landlord shall, within thirty (30) days thereafter, refund such overpayment to
Tenant, and (ii) by three percent (3%) or more during any calendar year,
Landlord shall reimburse Tenant for the reasonable out-of-pocket cost of such
audit, provided in no event shall any such reimbursement exceed the sum of
$10,000.00.

 

22



--------------------------------------------------------------------------------

(vi) At Landlord’s option, Landlord shall have the right to either compute
increases in Operating Expenses and increases in Real Estate Taxes separately on
a building by building basis (i.e. with respect to each of Tower 1, Tower 2 and
Tower 3), or compute such increases by (x) aggregating the Operating Expenses
for Tower 1, Tower 2, and Tower 3, and (y) aggregating the Real Estate Taxes for
Tower 1, Tower 2, and Tower 3 (i.e., the increases in Operating Expenses and
increases in Real Estate Taxes shall be computed on a separate basis). To the
extent such increases are calculated on a building by building basis, (x) the
provisions of Sections 4(c) and 4(d) shall be applicable on a separate basis to
each of Tower 1, Tower 2, and Tower 3, and (y) Tenant’s Proportionate Share
shall be calculated separately with respect to each of Tower 1, Tower 2, and
Tower 3, by dividing the rentable square footage leased by Tenant in the
applicable tower and dividing such amount by the total rentable square footage
in the applicable tower, with all such measurements being made in accordance
with the BOMA Method and all such measurements being subject to revision in
accordance with the provisions of Section 2(d) above. As of the date of this
Lease, Landlord intends to charge all such expenses on a building by building
basis. Notwithstanding anything in this Lease to the contrary, in no event shall
any methodology of calculating increases result in Landlord being reimbursed on
a Tower-by-Tower basis in any calendar year by the tenants of each Tower for
more than Landlord’s actual operating expenses and real estate taxes. Landlord
shall, in good faith, compute all such costs and expenses in a fair and
equitable manner on a consistent basis.

(e) Taxes on Tenant’s Property. Tenant shall be liable for, and shall pay at
least ten (10) days before delinquency, all taxes levied against any personal
property or trade fixtures placed by Tenant in or about the Demised Premises. If
any such taxes on Tenant’s personal property or trade fixtures are levied
against Landlord or Landlord’s property, or if the assessed value of the Demised
Premises is increased by the inclusion therein of a value placed upon such
personal property or trade fixtures of Tenant, and if Landlord, after written
notice to Tenant, pays the taxes based upon such increased assessments (which
Landlord shall have the right to do regardless of the validity thereof, but
under protest if requested by Tenant), Tenant shall, within thirty (30) days
after written demand, repay to Landlord a sum equal to the taxes levied against
Landlord or the portion of such taxes resulting from such increase in the
assessment; provided that, in any such event, Tenant shall have the right, at
Tenant’s sole cost and expense, to bring suit to recover the amount of any such
taxes so paid under protest, and any amount so recovered shall belong to Tenant.

(f) Payment of Rent. Any Rent payable for a portion of a month shall be prorated
based upon the number of days in the applicable month. Any Base Annual Rent or
Additional Rent which is not paid within five (5) Business Days after the same
is due shall bear interest at the greater of (i) ten percent (10%) per annum, or
(ii) the sum of the prime rate of interest (as set forth in the Wall Street
Journal, or if the prime rate is no longer being published in the Wall Street
Journal, the prime rate established by a banking institution as reasonably
selected by Landlord) plus four percent (4%) [the greater of the amounts set
forth in clauses (i) and (ii) above shall hereinafter be referred to as the
“Designated Interest Rate”], provided in no event shall the interest rate exceed
the highest legal rate, from the due date until the date received by Landlord.
No payment by one party or receipt by the other party of lesser amounts than
those that are due and payable under this Lease shall be deemed to be other than
on account of the earliest unpaid amount due. No endorsement or statement on any
check or any letter accompanying any check or payment shall be deemed an accord
and satisfaction, and Landlord or Tenant, as applicable, may accept such check
or payment without prejudice to such party’s right to recover the balance of the
amount due or pursue any other remedy provided in this Lease. In addition, in
the event Base Annual Rent or Additional Rent is not paid within five
(5) Business

 

23



--------------------------------------------------------------------------------

Days of its due date, Landlord, at its sole option, may assess a late charge
equal to three and one-half percent (3.5%) of the Base Monthly Rent or
Additional Rent, as applicable, as liquidated damages for the additional
administrative charges incurred by Landlord as a result of such late payment. If
Landlord receives from Tenant two or more returned or “bounced” checks in any
twelve (12) month period, Landlord may require all future rent by cashier’s or
certified check. Despite the foregoing, Landlord shall waive such interest and
late charge on the first (1st) two (2) occasions during any twelve (12) month
period in which Tenant does not timely pay Base Annual Rent or Additional Rent,
provided that Tenant pays such installment of Base Annual Rent or Additional
Rent to Landlord within five (5) days after the date Tenant receives notice that
such amount is past due.

(g) Survival of Rent Obligation. The obligation of Tenant with respect to the
payment of Additional Rent shall survive the termination of this Lease or
assignment thereof.

5. Security Deposit.

(a) Tenant shall deposit with Landlord simultaneously with the execution of this
Lease, the amount stipulated in Section 1(a)(13) as a deposit (the “Security
Deposit”) to secure the prompt performance of Tenant’s obligations hereunder.
The Security Deposit may be commingled with Landlord’s general funds, if
permitted by law. Landlord shall have the right, but shall not be obligated, to
apply all or any portion of the Security Deposit to cure any default which
remains uncured beyond the expiration of any applicable notice and cure period,
in which event Tenant shall be obligated to deposit with Landlord the amount
necessary to restore the Security Deposit to its original amount within ten
(10) days after written notice from Landlord. To the extent not forfeited or
otherwise used as provided herein, and provided the Demised Premises are vacated
in good condition, reasonable wear and tear excepted, as described in Section 16
of this Lease, the Security Deposit shall be returned, without interest, to
Tenant within thirty (30) days after the termination of this Lease. Landlord
shall deliver the Security Deposit to the purchaser or any assignee of
Landlord’s interest in the Demised Premises or the Building, such purchaser or
assignee shall assume, in writing, Landlord’s obligations under this Lease,
whereupon Landlord shall be discharged from any further liability with respect
to the Security Deposit. This provision shall apply also to any and all
subsequent transferors of the Landlord’s interest in this Lease. If for any
reason Landlord does not transfer the Security Deposit to the transferee, then
Landlord shall remain liable for the provisions under this Lease with respect to
the Security Deposit, but not for any other obligations under this Lease after
the effective date of the transfer of Landlord’s interest in the Demised
Premises.

(b) At Tenant’s election, in lieu of the security deposit in the amount
stipulated in Section 5, Tenant at any time simultaneously with, or following
the execution of this Lease, may deliver to Landlord an irrevocable standby
letter of credit payable in the District of Columbia or any state in the United
States running in favor of Landlord issued by a federally insured bank provided
that such bank does not require the physical presentment of the letter of credit
in order to process payment of the letter of credit, in the amount stipulated in
Section 1(a)13. The letter of credit shall be irrevocable for the term thereof
and shall provide that it is automatically renewable for a period ending not
earlier than thirty (30) days after the expiration of the Lease Term without any
action whatsoever on the part of Landlord; provided that the issuing bank shall
have the right not to renew said letter of credit on written notice to Landlord
not less than sixty (60) days prior to the expiration of the then current term
thereof (it being understood, however, that the privilege of the issuing bank
not to renew said letter of credit shall not, in any event, diminish the
obligation of Tenant to maintain such irrevocable standby letter of credit with

 

24



--------------------------------------------------------------------------------

Landlord through the date which is sixty (60) days after the expiration of the
term thereby demised). Each letter of credit shall be issued by a commercial
bank that has a credit rating with respect to certificates of deposit, short
term deposits or commercial paper rated at least P-2 (or equivalent) by Moody’s
Investor Services, Inc., or rated at least A-2 (or equivalent) by Standard &
Poor’s Corporation, and shall be otherwise acceptable to Landlord in its sole
and absolute discretion. As of the date of this Lease, Landlord hereby approves
PNC Bank, NA as an acceptable bank for issuing any letter of credit. If the
issuer’s credit rating is reduced below P-2 (or equivalent) by Moody’s Investors
Services, Inc. or below A-2 (or equivalent) by Standard & Poor’s Corporation, or
if the financial condition of such issuer changes in any other materially
adverse way, then Landlord shall have the right to require that Tenant obtain
from a different issuer a substitute letter of credit that complies in all
respects with the requirements of this Section, and Tenant’s failure to obtain
such substitute letter of credit within ten (10) days following Landlord’s
written demand therefor (with no other notice or cure or grace period being
applicable thereto, notwithstanding anything in this Lease to the contrary)
shall entitle Landlord to immediately draw upon the then existing letter of
credit in whole or in part, without notice to Tenant. In the event the issuer of
any letter of credit held by Landlord is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation, or any successor
or similar entity, then, effective as of the date such receivership or
conservatorship occurs, said letter of credit shall be deemed to not meet the
requirements of this Section, and, within ten (10) days thereof, Tenant shall
replace such letter of credit with other collateral acceptable to Landlord in
its sole and absolute discretion, recognizing that cash shall always be an
acceptable tender, and Tenant’s failure to do so shall, notwithstanding anything
in this Lease to the contrary, constitute an Event of Default for which there
shall be no notice or grace or cure periods being applicable thereto other than
the aforesaid ten (10) day period. Any failure or refusal of the issuer to honor
the letter of credit shall be at Tenant’s sole risk and shall not relieve Tenant
of its obligations hereunder with respect to the Security Deposit.

(c) The form and terms of the letter of credit shall be substantially in the
form attached to this Lease as Exhibit “G”, and made a part hereof and shall
provide, among other things, that:

 

  (1) Landlord, or its then managing agent, shall have the right to draw down an
amount up to the face amount of the letter of credit upon the presentation to
the issuing bank of Landlord’s (or Landlord’s then managing agent’s) statement
either that (1) an Event of Default by Tenant has occurred and is still
continuing under the Lease or (ii) Tenant has failed to timely deliver a renewal
letter of credit, it being understood that if Landlord or its managing agent be
a corporation, partnership or other entity, then such statement shall be signed
by an officer (if a corporation), a general partner (if a partnership), or any
authorized party (if another entity);

 

  (2) The letter of credit will be honored by the issuing bank without inquiry
as to the accuracy thereof and regardless of whether Tenant disputes the content
of such statement;

 

  (3) In the event of a transfer of Landlord’s interest in the Building of which
the Demised Premises are a part, Landlord shall transfer the letter of credit to
the transferee and thereupon the Landlord shall, without any further agreement
between the parties, be released by Tenant from all liability therefor, and it
is agreed that the provisions hereof shall apply to every transfer or assignment
of said letter of credit to a new Landlord.

 

25



--------------------------------------------------------------------------------

(d) If, as a result of any such application of all or any part of such security,
the amount secured by the letter of credit shall be less than the amount
stipulated in Section 5, Tenant shall provide Landlord with cash or additional
letter(s) of credit in an amount equal to the deficiency not later than ten
(10) days following written demand therefor.

(e) Tenant further covenants that it will not assign or encumber said letter of
credit or any part thereof and that neither Landlord nor its successors or
assigns will be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.

(f) Without limiting the generality of the foregoing, if the letter of credit
expires earlier than sixty (60) days after the expiration of the Lease Term, or
the issuing bank notifies Landlord that it shall not renew the letter of credit,
Landlord will accept a renewal thereof or substitute letter of credit (such
renewal or substitute letter of credit to be in effect not later than sixty
(60) days prior to the expiration of the expiring letter of credit), which is
irrevocable and automatically renewable as above provided until sixty (60) days
after the end of the Lease Term, upon the same terms as the expiring letter of
credit or such other terms as may be acceptable to Landlord in its sole
discretion. However, (i) if the letter of credit is not timely renewed or a
substitute letter of credit is not timely received, (ii) or if Tenant fails to
maintain the letter of credit in the amount and upon the terms set forth in this
Section 5, Tenant, at least thirty (30) days prior to the expiration of the
letter of credit, or immediately upon its failure to comply with each and every
term of this Section, must deposit with Landlord cash security in the amounts
stipulated in Section 5, failing which Landlord may present such letter of
credit to the bank, in accordance with the terms of this Section, and the entire
sum secured thereby shall be paid to Landlord, to be held and applied by
Landlord as provided in this Section.

6. Construction of Premises and Occupancy.

(a) Except for the Landlord’s Work, Tenant is leasing the Demised Premises in
its as-is condition. Tenant shall perform all improvements and alterations that
are necessary or desirable to the Demised Premises for its initial occupancy in
accordance with the Work Agreement that is attached to and made a part hereof.

(b) Permits. Tenant shall be responsible for obtaining all permits or licenses
necessary for its lawful occupancy of the Demised Premises. Landlord shall, at
no expense to Landlord, use commercially reasonable efforts to assist Tenant in
obtaining all necessary construction and occupancy permits. This requirement
shall not relieve Tenant of its liability for Base Annual Rent in accordance
with Section 1(a)9 and Section 4 in the event all of said permits have not been
acquired prior thereto.

7. Use of Demised Premises.

(a) Use. Tenant shall use and occupy the Demised Premises (i) primarily for
first class office use, and (ii) on an ancillary basis, for other uses typically
found in first class office buildings in the Tyson Corner, Virginia area (such
as kitchens, computer server rooms, training rooms, conference rooms, showers,
break rooms, audio/visual facilities, ancillary data centers,

 

26



--------------------------------------------------------------------------------

ancillary call centers, and sales order centers) (collectively, the “Permitted
Use”). Except for the uses provided for in the sentence which immediately
precedes this sentence, Tenant shall not use the Demised Premises for any other
purpose whatsoever. Tenant shall not use or permit the Demised Premises to be
used for any other purpose or purposes without the prior written consent of
Landlord, which consent may be granted or withheld in Landlord’s sole but
reasonable discretion.

(b) Compliance. Tenant shall, at Tenant’s sole expense, comply with the
following: (i) all laws, orders, ordinances, and regulations of federal, state,
county, and municipal authorities having jurisdiction over the Demised Premises
concerning the use, occupancy and condition of the Demised Premises and all
machinery, equipment, furnishings, fixtures and improvements therein, (ii) any
directive, order or citation made pursuant to law by any public officer
requiring abatement of any nuisance or which imposes upon Landlord or Tenant any
duty or obligation arising from Tenant’s occupancy or use of the Demised
Premises or from conditions which have been created by or at the request or
insistence of Tenant, or required by reason of a breach of any of Tenant’s
obligations hereunder or by or through other fault of Tenant; (iii) all
commercially reasonable insurance requirements applicable to Tenant’s use and
occupancy of the Demised Premises; and (iv) the Americans With Disabilities Act
of 1990, 42 U.S.C. 12101 et seq., as amended from time to time (the “ADA”) and
all rules and regulations promulgated by any governmental authority to further
the purpose of the ADA, provided that notwithstanding anything in this Lease to
the contrary, Tenant shall not be responsible for repairs and maintenance of, or
for compliance with Legal Requirements that apply to, the Base Building
Structure and Systems (as defined below) as a whole, and are not related to
Tenant’s particular use, design or configuration of the Demised Premises or the
negligence or willful misconduct of Tenant or Tenant’s employees, agents,
contractors, subtenants or assignees (it being agreed that, without more, use of
the Demised Premises for the purpose set forth in Section 7(a) shall not
reallocate such responsibility from Landlord to Tenant, provided that Tenant is
using the Demised Premises for the Permitted Use). Landlord shall be responsible
for compliance of the Land and the Base Building Structure and Systems and the
Common Areas of the Building (including base Building restrooms, drinking
fountains and fire and life safety systems located on any full floor(s) being
leased by Tenant) with all applicable Legal Requirements, including present and
future governmental orders regarding compliance with the ADA and the regulations
promulgated thereunder, as the same may be issued or amended from time to time.
Landlord represents and warrants that to its knowledge, as of the Effective
Date, the Base Building Structure and Systems and the Common Areas of the
Building comply in all material respects with the ADA and all applicable Legal
Requirements. Landlord further represents and warrants that as of the Effective
Date, no applicable Legal Requirements and no encumbrances to which the Land is
subject, prohibit the use of the Demised Premises for the Permitted Use. If
Tenant receives notice of any violation of any Legal Requirement, Tenant shall
promptly notify Landlord in writing of such alleged violation and furnish
Landlord with a copy of such notice. In furtherance of the foregoing, and to the
extent the reason for the need for compliance is triggered by Tenant’s specific
use of the Demised Premises or any alteration that has been made to the Demised
Premises or that Tenant desires be made to the Demised Premises, and provided
Tenant shall first have obtained Landlord’s prior written consent in accordance
with the provisions of Section 12 of the Lease (which Tenant agrees to promptly
request), Tenant shall, at Tenant’s sole cost and expense, make such changes,
alterations, renovations or modifications to the Demised Premises in accordance
with the provisions of Section 12 of the Lease (except for structural repairs)
which are necessitated or required by any such Legal Requirement. The “Base
Building Structure and Systems” are defined as the exterior and structural
walls, load bearing elements, foundations, base Building pipes, conduits,
parking structures and areas, and all base Building equipment and all base
Building systems (including mechanical, life/safety, electrical, heating and air
conditioning, and plumbing systems) serving the Building, including the Demised
Premises.

(i) Legal. Tenant shall not use or knowingly permit the Demised Premises or any
part thereof to be used in violation of any present or future applicable Legal
Requirement, or of the certificate of occupancy issued for the Building or the
Demised Premises, and shall immediately discontinue any use of the Demised
Premises which is declared by any governmental authority having jurisdiction to
be in violation of law or said certificate of occupancy. Tenant will not use or
permit the Demised Premises to be used for any purposes that unreasonably
interfere with the use and enjoyment of the Building by Landlord or the other
tenants, or which violate the commercially reasonable requirements of any
insurance company insuring the Building or its contents, or which, in Landlord’s
sole, but reasonable, discretion, impair the reputation of the Building. Tenant
shall refrain from and discontinue such use immediately upon receipt of written
notice from Landlord.

 

27



--------------------------------------------------------------------------------

(ii) Fire and Safety. Tenant shall not do, or knowingly permit anything to be
done in the Demised Premises, or bring or keep anything therein, which will in
any way increase the rate of fire insurance on the Building, or invalidate or
conflict with fire insurance policies on the Building, fixtures or on property
kept therein. If there are any increases of fire insurance premiums on the
Building or contents caused by the occupancy of Tenant and any expense or cost
incurred in consequence of negligence or the willful action of Tenant or any of
Tenant’s Representatives (as defined below) (in each such event, as determined
based on a report from Landlord’s insurance company or by the applicable
insurance rating bureau), then Landlord shall provide Tenant written notice
thereof and if Tenant does not, within ten (10) Business Days after receipt of
such written notice from Landlord, discontinue the activity or remove the
equipment or property causing such increase, then Tenant shall reimburse
Landlord for the reasonable amount of such increases (without application of any
overhead amount), as Additional Rent, not later than thirty (30) days following
Tenant’s receipt of a reasonably detailed written demand therefor.

(c) Environmental Protection. Except for customary office materials that are
used, stored, handled and disposed of by Tenant in accordance with the “Act” (as
defined below), Tenant and Tenant’s Representatives shall not dispose of or
generate, manufacture, store, treat or use any oil, petroleum or chemical
liquids or solids, liquid or gaseous products or any hazardous waste or
hazardous substance including, without limitation, asbestos (hereinafter
collectively referred to as “hazardous waste”), as those terms are used in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
or in any other federal, state or local law governing hazardous substances
(hereinafter collectively referred to as the “Act”), as such laws may be amended
from time to time at, upon, under or within the Demised Premises or the Building
or the Land on which it is built, or into the plumbing or sewer or water system
servicing the Demised Premises or the Building, nor shall Tenant, or any of
Tenant’s Representatives cause or permit the discharge, spillage, uncontrolled
loss, seepage or filtration of any hazardous waste at, upon, under or within the
Demised Premises or the Building or the Land or into the plumbing or sewer or
water system servicing the same. Tenant shall comply in all respects with the
requirements of the Act and related regulations, and shall notify Landlord
immediately in the event of its discovery of any hazardous waste at, upon, under
or within the Demised Premises or the Building or the land, or of any notice by
a governmental authority or private party alleging that a disposal of hazardous
waste on or near the Demised Premises may have occurred, provided that Tenant
shall have no obligation to remove hazardous waste brought onto the Demised
Premises by Landlord or that existed in the Demised Premises as of the Lease
Commencement

 

28



--------------------------------------------------------------------------------

Date and were not brought onto the Property by Tenant or any of Tenant’s
Representatives, nor shall Tenant be required to cure the violation of any
environmental Legal Requirement that is caused by Landlord or that existed as of
the Commencement Date and was not caused by Tenant or any of Tenant’s
Representatives. Tenant further agrees to provide Landlord full and complete
access to any documents or information in Tenant’s possession or control
relevant to the question of the generation, treatment, storage or disposal of
hazardous waste on or near the Demised Premises. In the event that any hazardous
waste is located in the Demised Premises and such hazardous waste was placed in
the Demised Premises at any time (including prior to the Effective Date or
during Tenant’s occupancy of the Demised Premises) by anyone other than Tenant
or any of Tenant’s Representatives, then Landlord shall be responsible for
removing or remediating such hazardous waste. Landlord represents and warrants,
to the best of its knowledge, that the Property does not contain hazardous waste
in violation of the Act or any other Legal Requirements, nor shall hazardous
waste be used in the construction of the Pre-Occupancy Landlord’s Work. Landlord
shall not cause any hazardous waste to be generated, used, released, stored or
disposed of on the Property, in violation of applicable Legal Requirements. If
Landlord becomes aware that any hazardous waste is present on the Property in
violation of applicable Legal Requirements and the presence of such hazardous
waste was not caused by Tenant or any of Tenant’s Representatives, then Landlord
shall coordinate with Tenant to promptly remove such hazardous waste and/or
remediate any contamination resulting therefrom to the extent necessary to bring
the Property into compliance with all applicable Legal Requirements, the costs
of which shall be entirely borne by Landlord and shall not be passed through to
Tenant as an Operating Expense.

(d) Intentionally Deleted.

(e) Moving and Deliveries. No freight, furniture or other bulky matter of any
description shall be received into the Building or carried in the elevators,
except at times and by routes authorized by Landlord, which authorization shall
not be unreasonably withheld, conditioned or delayed. Tenant shall give Landlord
at least twenty-four (24) hours telephonic notice prior to moving any freight,
furniture or other bulky material into or out of the Building, except in the
event of an emergency (in which case only such notice as is practical under the
circumstances shall be required). All moving of furniture, material and
equipment shall be under the direct control and supervision of Landlord, who
shall, however, not be responsible for any damage to or charges for moving same.
Tenant shall promptly remove from the public areas within or adjacent to the
Building any of Tenant’s property delivered or deposited there, and shall be
responsible solely for any damage to the Building or the Demised Premises caused
by its moving and deliveries.

(f) Excessive Floor Load. Landlord shall have the right to prescribe the weight
and method of installation and position of safes or other heavy fixtures or
equipment. To the extent Tenant desires a raised floor load limit, Landlord
shall reasonably cooperate with Tenant, provided that (i) Tenant pays for all
reasonable costs in connection with such raised floor load limit, including
Landlord’s third party consultants, and (ii) the alteration or improvement does
not adversely affect the Building or any of the base Building systems, now or in
the future (and if it does adversely affect the Building or the base Building
systems, Landlord shall have the right to require Tenant to remove the same).
Tenant will not, without Landlord’s prior written approval, install in the
Demised Premises any fixtures, equipment or machinery that will place a load
upon the floor exceeding the designed floor capacity. Tenant shall be liable for
all damage done to the Building by installing or removing a safe or any other
article of Tenant’s office equipment, or machinery or fixtures or other personal
property or due to its being in the Demised Premises. Landlord shall repair any
such damage at Tenant’s expense, and Tenant shall pay the cost therefor to
Landlord upon demand, as Additional Rent.

 

29



--------------------------------------------------------------------------------

8. Rules and Regulations. Tenant covenants on behalf of itself and Tenant’s
Representatives, to comply with the rules and regulations set forth in Exhibit
“B”, which is attached hereto and made a part hereof (the “Rules and
Regulations”). Landlord shall have the right, in its sole discretion, to make
reasonable additions and amendments to the Rules and Regulations from time to
time and Tenant covenants that Tenant, and Tenant’s Representatives will comply
with additions and amendments to the Rules and Regulations upon Landlord’s
provision to Tenant of a written copy of the same, provided that (a) a copy of
such additions or amendments is sent to Tenant; and (b) such additions or
amendments to the Rules and Regulations do not materially, adversely affect
Tenant’s use and enjoyment of, or access to, the Demised Premises for the
Permitted Use. Any default by Tenant, or any other party set forth above, of any
of the provisions of the Rules and Regulations as set forth on Exhibit “D” or as
amended, from time to time, which default remains uncured beyond the expiration
of any applicable notice and cure period, shall be considered to be an Event of
Default under the terms of this Lease. Nothing contained in this Lease shall be
construed to impose upon Landlord any duty or obligation to enforce the Rules
and Regulations, or any amendments or additions thereto, against any other
tenant, and Landlord shall have no liability to Tenant or any other party for
violations of the Rules and Regulations by any party whatsoever. Landlord agrees
to use reasonable efforts to enforce the Rules and Regulations in an equitable
manner between all similarly situated tenants of the Building. If there is any
inconsistency between this Lease and the Rules and Regulations, the Lease shall
govern.

9. Subletting and Assignment.

(a) Consent. Tenant will not sublet the Demised Premises or any part thereof or
transfer possession or occupancy thereof to any person, firm or corporation, or
transfer or assign this Lease, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned, or delayed,
provided, however, that it shall not be unreasonable for Landlord to withhold
its consent on the basis that (i) the proposed assignee or subtenant is a party
by whom any suit or action could be defended on the ground of sovereign
immunity, or (ii) the proposed assignee or subtenant will use the Demised
Premises for other than the Permitted Use, or (iii) until the Building is at
least ninety percent (90%) leased, the proposed assignee or subtenant is a
tenant or occupant of the Building, and Landlord has comparable space available
in the Building (from the standpoint of size) for a reasonably comparable term
to reasonably accommodate such proposed assignee’s or subtenant’s space needs.
Tenant shall not encumber the Lease or any interest therein nor grant any
franchise, concession, license or permit arrangement with respect to the Demised
Premises or any portion thereof. No subletting or assignment hereof shall be
effected by operation of law unless with the prior written consent of Landlord,
which consent shall be granted or withheld by Landlord in the exercise of its
sole and absolute discretion. A sale, transfer, assignment or other conveyance
of a general partnership interest in Tenant, if Tenant is a partnership or joint
venture, or a transfer of more than a forty nine percent (49%) stock interest,
if Tenant is a corporation, or a transfer of forty nine percent (49%) or more of
any ownership interest in Tenant (whether membership interest or otherwise)
shall be an assignment for purposes hereof. Tenant shall not modify, extend or
amend a sublease previously consented to by Landlord without obtaining
Landlord’s consent thereto. The provisions of the immediately preceding sentence
shall not be applicable to the sale of Tenant’s stock for so long as Tenant is a
publicly traded company.

 

30



--------------------------------------------------------------------------------

(b) Assignment. In the event Tenant desires to assign this Lease, Tenant shall
give to Landlord written notice of Tenant’s desire to do so, which notice shall
be accompanied by the “Required Information (as hereinafter defined). Within
twenty (20) days of receipt of said notice and the Required Information,
Landlord shall have the right, in accordance with the provisions of Section 9 of
this Lease, to either approve the assignment or to withhold its approval of the
assignment. If Landlord fails to respond to Tenant within such twenty (20) day
period and Landlord also fails to respond to Tenant within five (5) Business
Days after Landlord’s receipt of a second written request for Landlord’s
approval, which second request states in bold capital letters that the request
will be deemed approved in accordance with Section 9(b) of the Lease if Landlord
fails to respond in five (5) Business Days, then Landlord shall be deemed to
have approved such assignment.

(c) Subletting. In the event Tenant desires to sublet all or any part of the
Demised Premises, Tenant shall give to Landlord written notice of Tenant’s
desire to do so, which notice shall be accompanied by the Required Information.
Within twenty (20) days of receipt of said notice and Required Information,
Landlord shall have the right, in accordance with the provisions of Section 9 of
this Lease, to either approve the sublease or to withhold its approval of such
Sublease. Notwithstanding anything herein to the contrary, until the Building is
at least ninety percent (90%) leased, Tenant shall have no right to sublease any
portion of the Demised Premises, or assign the Lease, to any tenant or occupant
of any portion of the Building, at the same time that Landlord has comparable
space available in the Building (from the standpoint of size) for a reasonably
comparable term to reasonably accommodate such proposed assignee’s or
subtenant’s space needs. If Landlord fails to respond to Tenant within such
twenty (20) day period and Landlord also fails to respond to Tenant within five
(5) Business Days after Landlord’s receipt of a second written request for
Landlord’s approval, which second request states in bold capital letters that
the request will be deemed approved in accordance with Section 9(c) of the Lease
if Landlord fails to respond in five (5) Business Days, then Landlord shall be
deemed to have approved such sublease.

(d) Required Information. If Tenant should desire to assign this Lease or sublet
the Demised Premises (or any part thereof), Tenant shall give Landlord written
notice no later than ten (10) Business Days in advance of the proposed effective
date of such proposed assignment or sublease, which notice shall specify the
following information (such information shall be collectively referred to as the
“Required Information”): (i) the name, current address and business of the
proposed assignee or sublessee, (ii) the amount and location of the space within
the Demised Premises proposed to be so subleased, (iii) the proposed effective
date and duration of the assignment or subletting, and (iv) the proposed rent
and other consideration to be paid to Tenant by such assignee or sublessee.
Tenant also shall promptly supply Landlord with financial statements and other
information as Landlord may reasonably request to evaluate the proposed
assignment or sublease.

(e) Fees; Documents. Tenant agrees to reimburse Landlord for reasonable,
out-of-pocket legal fees and any other reasonable out-of-pocket expenses and
costs incurred by Landlord in connection with any proposed assignment or
subletting up to a maximum of $5,000.00 on each occasion. Tenant shall deliver
to Landlord copies of all documents executed in connection with any proposed
assignment or subletting, which documents shall be in form and substance
reasonably satisfactory to Landlord and which documents, (i) in the case of a
permitted assignment, shall require such assignee to assume performance of all
terms of this Lease on Tenant’s part to be performed, and (ii) in the case of
permitted subletting, shall require such sublessee to comply with all terms of
this Lease relating to the proposed sublet premises on Tenant’s part to be
performed. No

 

31



--------------------------------------------------------------------------------

acceptance by Landlord of any Base Monthly Rent or any other sum of money from
any assignee, sublessee or other category of transferee shall be deemed to
constitute Landlord’s consent to any assignment, sublease, or transfer.

(f) No Release. Any attempted assignment or sublease by Tenant in violation of
the terms and provisions of this Section 9 shall be void and shall constitute a
material breach of this Lease. In the event Landlord consents to any assignment
or sublease on one occasion, such consent shall not affect Tenant’s obligation
to comply with the provisions of Section 9 of this Lease with respect to any
future assignment or sublease. Notwithstanding anything in this Lease to the
contrary, any assignment or subletting shall be subject to the terms of this
Lease.

(g) Tenant Liability. In the event of any subletting of all or any portion of
the Demised Premises or assignment of this Lease by Tenant, with or without
Landlord’s consent, Tenant shall remain primarily liable to Landlord for the
payment of the rent stipulated herein and for the performance of all other
covenants and conditions contained herein.

(h) Corporate Transfer. Notwithstanding anything to the contrary contained
herein, Tenant may assign its entire interest under this Lease or sublet all or
any portion of the Demised Premises to a wholly owned corporation or entity or
Affiliate (as defined below) of the Tenant or to any successor to Tenant by
purchase, merger, consolidation, reorganization or change of control through one
or more transactions (hereinafter collectively referred to as “Corporate
Transfer” and the transferee of a Corporate Transfer is a “Corporate
Transferee”) without the consent of Landlord, provided (i) Tenant is not in
default under this Lease beyond the expiration of any applicable notice and cure
period; (ii) if such proposed transferee is a successor to Tenant by purchase,
said proposed transferee shall acquire all or substantially all of the stock or
assets of Tenant’s business or, if such proposed transferee is a successor to
Tenant by merger, consolidation, reorganization, share exchange, or change of
control through one or more transactions, the continuing or surviving
corporation shall own all or substantially all of the assets of Tenant;
(iii) such proposed transferee (as to an assignment only) shall have a tangible
net worth which is equal to or greater than Tenant’s tangible net worth as of
the date of the proposed transfer; and (iv) such proposed transferee assumes all
the obligations of Tenant hereunder (or if such transferee is a subtenant,
agrees to perform all of Tenant’s obligations under the Lease with respect to
such subleased premises). Tenant shall give Landlord written notice at least
fifteen (15) days prior to the effective date of such Corporate Transfer, or if
Tenant may not lawfully provide Landlord with fifteen (15) day notice of such
Corporate Transfer, Tenant shall notify Landlord as soon as Tenant is lawfully
permitted to do so. As used herein, the term “Affiliate” shall mean a person or
entity that directly or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the Tenant. “Control” (and
its derivatives) shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through ownership of voting securities, by contract, or
otherwise. Notwithstanding anything in this Lease to the contrary, the
provisions of Sections 9(b), (c) and (j) of this Lease shall not be applicable
to any transaction that is governed by this Section 9(h). The subtenant or
assignee of a Corporate Transfer shall sometimes be referred to as a “Permitted
Transferee”.

(i) Customers and Clients. Tenant shall have the right, without the same
constituting a sublease or an assignment, and without the need to obtain
Landlord’s consent, to permit its subsidiaries, affiliates, customers, teammates
and business

 

32



--------------------------------------------------------------------------------

partners use up to ten percent (10%) of rentable square feet of the Demised
Premises in the aggregate. Such use shall be subject to the terms of the Lease.
For purposes of this Lease, the acts or omissions of such subsidiaries,
affiliates, customers, teammates and business partners shall be deemed to be the
acts or omissions of Tenant.

(j) Profit. If any sublease, assignment or other transfer provides that the
subtenant or assignee thereunder is to pay any amount in excess of the rental
and other charges due under this Lease, then whether such excess be in the form
of an increased monthly or annual rental, a lump sum payment, payment for the
sale, transfer or lease of Tenant’s fixtures, leasehold improvements, furniture
and other personal property, or any other form (and if the subleased or assigned
space does not constitute the entire Demised Premises, the existence of such
excess shall be determined on a pro-rata basis), Tenant shall pay to Landlord
fifty percent (50%) of any Profit (as defined below) applicable to the sublease
or assignment, which amount shall be paid by Tenant to Landlord as Additional
Rent no later than thirty (30) days after any receipt thereof by Tenant.
“Profit” shall be defined as the difference between (i) any and all
consideration received by Tenant in the aggregate from any assignment of the
Lease and/or subletting of the Demised Premises, and (ii) the sum of (A) the
rent and charges due to Landlord from Tenant under the terms of this Lease (and
if the subleased or assigned space does not constitute the entire Demised
Premises, the rent and charges payable by Tenant shall be determined on a
pro-rata basis), (B) Tenant’s reasonable attorneys’ fees and brokerage and
marketing costs in connection with such assignment or subletting that are paid
to a third party that is not related to or affiliated with Tenant, (C) Tenant’s
actual out-of-pocket cost of performing alterations to the Demised Premises in
connection with such assignment or subletting, (D) the actual amount of any rent
abatement that is granted in connection with such assignment or subletting, and
(E) the actual amount of improvement allowance, moving allowance, or lease
buyout payment that is paid in connection with such assignment or subletting.
Tenant shall be entitled to recover such costs set forth in clause (ii) on a
front loaded cash basis before any amounts are remitted to the Landlord.
Acceptance by Landlord of any payments due under this Section shall not be
deemed to constitute approval by Landlord of any sublease or assignment, nor
shall such acceptance waive any rights of Landlord hereunder. Landlord shall
have the right to inspect and audit Tenant’s books and records relating to any
sublease or assignment for which Landlord’s consent was required.

10. Services and Utilities.

(a) Building Standard Services and Utilities. Landlord shall operate and
maintain the Building in a manner that is commensurate with how owners of
Comparable Buildings operate and maintain their buildings. Landlord shall
furnish, (i) on a twenty four (24) hour per day, seven (7) days per week basis
(“24/7 basis”) sufficient electric current for base Building lighting and base
Building heating, ventilating and air conditioning, subject to the limitations
of Section 10(d), all in accordance with the provisions of Exhibits “N” and “O”
attached hereto; (ii) on a 24/7 basis, electricity in the amount of five
(5) watts per rentable square foot (exclusive of base Building lighting and base
Building heating, ventilating and air conditioning), (iii) hot and cold water
for lavatory purposes and cold water for drinking purposes on a 24/7 basis,
(iv) lavatory supplies, (v) automatically operated elevator service (subject to
Section 31 below, at least four of which in each Tower shall be subject to call
during Building Hours and two of which in each Tower shall be subject to call at
all other times), (vi) nightly cleaning and janitorial services in accordance
with the janitorial specifications attached to this Lease as Exhibit “M”, Monday
through Friday [exclusive of the Building Holidays specified in Section 1(a)17
and which may also include other

 

33



--------------------------------------------------------------------------------

holidays that are specified by Landlord from time to time as holidays, provided
such additional holidays are recognized as holidays by the Federal Government],
(vii) exterior and interior window cleaning, (viii) extermination and pest
control, when necessary, (ix) maintenance of the Common Areas in a manner
similar to Comparable Buildings, including cleaning, HVAC, illumination, snow
shoveling, de-icing, repairs, replacements and landscaping; all without
additional cost to Tenant except as otherwise expressly set forth in this Lease
as Additional Rent. Landlord further agrees to furnish heating and cooling
during the appropriate seasons of the year in accordance with the specifications
set forth on Exhibits “N” and “O”, between the hours and on the days set forth
in Section 1(a)(16), exclusive of the Building Holidays specified in
Section 1(a)(17) (as the same may be adjusted as aforesaid), with holidays
falling on Saturday observed both on said day and on the preceding Friday, and
holidays falling on Sunday observed on the following Monday. With respect to any
full floor that is leased by Tenant in Tower 1, Tower 2 or Tower 3, (x) during
the months of May and September, the Building Hours for heating and air
conditioning shall be Monday through Friday, 8:00 a.m. to 7:00 p.m. (exclusive
of Building Holidays), and (y) during the months of June, July and August, the
Building Hours for heating and air conditioning shall be Monday through Friday,
8:00 a.m. to 7:30 p.m. (exclusive of Building Holidays).

(b) Overtime Services. Should Tenant require heating and cooling services beyond
the hours stipulated in Section 10(a), Landlord will furnish such additional
service at a cost equal to Landlord’s actual, direct, out-of-pocket utility cost
(without markup) of providing such additional services, provided, however, if
more than one hundred (100) hours of after hours heating and/or cooling are used
per year [accounted for separately for each of Tower 1 and Tower 2 (i.e., Tenant
shall have 100 hours available in each of Tower 1 and Tower 2)]on a carry
over/cumulative basis, Landlord shall have the right to charge a commercially
reasonable markup for usage beyond one hundred (100) hours to account for extra
wear and tear on the heating, air conditioning and ventilation equipment and
system, which extra charge shall be based on the incremental costs associated
with accelerated depreciation of the HVAC system directly impacted by such
supplemental heating and air conditioning (as reasonably determined on a
straight-line basis based on the OEM useful life specifications). Tenant shall
give Landlord no less than four (4) business hours advance written notice (which
notice may be via email or telephonic notice notwithstanding anything in this
Lease to the contrary) of the need for after hours heating or air conditioning.

(c) Interruption of Service. In no event shall Landlord be liable to Tenant for
any interruption or failure in the supply of any utilities to the Demised
Premises. Landlord reserves the right to interrupt service of the heat,
elevator, plumbing, air conditioning, cooling, electric, and sewer and water
systems, when necessary, by reason of accident, or of repairs, alterations or
improvements which in the reasonable judgment of Landlord are desirable or
necessary to be made, until such repairs, alterations or improvements shall have
been completed; and Landlord shall have no responsibility or liability for
failure to supply heat, plumbing, air conditioning, cooling, electric, and sewer
and water service, or other service or act for the benefit of Tenant, when
prevented from so doing by an event of Force Majeure despite Landlord’s exercise
of reasonable diligence to obtain the regularly-used fuel or other suitable
substitute (it being understood and agreed that Landlord shall, in good faith,
use commercially reasonable efforts to establish a work-around for the
interruption or failure); and Tenant agrees that, for purposes of this
Section 10(c), Tenant shall have no claim for damages nor shall there be any
abatement of Base Annual Rent in the event that any of said systems or service
shall be discontinued or shall fail to function for any reason except as
otherwise set forth in the remainder of this Section or in Section 10(g) below.
Notwithstanding anything in this Lease to the contrary, in the event that
(i) the services to be provided by Landlord under Section 10 of this Lease

 

34



--------------------------------------------------------------------------------

shall not be furnished for more than five (5) consecutive days as a result of
Landlord’s or Landlord’s Representatives’ negligence or willful misconduct, and
(ii) Tenant, in its reasonable business judgment, determines that it is unable
to use and occupy the Demised Premises (or any part thereof) as a result
thereof, then the Base Annual Rent Tenant is obligated to pay hereunder shall
abate with respect to that part of the Demised Premises which Tenant does not
use and occupy, commencing on the sixth (6th) such day until the date on which
such services and utilities are restored, unless the failure to furnish such
services and utilities is caused by Tenant’s acts or omissions. Despite the
foregoing, in the event that (i) the services to be provided by Landlord under
Section 10 of this Lease shall not be furnished for more than eight
(8) consecutive days, and (ii) Tenant, in its reasonable business judgment,
determines that it is unable to use and occupy the Demised Premises (or any part
thereof) as a result thereof, then the Base Annual Rent Tenant is obligated to
pay hereunder shall abate with respect to that part of the Demised Premises
which Tenant does not use and occupy, commencing on the ninth (9th) such day
until the date on which such services and utilities are restored, unless the
failure to furnish such services and utilities is caused by Tenant’s acts or
omissions. In the event of any planned interruption in services (except in the
event of an emergency in which event only such notice as is practicable under
the circumstances needs to be provided), Landlord shall provide Tenant with not
less than two (2) Business Days’ advance notice of such interruption. Landlord
shall (1) except in an emergency, perform any such work in a manner designed to
minimize interference with Tenant’s normal business operations, and except in an
emergency, if possible, at times other than Tenant’s Business Hours, and
(2) complete such work and restore complete function of such systems and
facilities as soon as reasonably practical using Landlord’s commercially
reasonable efforts.

(d) Excessive Heat Generation. Landlord shall not be liable for its failure to
maintain comfortable atmospheric conditions in all or any portion of the Demised
Premises, due to heat generated by any equipment or machinery installed by
Tenant (with or without Landlord’s consent) that exceeds generally-accepted
engineering design practices for normal office purposes, provided that
Landlord’s Building engineer shall cooperate in good faith with Tenant during
the planning phase for the Tenant’s Work and the Pre-Occupancy Landlord’s Work.
If Tenant desires additional cooling to offset excessive heat generated by any
equipment or machinery, Tenant shall pay for auxiliary cooling equipment and its
operating costs, including without limitation electricity, gas, oil and water.

(e) Security. In the event that Landlord, in the exercise of its sole and
absolute discretion, elects to provide any security measures, such security
measures: (i) shall be for protection of the Building only; and (ii) shall not
be relied upon by Tenant to protect Tenant, its property, its employees or their
property.

(f) Excessive Electrical Usage. As part of Tenant’s preparation of the final
architectural and engineering working drawings that will be used to perform the
Tenant’s Work, Tenant’s technology support equipment (including the equipment
required for its data center operations in the Demised Premises) shall be
addressed. Tenant will not install or operate in the Demised Premises any heavy
duty electrical equipment or machinery, without obtaining the prior written
consent of Landlord, which shall not be unreasonably withheld, conditioned or
delayed, provided that Landlord may require, as a condition of its consent to
the installation of such equipment or machinery, separate metering of such
equipment and machinery and payment by Tenant, as Additional Rent, for such
excess consumption of electricity as may be occasioned by the operation of said
equipment or machinery. All of Tenant’s data center operations (including any
supplemental cooling equipment that

 

35



--------------------------------------------------------------------------------

is used in connection with any such data center) shall be separately metered and
Tenant shall pay for all electricity that is used in connection with its data
center operations. Landlord may make periodic inspections of the Demised
Premises at reasonable times to determine that Tenant’s electrically operated
equipment and machinery complies with the provisions of this Section.

(g) Landlord shall use commercially reasonable efforts to cause the air quality
in the Building to meet the requirements of all applicable Legal Requirements at
all times during the Term. Notwithstanding the provisions of Section 10(c) to
the contrary, if an Aggravated HVAC Service Failure (as defined below) occurs
and continues for more than seven (7) consecutive Business Days (or, in the case
of an Aggravated HVAC Service Failure due to Landlord’s gross negligence or
willful misconduct, that continues for more than two (2) consecutive Business
Days) and shall render any entire floor of the Demised Premises (or portions of
the Demised Premises that in the aggregate constitute more than twenty-five
percent (25%) of the Demised Premises) unusable, and if Tenant’s use of the
applicable portion of the Demised Premises is materially and adversely affected
(but Tenant is not required to substantially cease using the applicable portion
of the Demised Premises), then twenty-five (25%) of the Base Monthly Rent and
Additional Rent attributable to the space subject to such Aggravated HVAC
Service Failure shall be abated beginning on the first (1st) Business Day of the
Aggravated HVAC Service Failure and continuing until the Aggravated HVAC Service
Failure is no longer occurring so that Tenant’s use is no longer materially and
adversely affected. For purposes hereof, “Aggravated HVAC Service Failure” shall
mean that heat and air conditioning service to the Demised Premises in season is
such that the required range of temperatures set forth on Exhibits “N” and/or
“O” (subject to the conditions included in Exhibits “N” and/or “O”) is exceeded
by more than eight degrees Fahrenheit (8°F) during the Business Hours (based on
the average of the readings taken throughout the day, as opposed to “spot
checks”).

(h) If any materials, systems or structures of the Building are found to contain
any such mold or other toxic substances, such mold and toxic substances shall be
promptly removed and the condition restored, in compliance with all applicable
Legal Requirements.

11. Maintenance and Repairs.

(a) Landlord’s Obligations. Landlord shall, in a manner benefitting how owners
of Comparable Buildings market, repair and maintain their buildings, make
structural repairs to the Demised Premises necessary for safety and
tenantability, shall maintain, repair and keep in good order and condition the
Common Areas of the Building and the Base Building Structure and Systems
(including mechanical, life/safety, electrical, heating and air conditioning,
and plumbing systems) serving the base Building and the Demised Premises (except
that portion of the systems exclusively serving the Demised Premises), shall
comply with all Legal Requirements relating to the foregoing, and the
reasonable, direct, out-of-pocket cost of the foregoing shall be included in
Building Operating Expenses to the extent permitted by this Lease, unless
necessitated by the negligence or willful misconduct of Tenant or any of its
Representatives, in which event Tenant shall pay such cost to Landlord, as
Additional Rent, within thirty (30) days after receipt of written demand;
provided, however, that Tenant’s liability for such costs and expenses shall be
subject to the provisions of Section 19 and shall be reduced by the amount of
any insurance proceeds for which Landlord is entitled on account thereof (or for
which Landlord would have been entitled had Landlord obtained and maintained the
insurance required pursuant to the terms of this Lease). Landlord shall be
responsible for the replacement of all Building standard light bulbs, tubes and
ballasts in the Demised Premises, the cost for which shall be included in
Building Operating Expenses. Tenant agrees to report

 

36



--------------------------------------------------------------------------------

immediately in writing to Landlord any defective condition in the Demised
Premises known to Tenant which Landlord is required to repair, provided that
Tenant’s failure to so notify Landlord shall not in any way excuse or mitigate
the obligations of Landlord under this Lease.

(b) Tenant’s Obligations. Tenant will keep the Demised Premises and the fixtures
and equipment therein in good order and in a safe and clean condition, will take
good care thereof and will suffer no waste or damage thereto. All repairs and
maintenance required to be performed by Tenant shall be made or performed
promptly following Tenant’s knowledge of the necessity therefor, and shall be
made or performed (i) in a first class manner, (ii) using first class materials,
(iii) with respect to repairs and maintenance involving the Base Building
Structure and Systems or that are not Permitted Alterations (as defined below),
be made or performed by a contractor approved by Landlord (which approval shall
not be unreasonably withheld, conditioned or delayed) and bondable unless waived
by Landlord, and shall be made or performed in accordance in all material
respects with (x) Legal Requirements, and (y) insurance requirements.
Maintenance and repair of equipment such as kitchen fixtures, auxiliary
air-conditioning equipment, private bathroom fixtures and any other type of
special equipment, together with related plumbing or electrical services,
whether installed by Tenant or by Landlord on behalf of Tenant and that
exclusively serve the Demised Premises, shall be the sole responsibility of
Tenant, and Landlord shall have no obligation in connection therewith. Tenant
shall be responsible for the replacement of all non-Building standard light
bulbs and tubes in the Demised Premises. If Tenant refuses or neglects to
promptly commence and complete repairs or maintenance necessary to satisfy the
provisions of this Section, and such failure continues for a period of five
(5) Business Days after notice to Tenant (the “Cure Period”), the Landlord may,
but shall not be required to, make and complete said repairs or maintenance and
Tenant shall pay the cost therefor (including overhead) to Landlord within
thirty (30) days after receipt of a reasonably detailed written demand, as
Additional Rent. Notwithstanding the foregoing, if such damage is the type that
cannot be repaired within five (5) Business Days, then provided Tenant begins
such repair within such five (5) Business Day period and proceeds diligently and
in good faith thereafter to cure such damage until completion, the Cure Period
shall be extended by that period as is reasonably necessary to effect such
repair (which extension shall not exceed thirty (30) days if Landlord reasonably
determines that such damage (x) constitutes an emergency; (y) affects other
tenants or the operation of the Building; or (z) is not contained within the
Demised Premises) to make such repairs and to charge Tenant for all costs and
expenses incurred in connection therewith as additional rent hereunder. The
liability of Tenant for such costs and expenses shall be reduced by the amount
of any insurance proceeds for which Landlord is entitled (or for which Landlord
would have been entitled had Landlord obtained and maintained the insurance
required pursuant to the terms of this Lease) on account of such injury,
breakage or damage.

(c) ADA Notification. Within ten (10) days after receipt, Tenant shall advise
Landlord in writing, and provide copies of (as applicable) any notices alleging
violation of the ADA relating to any portion of the Building or of the Demised
Premises, any claims made or threatened in writing regarding noncompliance with
the ADA and relating to any portion of the Building or of the Demised Premises,
or any governmental or regulatory actions or investigations instituted or
threatened regarding noncompliance with the ADA and relating to any portion of
the Building or of the Demised Premises.

(d) Tenant’s Rights. If Landlord fails to complete any repairs or maintenance to
or in the Demised Premises that Landlord is obligated to complete under the
terms of this Lease, and such failure materially and adversely interferes with
Tenant’s

 

37



--------------------------------------------------------------------------------

access to, or use and enjoyment of the Demised Premises, Tenant may deliver
written notice thereof to Landlord (“Initial Notice”). The Initial Notice must
specifically describe the action that is required of Landlord to satisfy the
requirements of this Lease with respect to the Demised Premises. If within
fifteen (15) Business Days of receiving Tenant’s Initial Notice, Landlord fails
to cure or commence to cure the items specified in the Initial Notice, then
Tenant may deliver to Landlord a second notice (“Reminder Notice”). The Reminder
Notice must specify that Tenant will have the rights granted under this
Section 11(d) if Landlord fails to cure or commence to cure the specified items
within ten (10) Business Days of receipt of the Reminder Notice. Such Reminder
Notice shall also state in bold text “FAILURE TO CURE OR COMMENCE TO CURE THE
ITEMS SPECIFIED HEREIN WITHIN TEN (10) BUSINESS DAYS SHALL RESULT IN TENANT’S
RIGHT TO CURE SUCH ITEMS IN ACCORDANCE WITH SECTION 11(D) OF THE LEASE.” If
(i) Landlord fails to take or commence to take (and diligently pursue to
completion) the required action within ten (10) Business Days of receiving the
Reminder Notice; and (ii) Tenant in good faith believes that it can complete
such repairs or maintenance, then Tenant may, subject to the terms of this
Section 11(d), proceed to take the required action with respect to the Demised
Premises (but solely on its own behalf, and not as the agent of Landlord).
Unless Landlord delivers a written objection to Tenant as set forth below,
Landlord shall reimburse Tenant for Tenant’s reasonable, third-party,
out-of-pocket costs and expenses in taking such action within thirty (30) days
after receiving an invoice from Tenant setting forth a reasonably particularized
breakdown of such costs and expenses. If, however, Landlord delivers to Tenant,
within thirty (30) days after receiving Tenant’s invoice, a written objection to
the payment of such invoice setting forth with reasonable particularity any
defenses to payment Landlord believes it has (such as, for example, any claim
that all or any portion of such action did not have to be taken by Landlord
pursuant to the terms of this Lease, or that the charges are excessive (in which
case Landlord will pay the amount it contends would not have been excessive),
and if the parties are thereafter unable in good faith to resolve Landlord’s
objections, then Tenant, as Tenant’s sole remedy, may institute an action at law
to collect the unpaid amount. If Tenant seeks to cure or remedy any event or
condition that gives rise to Tenant’s remedies set forth in this Section 11(d),
then the provisions of Section 12(a) shall not apply; provided, however, that,
Tenant shall (1) proceed in accordance with Legal Requirements; (2) use only
such contractors as are duly licensed in the Commonwealth of Virginia and who
perform such work in Comparable Buildings in the normal course of their
business; (3) upon commencing such work, complete the same within a reasonable
period of time; and (4) effect such work in a first-class, good and workmanlike
manner. Notwithstanding the foregoing, the provisions of this section shall not
apply in the event the Demised Premises are damaged by fire, Casualty or other
event covered by Section 20. If Landlord fails to pay to Tenant when due any sum
which Tenant is entitled to recover from Landlord pursuant to this
Section 11(d), then if Tenant has obtained a final, non-appealable court
judgment that such sum was due and payable to Tenant under the terms of this
Section 11(d) but was wrongfully withheld by Landlord, and Landlord fails to pay
to Tenant the amount of the judgment within ninety (90) days after the date the
judgment is entered, then Tenant may credit the amount of such judgment against
Rent due under this Lease, provided that the amount that shall be credited
against the Base Annual Rent each month shall not exceed fifteen percent
(15%) of the Base Monthly Rent.

12. Alterations.

(a) Landlord’s Consent. Tenant will not make any alterations, installations,
changes, replacements, additions or improvements, structural or otherwise
(collectively, “Alterations”) in, to, or affecting the Demised Premises or any
part thereof (or to the space above the hung ceiling of the Demised Premises, or
to the Building’s vertical ground risers and

 

38



--------------------------------------------------------------------------------

electric service ground), without the prior written consent of Landlord, which
shall not be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, Landlord’s consent shall not be required for any of the following
Alterations (collectively, the “Permitted Alterations”): (i) Alterations that do
not affect the structure Base Building Structure and Systems, cost One Hundred
Thousand and 00/100 Dollars ($100,000.00) or less in the aggregate per annum,
are not visible from the Common Areas of the Building or from outside the
Building, and are typical office improvements; and (ii) Cosmetic Alterations
regardless of cost. “Cosmetic Alterations” means Alterations that are cosmetic
in nature that are not visible from the Common Areas of the Building or from
outside the Building such as painting and installing wall coverings, installing
and removing office furniture and equipment, and installing and removing
carpeting and other floor coverings. Tenant shall provide reasonable notice to
Landlord of all Permitted Alterations. To the extent any proposed Alteration
would materially and adversely affect any of the Base Building Structure and
Systems, Landlord and Tenant shall meet and in good faith consult with each
other to determine if the Alteration can be performed in a manner which does not
adversely and materially affect the Base Building Structure and Systems.
Landlord agrees to approve or disapprove any proposed Alterations for which
Landlord’s consent is required within ten (10) Business Days after Landlord’s
receipt of Tenant’s request therefor and sufficient information about the
proposed Alterations to enable Landlord to make the determination called for by
this Section 12(a). If Landlord fails to respond to Tenant within such ten
(10) Business Day period, then Tenant shall deliver a second written request for
Landlord’s approval, which second request shall be delivered to Landlord and
shall clearly state that the request will be deemed approved in accordance with
this Section 12(a) if Landlord fails to respond within five (5) Business Days.
If Landlord fails to respond to Tenant within five (5) Business Days after
Landlord’s receipt of such second notice, then Landlord shall be deemed to have
approved the proposed Alterations.

(b) Manner of Work. All Alterations made to, or installed by or for Tenant in,
the Demised Premises shall be and remain Landlord’s property (excluding Tenant’s
furniture, personal property and moveable trade fixtures) and shall not be
removed without Landlord’s written consent. Any construction up-gradings
required by any governmental authority as a result of said Alterations, either
in the Demised Premises or in any other part of the Building, will be paid for
by Tenant. Tenant shall not install any equipment of any nature whatsoever which
may affect the insurance rating of the Building, materially and adversely affect
the structure of the Building, or which may necessitate any changes,
replacements or additions to the water system, plumbing system, heating system,
air-conditioning system or the electrical system of the Demised Premises,
without the prior written consent of Landlord, such consent not to be
unreasonably withheld, conditioned or delayed. In the event that Landlord grants
its consent thereto, Tenant shall pay all reasonable, direct, out-of-pocket
costs to make such changes, replacements or additions. Any approved Alterations
shall be made by licensed and bondable contractors and mechanics (which
contractors and mechanics for Alterations other than Permitted Alterations shall
be approved by Landlord (such approval not to be unreasonably withheld,
conditioned, or delayed)), in accordance with (i) the applicable Legal
Requirements (including applicable building code and zoning regulations of any
public authority have jurisdiction over the Building), (ii) with respect to
Alterations other than Permitted Alterations, plans and specifications that have
been approved by Landlord in writing which approval shall not be unreasonably
withheld, conditioned or delayed and shall be processed in accordance with the
procedures set forth in Exhibit “E” for the approval of construction plans and
specifications, and (iv) any rules and regulations established from time to time
by the Underwriters Association of the local area. Prior to commencing
construction of any approved Alterations, Tenant shall obtain any necessary
building permits and shall, deliver copies of such permits to Landlord where
permits are required for completion of the Alterations.

 

39



--------------------------------------------------------------------------------

Tenant shall pay to Landlord, upon thirty (30) days’ notice, as Additional Rent,
a construction supervisory fee equal to one percent (1%) of the hard costs of
performing the Alterations, provided, however, in the event Tenant chooses
Landlord to manage the construction and completion of the Alterations, Landlord
may charge and Tenant shall pay a market rate construction management fee based
upon the total hard costs of such Alterations.

(c) Liens. In making any approved Alterations, Tenant shall promptly pay all
contractors, materialmen and laborers, so as to minimize the possibility of a
lien attaching to the Building, or attaching to any portion of the real property
on which said Building is located. Should any such lien be filed, Tenant shall
bond against or discharge the same within twenty (20) days after Tenant receives
notice of the said filing. If Tenant shall fail to bond against or discharge any
such lien within such twenty (20) day period, then Landlord may, at its option,
discharge such lien at Tenant’s expense in which event Tenant shall reimburse
Landlord for all reasonable, direct, out-of-pocket costs (including reasonable
legal expenses) of discharging such lien within thirty (30) days after demand,
as Additional Rent.

(d) Removal of Tenant’s Work and Alterations. All improvements in and to the
Demised Premises, including the Tenant’s Work and all Alterations (collectively,
“Leasehold Improvements”) shall remain upon the Demised Premises at the end of
the Term without compensation to Tenant unless (i) Tenant requests, when it
submits its plans and specifications for such improvements to Landlord for
Landlord’s approval, Landlord’s consent to Tenant’s removal of such improvements
upon the expiration or earlier termination of the Lease Term and Landlord so
consents or (ii) Landlord specifies in accordance with this Section 12(d) that
Tenant must remove the Leasehold Improvements upon the expiration or earlier
termination of the Lease Term. Landlord, by written notice to Tenant that within
three (3) Business Days after the date Landlord approves in writing the final
plans and specifications for the applicable Leasehold Improvements, may require
Tenant, at its expense, to remove any of Tenant’s Work and/or Alterations that,
in Landlord’s reasonable judgment, are of a nature that would require removal
and repair costs that are materially in excess of the removal and repair costs
associated with standard office improvements (collectively referred to as
“Required Removables”). Required Removables shall include, without limitation,
personal baths and showers, vaults, and rolling file systems and other
Alterations whose removal and repair costs are materially in excess of the
removal and repair costs associated with standard office improvements. The
designated Required Removables shall be removed by Tenant before the Termination
Date. Tenant shall repair damage caused by the installation or removal of
Required Removables. Notwithstanding anything herein to the contrary, (i) Tenant
shall have the right to install an internal stairway between the 6th, the 7th
and the 8th floors of Tower 3 (the “Internal Stairway”), and (ii) Tenant shall
have no obligation to remove the (x) Internal Stairway at the expiration or
sooner termination of this Lease, even if one or part of all three floors are
surrendered to Landlord for any reason, or (y) any computer or telecommunication
cabling or wiring that is located in or serves the Demised Premises at the
expiration or sooner termination of this Lease, or (z) any raised floors at the
expiration or sooner termination of this Lease.

(e) Waiver of Liens. Landlord expressly waives all contractual and statutory
rights of distraint, liens, and security interests in Tenant’s property.

 

40



--------------------------------------------------------------------------------

13. Signs and Advertisements.

(a) Except as otherwise expressly permitted by this Section 13, no sign,
advertisement or notice shall be inscribed, painted, affixed or displayed on any
part of the outside or the inside of the Building, or inside of the Demised
Premises where it may be visible from outside or from the public areas of the
Building, except with Landlord’s prior written consent (which shall not be
unreasonably withheld, conditioned or delayed) and then only in such location,
number, size, color and style (i.e., Building standard lettering) as is
reasonably authorized by Landlord. If any such sign, advertisement or notice is
exhibited without first obtaining Landlord’s written consent, Landlord shall
have the right to remove same, and Tenant shall be liable for any and all
reasonable, direct, out-of-pocket expenses incurred by Landlord in connection
with said removal.

(b) Landlord, at Landlord’s sole cost and expense, shall provide Tenant with
(i) directional signage so that Tenant’s visitors receive direction as to where
to park, enter the Building, and access the correct elevator lobby to reach
Tenant’s reception area, and (ii) its proportionate share of listings on each of
the directories for the Building.

(c) Subject to the provisions of this Section 13(c), for so long as Tenant is
leasing at least 99,000 square feet of rentable area in the Building, Tenant, at
Tenant’s sole cost and expense [which may be paid from the “Construction
Allowance” (as defined in Exhibit “E”)], shall have the non-exclusive right to
erect and maintain its company name and/or the name of an Affiliate on a lighted
sign to be located on the upper exterior facade of Tower 1, and a lighted sign
to be located on the upper exterior facade of Tower 2 (collectively, the
“Exterior Sign”), the design and location of which Exterior Sign is shown on
Exhibit “J” hereto, which Exhibit “J” shall show that one of the Exterior Signs
shall face the Metro station and/or Route 7. In addition, Tenant, at Landlord’s
sole cost and expense, shall have the non-exclusive right to a sign panel to be
located on the monument signs (if any) that are constructed for the Building
(collectively, the “Monument Sign Panel”), the design and location of such sign
panel on the monument sign is reflected on Exhibit “K” hereto. The Exterior Sign
shall comply with the comprehensive sign plan and with all applicable Legal
Requirements. Tenant, at its sole cost and expense, shall obtain all
governmental approvals, licenses and waivers that are needed in connection with
the Exterior Sign. Landlord, at its sole cost and expense, shall obtain all
governmental approvals, licenses and waivers that are needed in connection with
the Monument Sign Panel. The Monument Sign Panel for the new monument sign to be
constructed facing Greensboro Drive (which monument sign is subject to Landlord
obtaining all necessary governmental approvals) shall be placed on the top
position of such monument sign. Landlord and Tenant shall, in good faith,
reasonably cooperate with each other in their efforts to obtain all of the
foregoing governmental approvals, licenses and waivers. The monument sign panel
for the existing monument sign facing Route 7 shall be placed on the second line
beneath a revised sign panel for SAIC. The size, location, color, design, method
of installation, and method of illumination (if applicable) of the Exterior Sign
and the Monument Sign Panel shall be subject to: (x) Landlord’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed, and
(b) all applicable Legal Requirements. The two (2) signs that constitute the
Exterior Sign shall not be located facing the same direction. The sign
contractor who installs the Exterior Sign and the Monument Sign Panel shall be
subject to Landlord’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant, at Tenant’s sole cost and
expense, shall maintain the Exterior Sign and the Monument Sign Panel in a
first-class manner in accordance with Legal Requirements. Upon the expiration of
the Lease Term or the sooner termination thereof, Tenant, at its sole cost and
expense, shall remove the Exterior Sign from the Building and shall restore the
affected areas of the Building to the condition that existed prior to the
erection of the Exterior Sign, subject to reasonable wear and tear and

 

41



--------------------------------------------------------------------------------

damage due to casualty excepted. Landlord shall have the right to grant other
parties the right to install signage on the exterior and/or roof of the Building
and on the monument sign(s), provided that signage on the exterior and/or roof
shall not be located at the same level and the same side of a Tower upon which
an Exterior Sign is located. Notwithstanding anything herein to the contrary
(a) except for a Corporate Transfer, the right to erect and maintain the
Exterior Sign and the Monument Sign Panel shall be personal to Cvent, Inc.,
(b) except for a Corporate Transfer, Cvent, Inc. shall have no right to permit
any other party to put its name on the Exterior Sign or the Monument Sign Panel
and (c) except for a Corporate Transfer, no sublessee, assignee or other
transferee of Cvent, Inc. shall have the right to erect the Exterior Sign or to
put its name on the Monument Sign Panel.

(d) In the event Tenant leases an entire floor of Tower 1, Tower 2, or Tower 3,
Tenant may install signage containing Tenant’s name and logo or flat
screens/monitors in the elevator lobby of such floor.

14. Common Areas.

(a) Common Areas Defined. In this Lease, “Common Areas” means all areas,
facilities and improvements provided, from time to time, in the Building for the
mutual convenience and use of tenants or other occupants of the Building, their
respective agents, employees, and invitees and shall include, if provided, but
shall not be limited to, the lobbies and hallways, the public restrooms, the
parking areas and facilities, access roads, driveways, retaining walls,
sidewalks, walkways, landscaped areas, outdoor patio areas, and exterior
lighting facilities. Tenant shall not be permitted to use the elevators that are
located in Tower 3 to access the Demised Premises.

(b) Landlord’s Control. Landlord shall, as between Landlord and Tenant, at all
times during the term of the Lease have the sole and exclusive control,
management and direction of the Common Areas, and may at any time and from time
to time during the term exclude and restrain any person from use or occupancy
thereof, excepting, however, Tenant and other tenants of Landlord and bona fide
invitees of either who make use of said areas in accordance with the reasonable
rules and regulations established by Landlord from time to time with respect
thereto. The rights of Tenant in and to the Common Areas shall at all times be
subject to the rights of others to use the same in common with Tenant, and it
shall be the duty of Tenant to keep all of said areas free and clear of any
obstructions created or knowingly permitted by Tenant or resulting from Tenant’s
operation. Landlord may at any time and from time to time, after reasonable
notice to Tenant (except in the event of an emergency, in which event only such
notice as is practical under the circumstance shall be required) close all or
any portion of the Common Areas to make repairs or changes or to such extent as
may, in the commercially reasonable opinion of Landlord, be necessary to prevent
a dedication thereof or the accrual of any rights to any person or to the public
therein, to close temporarily any or all portions of the said areas to
discourage non-customer parking, and to do and perform such other acts in and to
said areas as, in the exercise of good business judgment, Landlord shall
determine to be advisable with a view to the improvement of the convenience and
use thereof by tenants, their employees, agents, and invitees. Except in the
event of an emergency, in the event Landlord intends to close the Common Areas,
Landlord shall provide Tenant with reasonable advance notice of such closing.

(c) Changes and Additions. Landlord reserves the right at any time and from time
to time, as often as Landlord deems desirable, to

 

42



--------------------------------------------------------------------------------

make changes, alterations, additions, improvements, repairs, relocations or
replacements in or to the Building and the fixtures and equipment thereof, as
well as in or to the street entrances, halls, passages, stairways and other
Common Area, and to change the name by which the Building is commonly known
and/or the Building’s address; provided, however, that in all such events
(i) Landlord shall continue to maintain the first class nature of the Building;
(ii) the ingress to and egress from the Demised Premises and Tenant’s use of the
Demised Premises for the Permitted Uses shall not be materially and adversely
affected; and (iii) with respect to any change in the name of the Building or
the Building’s address, Landlord shall reimburse Tenant for the reasonable costs
of replacing a reasonable amount of Tenant’s stationery (such reimbursement
shall not exceed $10,000.00). To the extent any such proposed action would
materially and adversely affect Tenant’s ability to use the Demised Premises,
then except in the event of an emergency, Landlord shall provide Tenant with
reasonable prior notice of such action. Landlord reserves the right from time to
time to install, use, maintain, repair and replace pipes, ducts, conduits, wires
and appurtenant meters and equipment for service to other parts of the Building,
above the ceiling surfaces, below the floor surfaces, within the walls and in
the central core areas, and to relocate any pipes, ducts, conduits, wires and
appurtenant meters and equipment included in the Demised Premises which are
located in the Demised Premises or located elsewhere outside the Demised
Premises, and to expand and/or build additional stories on the Building;
provided that such changes (w) are performed at Landlord’s sole cost and
expense; (x) do not result in more than a de minimus reduction in the rentable
square footage of the Demised Premises or materially and adversely interfere
with Tenant’s use or occupancy of the Demised Premises; and (y) to the extent
reasonably practicable and involve or serve equipment or systems located in the
Demised Premises, are installed behind the walls, under the floors, or above the
ceilings. Subject to Section 15 and provided that Tenant’s Parking Rights (as
defined below) are not reduced and the parking fees for such Parking Rights do
not increase due solely to such changes, Landlord further reserves the right at
any time to alter, expand or reduce the parking facilities, to change the means
of ingress thereto and egress therefrom, and to impose charges for parking in
such facilities. Nothing contained herein shall be deemed to relieve Landlord or
Tenant of their respective duties, obligations or liabilities under this Lease
with respect to making any repair, replacement or improvement or complying with
any Legal Requirements and nothing contained herein shall be deemed or construed
to impose upon Landlord or Tenant any obligation, responsibility or liability
whatsoever, for the care, supervision or repair of the Building, or any part
thereof, other than as expressly provided in this Lease. In exercising its
rights under this Section 14(c), Landlord shall use commercially reasonable
efforts to minimize any material disruption of Tenant’s business at the Demised
Premises.

(d) Future Development. Tenant acknowledges that (i) Landlord acquired the
Building and other related real property to redevelop the project and that there
will be construction activities consistent with an urban environment
construction site, and (ii) pursuant to a comprehensive development plan that
was previously submitted for the project, the location of roads and access to
the Building is subject to change from time to time. Notwithstanding the
foregoing, Landlord shall use commercially reasonable efforts, consistent with
the management of a Class A office building, not to materially and adversely
interfere with Tenant’s use and enjoyment of the Demised Premises or Tenant’s
ingress to and egress from the Demised Premises and the parking areas during the
course of Landlord’s redevelopment activities.

15. Parking.

(a) Parking Rights. Landlord shall require that any garage operator (which may
include Landlord if Landlord operates the garage) shall offer

 

43



--------------------------------------------------------------------------------

to Tenant 3.5 monthly parking contracts for every one thousand (1,000) square
feet of rentable area of the Demised Premises to park standard passenger
vehicles (collectively, the “Parking Rights”) in the parking facilities for the
Building (the “Parking Facilities”). Parking Rights shall (i) be unassigned, and
(ii) be on a self-park or attendant parking basis (or a combination thereof), as
determined by the parking operator. Landlord shall gate and/or monitor the
Parking Facilities so as to permit Tenant to have the use of its full allotment
of Parking Rights. Notwithstanding anything herein to the contrary, as part of
Tenant’s Parking Rights, Tenant shall have the right to receive up to thirty
(30) reserved parking spaces (the “Reserved Spaces), which Reserved Spaces shall
be marked by Landlord as being reserved for Tenant’s use and shall be located in
the general areas of the garage as set forth on Exhibit “L”, subject to the
following sentence. Tenant acknowledges and agrees that Landlord may re-stripe
and reconfigure the Parking Facility in the future, and if Landlord so
re-stripes and/or reconfigures the Parking Facility, the Reserved Spaces may not
be located in the precise locations shown on Exhibit L, but instead may be
located in the same general location as shown on Exhibit L. The Reserved Spaces
shall be located as follows: (A) fifteen spaces shall be located in the main,
Tower 1 garage (with five spaces being located on each of the first, second and
third levels); and (B) fifteen (15) spaces shall be located in the Tower 2
garage. If Tenant does not contract for the maximum number of Parking Rights so
allocated to it within ninety (90) days after the Commencement Date, then
Tenant’s rights to the unused Parking Rights shall, subject to the terms of the
immediately following sentence, expire. Despite the foregoing, in the event that
(i) Tenant initially fails to contract for its maximum allocation of parking
contracts (or subsequently relinquishes any parking contracts), and
(ii) thereafter Tenant desires to contract for up to its maximum allocation,
then, upon at least sixty (60) days prior written notice to Landlord, Tenant
shall have the right to regain any of the parking contracts for which Tenant has
initially failed to contract (or for which Tenant has subsequently
relinquished).

(b) Parking Fees. During the initial term of the Lease, (i) the monthly parking
rate for the non-reserved parking contracts shall be waived, and (ii) the
monthly parking rate for the Reserved Spaces shall be waived. During the
Extension Term, the Parking Rights shall be at the market ratio then being
offered, and the charge for Parking Rights shall be the then prevailing rate
charged by the parking operator per month, which amounts are subject to increase
from time to time at a rate not to increase more than 3% annually, as calculated
on a cumulative basis. During the Extension Term, if Landlord grants any tenant
of the Building who is leasing at least ten thousand (10,000) square feet of
rentable area in the Building, a parking ratio for each one thousand
(1,000) square feet of rentable area that such tenant leases in the Building in
excess of the ratio of parking contracts that was granted to Tenant for each one
thousand (1,000) square feet of rentable area that Tenant leases in the
Building, then Landlord shall grant Tenant the same ratio of parking contracts
that was granted to such other tenant. During the first two (2) years of the
initial term only, Landlord shall provide additional non-reserved parking
permits at a ratio of one permit per 1,000 rentable square feet of space
contained in the Demised Premises (including the Must Take Premises and any
other expansion space added to the Demised Premises) (the “Supplemental Parking
Rights”) for Tenant’s employees, at no additional charge. The Supplemental
Parking Rights shall be located in the Building’s parking facilities while there
remains vacant space (and therefor unallocated parking spaces) and/or in the
adjacent surface parking lot of the building located at 8301 Greensboro Drive.
Except as otherwise provided herein, contracts for the Parking Rights shall be
with the garage operator and shall contain the same terms as are usually
contained in contracts with other similar office customers of the garage
operator. If Tenant fails to pay any charges for its Parking Rights, and such
failure continues beyond the expiration of any applicable notice and cure
period, then Landlord shall have the right to terminate those Parking Rights for
which Tenant has failed to pay the parking charges.

 

44



--------------------------------------------------------------------------------

(c) Metro Ridership. Not later than the Commencement Date, Landlord shall pay
Tenant $100,000 for Tenant to use for the purchase of Metro Fare cards in order
to assist Tenant with its Employee Metro Ridership Plan.

(d) Until the start of developmental activities on the property that is adjacent
to the Building, Tenant shall be permitted to use a reasonable number of the
parking spaces in the surface parking lot that is located on the property that
is adjacent to the Building, subject to (i) SAIC granting Landlord the continual
right to use such parking spaces (which is contemplated to be approximately 300
spaces), (ii) SAIC’s own use of the parking spaces, (iii) lease obligations to
existing and new tenants, and (iv) Legal Requirements.

16. Surrender and Inspection.

(a) Surrender. Upon the Expiration Date or other termination of the term of this
Lease, Tenant shall quit and surrender the Demised Premises to the Landlord in
as good order and condition as when received, ordinary wear and tear, damage by
casualty or condemnation and repairs that are the obligation of Landlord all
excepted, and Tenant shall remove all of its personal property from the Demised
Premises by the Expiration Date or other termination of this Lease. Tenant’s
obligation to observe or perform this covenant shall survive the expiration or
other termination of this Lease.

(b) Inspection. Tenant shall have the right to be present at time of final
inspection of the Demised Premises to determine if any damages were done
thereto, if Tenant notifies Landlord by certified mail of its intention to move,
date of moving and new address. The notice of Tenant’s desire to be present at
the final inspection of the Demised Premises shall be given at least five
(5) days prior to the date of moving. Upon receipt of such notice, Landlord
shall notify Tenant of the time and date when the Demised Premises are to be
inspected. The inspection shall occur within five (5) days before or five
(5) days after Tenant’s date of moving. Tenant shall be deemed to have been
advised of its rights under this Section by execution of this Lease.

(c) Intentionally Deleted.

(d) Fixtures and Personal Property Remaining. If Tenant does not remove Tenant’s
furniture, equipment, machinery, trade fixtures, floor coverings and all other
items of personal property of every kind and description from the Demised
Premises prior to the Expiration Date, then Tenant shall be conclusively
presumed to have conveyed the same to Landlord under this Lease as a bill of
sale without further payment or credit by Landlord to Tenant.

17. Access.

(a) Access to Building. Tenant shall have access to the Building twenty-four
(24) hours per day, seven (7) days per week, by means of a key or an electronic
controlled access system. Landlord shall provide access cards/keys at a ratio of
five (5) per each one thousand (1,000) square feet of rentable area contained
within the Demised Premises at no cost. Additional keys or controlled access
cards required by Tenant for any reason will be provided upon Tenant’s payment
of Landlord’s out-of-pocket cost.

 

45



--------------------------------------------------------------------------------

(b) Landlord’s Access to Demised Premises. Upon not less than one (1) Business
Day’s notice to Tenant (except in the event of an emergency in which event only
such notice as is practical under the circumstances shall be required),
Landlord, and Landlord’s Representatives shall have the right to enter the
Demised Premises, (a) at all reasonable times to make inspections or to make
repairs to the Demised Premises or other premises as Landlord may reasonably
deem necessary; (b) nightly to perform cleaning of the Demised Premises;
(c) during Tenant’s normal business hours, to exhibit the Demised Premises to
prospective tenants during the last twelve (12) months of the Lease Term;
(d) from time to time during Tenant’s normal business hours, to exhibit the
Demised Premises to investors, purchasers and lenders; and (e) for any purpose
whatsoever relating to the safety, protection or preservation of the Building.
Landlord shall use reasonable efforts to minimize interference to Tenant’s
business when making repairs, but Landlord shall not be required to perform the
repairs at any time other than during normal working hours. In connection with
any such entry into a private or secure portion of the Demised Premises,
Landlord and its agents shall be accompanied by a representative of Tenant
(except in cases of emergency or in cases where Tenant fails to identify and
make available such representative on the date of such entry). Landlord and
Landlord’s Representatives shall not volitionally see, hear, or disturb any of
Tenant’s personal property or papers in the Demised Premises. Landlord and
Landlord’s Representatives shall not disclose anything seen or heard during such
entry relating to Tenant’s business or operations. Landlord and Landlord’s
Representatives shall not remove any of Tenant’s personal property or papers
from the Demised Premises.

(c) Restricted Access. No additional locks, other devices or systems, including
without limitation alarm systems, which would restrict access to the Demised
Premises shall be placed upon any doors without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned, or
delayed (which consent is hereby deemed granted with respect to Tenant’s data
center), provided Tenant provides Landlord with a copy of the key or the code to
access such device or system. Unless access to the Demised Premises is provided
during the hours when cleaning service is normally rendered, Landlord shall not
be responsible for providing such service to the Demised Premises or to those
portions thereof which are inaccessible. Such inability by Landlord to provide
cleaning service to inaccessible areas shall not entitle Tenant to any
adjustment in rent.

18. Liability.

(a) Personal Property. All personal property of Tenant in the Demised Premises
or in the Building shall be at the sole risk of Tenant. Landlord and its agents
shall not be liable for any damage thereto, unless such damage is directly
attributable to the wanton or willful acts of Landlord, or any of Landlord’s
Representatives. Landlord and Landlord’s Representatives shall not be liable for
any accident or damage to property of Tenant resulting from the use or operation
of elevators or of the heating, cooling, electrical or plumbing apparatus,
unless caused by and due to the negligence or wanton or willful acts of Landlord
or Landlord’s Representatives. Tenant hereby expressly releases Landlord and its
agents from any liability incurred or claimed by reason of damage to Tenant’s
property. Landlord and Landlord’s Representatives shall not be liable in
damages, nor shall this Lease be affected, for conditions arising or resulting,
and which affect the Building, due to construction on contiguous properties.

 

46



--------------------------------------------------------------------------------

(b) Tenant’s Liability. Any and all injury, breakage or damage of any type
whatsoever to the Demised Premises or to other portions of the Building, arising
from any act or omission of Tenant or any of Tenant’s Representatives, shall be
repaired by Landlord at the sole expense of Tenant (provided, however, to the
extent such injury, breakage or damage occurs to the Demised Premises, and there
is no emergency, Landlord shall provide Tenant with five (5) days prior notice
before Landlord undertakes any such repair). Tenant shall reimburse Landlord for
the costs such repairs within five (5) days of receipt of written notice from
Landlord of such costs. This provision shall be construed as an additional
remedy granted to Landlord and not in limitation of any other rights and
remedies which Landlord may have in said circumstances. Tenant shall reimburse
Landlord for all expenses, damages or fines, incurred or suffered by Landlord by
reason of any breach, violation or nonperformance by Tenant, or any of Tenant’s
Representatives, of any covenant or provision of this Lease or the Rules and
Regulations promulgated by Landlord hereunder from time to time, or by reason of
damage to persons or property caused by moving property of or for Tenant in or
out of the Building, or by the installation or removal of furniture or other
property of or for Tenant, or by reason of or arising out of the carelessness,
negligence or improper conduct of Tenant, or any of Tenant’s Representatives.

(c) Criminal Acts of Third Parties. Landlord shall not be liable in any manner
to Tenant, its agents, employees, licensees or invitees for any injury or damage
to Tenant, Tenant’s agents, employees, licensees or invitees or their property
caused by the criminal or intentional misconduct of third parties.

(d) Tenant Indemnity. Subject to Section 19(f) below, and except to the extent
due to the negligence or willful misconduct of Landlord or any of Landlord’s
Representatives, Tenant shall indemnify Landlord, Landlord’s Rental Agent, and
their respective agents and employees and save them harmless from and against
any and all claims, actions, damages, liabilities and expense (including
reasonably attorneys’ fees and legal expenses) (collectively “Landlord Claims”)
in connection with loss of life, personal injury and/or damage to property
arising from or out of or in connection with (i) the occupancy or use by Tenant
of the Demised Premises or any part thereof, or (ii) any occurrence in, upon or
at the Demised Premises or on the roof that is the result of any willful
misconduct or negligence of Tenant or any of Tenant’s Representatives during the
Term; provided, however, that in no event shall Tenant have any liability to
Landlord for any indirect losses or consequential damages whatsoever or for
claims for which Landlord is insured or required under this Lease to be insured.
Landlord shall promptly notify Tenant in writing of any Landlord Claim suffered
or incurred by Landlord that is covered by Tenant’s indemnity set forth in this
Section 18(d), and Tenant shall have exclusive control over Landlord’s defense;
provided that Tenant shall retain counsel therefor that has been approved by
Landlord (such approval not to be unreasonably withheld, conditioned or
delayed), and Tenant shall not settle or compromise any Landlord Claim where the
terms of such settlement or compromise may have an adverse effect upon Landlord
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the preceding
sentence to the contrary, if Landlord so desires, Landlord may, at Landlord’s
sole cost and expense, engage separate counsel to represent Landlord in
connection with a Landlord Claim.

(e) Landlord Indemnity. Subject to Section 19(f) below, and except to the extent
due to the negligence or willful misconduct of Tenant or any of Tenant’s
Representatives, Landlord shall indemnify Tenant, and its respective agents and
employees and save them harmless from and against any and all claims, actions,
damages, liabilities and expense

 

47



--------------------------------------------------------------------------------

(including reasonably attorneys’ fees and legal expenses) (collectively “Tenant
Claims”) suffered by or claimed against Tenant, directly or indirectly, based
on, arising out of or resulting from any accident, injury or damage whatsoever
caused to any person, or the property of any person, on or about the Common
Areas to the extent occasioned by the willful misconduct or negligence of
Landlord or any of Landlord’s Representatives during the Term; provided,
however, that in no event shall Landlord have any liability to Tenant for claims
based on the interruption of or loss to Tenant’s business (except for any Rent
abatement expressly provided pursuant to this Lease) or for any indirect losses
or consequential damages whatsoever or for claims for which Tenant is insured or
required under this Lease to be insured. Tenant shall promptly notify Landlord
in writing of any Tenant Claim suffered or incurred by Tenant that is covered by
Landlord’s indemnity set forth in this Section 18(e), and Landlord shall have
exclusive control over Tenant’s defense; provided that Landlord shall retain
counsel therefor that has been approved by Tenant (such approval not to be
unreasonably withheld, conditioned or delayed), and Landlord shall not settle or
compromise any Tenant Claim where the terms of such settlement or compromise may
have an adverse effect upon Tenant without Tenant’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the preceding sentence to the contrary, if Tenant so desires,
Tenant may, at Tenant’s sole cost and expense, engage separate counsel to
represent Tenant in connection with a Tenant Claim.

(f) Survival. The provisions of Section 18 shall survive the expiration or
sooner termination of this Lease.

19. Insurance.

(a) Intentionally Deleted.

(b) Coverages. Tenant shall have issued, pay the premiums therefor, and maintain
in full force and effect during the Lease Term:

(i) Commercial General Liability. A commercial general liability insurance
policy or policies protecting the Landlord and Tenant in the amount of (x) Five
Million and No/100 Dollars ($5,000,000.00) combined, single limit coverage for
bodily injury or property damage (which amount may be satisfied through the use
of an umbrella policy), which amount may be increased from time to time by the
Landlord in its reasonable determination, and (y) Five Hundred Thousand and
00/100 Dollars ($500,000.00) fire legal liability coverage, which amount may be
increased from time to time by Landlord in its reasonable discretion provided
that Landlords of Comparable Buildings are then requiring such increased
coverage;

(ii) Broad Form Property. Broad form property insurance, including theft,
vandalism and malicious mischief, written at replacement cost value and with
replacement cost endorsement, covering all leasehold improvements installed in
the Demised Premises by Tenant or at Tenant’s request and all of Tenant’s
personal property in the Demised Premises (including, without limitation,
inventory, trade fixtures, floor coverings, furniture and other property
removable by Tenant under the provisions of this Lease);

(iii) Workers’ Compensation. If and to the extent required by law, workers’
compensation and employer’s liability or similar insurance in form and amounts
required by law; and

(iv) Additional Insurance. Such additional insurance as any mortgagee of the
Building may reasonably require.

 

48



--------------------------------------------------------------------------------

(c) Policy Requirements. All insurance required of Tenant under this Lease shall
be issued by insurance companies authorized to do business in the jurisdiction
where the Building is located. Such companies shall have a policyholder rating
of at least “A” and be assigned a financial size category of at least “Class
XIII” as rated in most recent edition of “Best’s Key Rating Guide” for insurance
companies. All insurance required of Tenant under this Lease shall: (i) be
written as primary policy coverage and non-contributing with respect to any
coverage which Landlord may carry (it being understood and agreed that any
insurance that Landlord may carry shall be excess insurance); (ii) name
Landlord, Landlord’s Rental Agent and any mortgagee of the Building as
additional insureds, as their respective interests may appear (except with
respect to workers’ compensation insurance), and (iii) contain an endorsement
for cross liability and severability of interests. Tenant shall, in good faith,
use commercially reasonable efforts to obtain a policy endorsement requiring
thirty (30) days’ written notice from the insurance company to Landlord before
cancellation or any change in the coverage, scope or amount of any policy.
Tenant shall deliver a certificate showing that such insurance is in effect to
Landlord not later than ten (10) days prior to the date Landlord provides Tenant
with access to the Demised Premises, and renewal certificates shall be delivered
to Landlord at least thirty (30) days prior to the expiration date of any
policy.

(d) No Limitation of Liability. Neither the issuance of any insurance policy
required under this Lease nor the minimum limits specified herein shall be
deemed to limit or restrict in any way either party’s liability arising under or
out of this Lease.

(e) Notice of Fire and Accident. Tenant shall give Landlord prompt notice in
case of fire, theft, or accidents in the Demised Premises, and in case of fire,
theft or accidents in the Building if involving Tenant, its agents, employees or
invitees.

(f) Waiver of Subrogation. Notwithstanding anything in this Lease to the
contrary, Landlord and Tenant mutually covenant and agree that each party, in
connection with any all-risk property insurance policies required to be
furnished in accordance with the terms and conditions of this Lease, or in
connection with any all-risk property insurance policies which they obtain
insuring such insurable interest as Landlord or Tenant may have in its own
properties, whether personal or real, shall expressly waive any right of
subrogation on the part of the insurer against the Landlord (and any mortgagee
requested by Landlord) or Tenant as the same may be applicable, which right to
the extent not prohibited or violative of any such policy is hereby expressly
waived, and Landlord and Tenant each mutually waive all right of recovery
against each other, their agents, or employees for any loss, damage or injury of
any nature whatsoever to property for which either party is required by this
Lease to carry insurance.

(g) Landlord’s Insurance. Throughout the term of this Lease, Landlord shall
maintain (i) a commercial general liability insurance policy or policies
protecting Landlord in the aggregate amount of Five Million and 00/100 Dollars
($5,000,000.00) combined single limit coverage per occurrence for bodily injury,
death or property damage, and (ii) fire and extended coverage insurance in
so-called “all risk” form upon the Building. Such fire and extended coverage
shall include damage done by fire and other casualty typically covered under an
“all risk” policy

 

49



--------------------------------------------------------------------------------

affecting similar properties in the vicinity of the Building. Such fire and
extended coverage shall be in amounts sufficient to prevent Landlord from
becoming a co-insurer within the terms of the applicable policies and in an
amount equal to ninety percent (90%) of the actual replacement cost of the
Building. Landlord may maintain the foregoing insurance through the use of a
blanket insurance policy.

20. Damage by Casualty.

(a) Damage to Demised Premises. If the Demised Premises shall be damaged by fire
or other casualty, then, except as otherwise provided in subparagraphs (b),
(c) and (d) hereof, Landlord, at Landlord’s expense, shall promptly restore the
Demised Premises, and Tenant, at Tenant’s sole expense, shall promptly restore
all leasehold improvements installed in the Demised Premises by Tenant or at
Tenant’s request and its own furniture, furnishings, trade fixtures and
equipment. No penalty shall accrue for reasonable delay which may arise by
reason of adjustment of insurance on the part of Landlord, or on account of
labor problems, or any other cause beyond Landlord’s reasonable control. If the
damage or destruction is such as to make the Demised Premises or any part
thereof untenantable (in Landlord’s judgment), and provided that such damage or
destruction is not due in whole or part to the gross negligence or willful
misconduct of Tenant or any of Tenant’s Representatives, the Base Annual Rent
shall abate proportionately (based on the proportion of the number of square
feet rendered untenantable to the total number of square feet of the Demised
Premises), from the date of the damage or destruction until the date the Demised
Premises has been restored by Landlord.

(b) Substantial Damage. Within seventy five (75) days after the date of such
casualty, Landlord shall provide Tenant with a good faith written estimate (the
“Estimate”) from its architect or contractor of the date the (the “Estimated
Restoration Date”) by which the damaged portion of the Demised Premises will be
repaired so that it is Substantially Completed and the Building restored to its
condition immediately prior to the casualty. If the Estimate provides that the
Estimated Restoration Date is more than three hundred (300) days, said period
commencing with the date of the casualty, or if more than fifty percent (50%) of
the gross leasable area of the Building is rendered untenantable (even if the
Demised Premises is undamaged) and Landlord’s architect certifies that such
damage cannot be repaired within three hundred (300) days, said period
commencing on the date of the casualty, then Landlord may, within ninety
(90) days after such fire or other casualty, terminate this Lease by giving
Tenant a notice in writing of such decision, and thereupon the term of this
Lease shall expire by lapse of time upon the third day after such notice is
given, and Tenant shall vacate the Demised Premises and surrender the same to
Landlord. Upon the termination of this Lease under the conditions hereinbefore
provided, Tenant’s liability for Base Annual Rent and Additional Rent shall
cease as of the day following the casualty.

(c) Insurance Proceeds. The proceeds payable under all casualty insurance
policies maintained by Landlord on the Demised Premises shall belong to and be
the property of Landlord, and Tenant shall not have any interest in such
proceeds. Tenant agrees to look to Tenant’s property insurance policies for the
restoration and replacement of all of the improvements installed in the Demised
Premises by Tenant or at Tenant’s request and Tenant’s fixtures, equipment and
furnishings in the Demised Premises, and in the event of termination of this
Lease, for any reason, following any such damage or destruction, Tenant shall
promptly assign to Landlord or otherwise pay to Landlord, upon Landlord’s
request, the proceeds of said insurance (excepting only the insurance proceeds
payable with respect to Tenant’s trade fixtures, personal property,

 

50



--------------------------------------------------------------------------------

furniture and equipment). Notwithstanding anything to the contrary in this
Section 20 or in any other provision of this Lease, any obligation (under this
Lease or otherwise) of Landlord to restore all or any portion of the Demised
Premises shall be subject to Landlord’s receipt of approval of the same by the
mortgagee(s) of Landlord (and any other approvals required by applicable laws),
as well as receipt from any such mortgagee(s) of such fire and other hazard
insurance policy proceeds as may have been assigned to any such mortgagee; it
being agreed that if Landlord has not received such approval(s) and proceeds
within one hundred and eighty (180) days after any such casualty, which proceeds
Landlord agrees to diligently pursue, then Landlord shall have the option to
terminate this Lease, at any time thereafter, upon notice to Tenant.

(d) Tenant’s Right of Termination.

(i) In the event the Demised Premises is damaged by fire or other casualty, and
the Estimate provides that the Estimated Restoration Date is more than three
hundred (300) days after the date of the damage, then Tenant shall have the
right, exercisable by written notice to Landlord within thirty (30) days after
the date of its receipt of the Repair Estimate Notice, to terminate this Lease.
In the event Tenant timely delivers such notice of termination to Landlord, then
this Lease shall terminate and the parties shall be released of all further
liability hereunder. In the event Tenant fails to timely exercise such
termination right, Tenant shall be deemed to have irrevocably waived its right
under this Section 20(d) (ii) to terminate this Lease on account of such damage.

(ii) Until the work to restore the Demised Premises is Substantially Completed,
Landlord shall provide to Tenant with a notice (each a “Restoration Notice”)
from Landlord’s architect each month certifying as to the status of the
restoration and whether the restoration shall be Substantially Completed with
the aforementioned three hundred (300) day period. If a Restoration Notice
indicates that the Estimated Restoration Date with respect to the Demised
Premises shall be more than three hundred (300) days following the date of the
casualty, then Tenant may terminate this Lease upon written notice to Landlord
given within thirty (30) days following receipt of such Restoration Notice. The
failure of Tenant to elect to terminate this Lease following receipt of a
Restoration Notice indicating that the Estimated Restoration Date shall be more
than three hundred (300) days following the date of the casualty shall not serve
as a waiver of Tenant’s right to terminate this Lease if a subsequent
Restoration Notice indicates that the Estimated Restoration Date shall be more
than three hundred (300) days following the date of the casualty. In the event
that Tenant timely delivers such notice of termination to Landlord, then, unless
Landlord, within thirty (30) days after its receipt of such termination notice,
delivers the Demised Premises to Tenant in substantially the same condition
(excluding Tenant’s fixtures, equipment and furnishings) that existed
immediately prior to such damage, then this Lease shall terminate and the
parties shall be relieved of all further liability hereunder. In the event
Tenant fails to timely exercise such termination right, Tenant shall be deemed
to have irrevocably waived its right to terminate this Lease on account of such
damage.

21. Condemnation. In the event the whole or a substantial part of the Building
shall be taken for any public or quasi-public purpose by any lawful power or
authority by exercise of the right of appropriation, condemnation or eminent
domain, or sold to said authority to prevent such taking (collectively referred
to herein as a “taking”), Landlord shall have the right to terminate this Lease
effective as of the date possession is required to be surrendered to said
authority, and rent shall be apportioned as of that date. For purposes of this
Section, a substantial part of

 

51



--------------------------------------------------------------------------------

the Building shall be considered to have been taken if, in Landlord’s sole
opinion, the taking shall render it commercially undesirable for Landlord to
permit this Lease to continue or to continue operating the Building. In the
event five percent (5%) or more of the rentable area of the Demised Premises is
taken, then Tenant shall have the right, exercisable upon written notice to
Landlord within thirty (30) days after the date that the area so taken vests
with the condemning authority, to terminate this Lease. Tenant shall not assert
any claim against Landlord or the taking authority for any compensation arising
out of or related to such taking. In the event of any taking, Landlord shall be
entitled to receive the entire amount of any award without deduction for any
estate or interest of Tenant and Tenant hereby assigns to Landlord all of
Tenant’s rights, title and interest in and to any such award. If neither party
so elects to terminate this Lease, the Base Annual Rent and Additional Rent
payable by Tenant pursuant to Section 4 shall be adjusted (based on the ratio
that the number of square feet of rentable area taken from the Demised Premises
bears to the number of rentable square feet in the Demised Premises immediately
prior to such taking) as of the date possession is required to be surrendered to
said authority. Nothing contained in this Section shall be deemed to give
Landlord any interest in any award made to Tenant for the taking of personal
property and fixtures belonging to Tenant and for relocation expenses, as long
as such award is made in addition to and separately stated from any award made
to Landlord for the Demised Premises and the Building. Landlord shall have no
obligation to contest any taking. A taking under this Section 21 includes a
temporary taking of more than one hundred eighty (180) days.

22. Events of Defaults and Remedies.

(a) Events of Default. Each of the following shall be deemed an Event of Default
by Tenant and a breach of this Lease:

(i) A failure by Tenant to pay when due Base Annual Rent or Additional Rent
herein reserved, which failure continues for a period of five (5) Business Days
after written notice to Tenant;

(ii) Except in connection with a Corporate Transfer, or where Tenant, in good
faith, reasonably believed that a transaction constituted a Corporate Transfer,
an assignment of this Lease or a subletting of the Demised Premises in violation
of Section 9 above;

(iii) Except as provided in clause (iv) below, a failure by Tenant in the
observance or performance of any other term, covenant, agreement or condition of
this Lease on the part of Tenant to be observed or performed, including the
Rules and Regulations, after ten (10) days written notice, provided, however, if
such failure cannot reasonably be cured prior to the expiration of such ten
(10) day period, Tenant shall not be deemed in default if it commences to cure
such failure prior to the expiration of such ten (10) day period and diligently
prosecutes such cure to completion;

(iv) A failure by Tenant in the performance of any obligation under Section 19
hereof, which failure remains uncured for a period of five (5) Business Days
after written notice to Tenant; and

(v) An Event of Bankruptcy as defined in Section 23.

 

52



--------------------------------------------------------------------------------

(b) Remedies. Upon an Event of Default [as defined in Section 19(a) above] by
Tenant of any of the terms or covenants of this Lease, Landlord shall be
entitled to remedy such default as follows:

(i) Landlord shall have the right, immediately or at any time thereafter,
without further notice to Tenant in accordance with Legal Requirements, to enter
the Demised Premises, without terminating this Lease or being guilty of
trespass, and do any and all acts as Landlord may deem necessary, proper or
convenient to cure such Event of Default, for the account and at the expense of
Tenant, and Tenant agrees to pay to Landlord as Additional Rent all reasonable
damages and/or expenses incurred by Landlord in so doing.

(ii) Landlord shall have the right to enter upon and take possession of the
Demised Premises without terminating this Lease, in accordance with Legal
Requirements, and remove Tenant, any occupant and any property therefrom, using
such force as may be necessary, without being guilty of trespass and without
relinquishing any right of Landlord against Tenant, and, if Landlord elects,
relet the Demised Premises on such commercially reasonable terms as Landlord
deems advisable.

(iii) Landlord shall have the right to terminate this Lease and Tenant’s right
to possession of the Demised Premises and in accordance with Legal Requirements,
take possession of the Demised Premises and remove Tenant, any occupant and any
property therefrom, using such force as may be necessary, without being guilty
of trespass and without relinquishing any right of Landlord against Tenant.

(iv) Landlord shall be entitled to recover damages from Tenant in an amount
equal to the Base Annual Rent and Additional Rent which is due and payable
hereunder as of the date of such Event of Default, together with the amount
herein covenanted to be paid as Base Annual Rent and Additional Rent during the
remainder of the term, said Base Annual Rent and Additional Rent for the full
term then remaining having been fully accelerated at the option of Landlord, and
calculated as the difference between (I) all Base Rent, Additional Rent and
other sums due or which would be due and payable under this Lease as of the date
of Tenant’s Event of Default through the end of the scheduled Term, and (II) the
fair market value rental of the Demised Premises over the same period (including
reasonable attorneys’ fees), which difference shall be discounted at a rate
equal to two (2) whole percentage points above the discount rate in effect on
the date of payment at the Federal Reserve Bank nearest the Building, together
with (A) all expenses of any proceedings (including, but not limited to,
reasonable legal expenses and attorneys’ fees) which may be necessary in order
for Landlord to recover possession of the Demised Premises, and (B) the
commercially reasonable expenses of re-renting of the Demised Premises
(including, but not limited to, any commissions paid to any real estate agent,
advertising expense and the costs of such alterations, repairs, replacements and
decoration or re-decoration as Landlord, in its sole judgment, considers
advisable and necessary for the purpose of re-renting the Demised Premises), or
re-decoration as Landlord, in its sole judgment, considers advisable and
necessary for the purpose of re-renting the Demised Premises); provided,
however, that if the Demised Premises are relet for a period that is longer than
the then remaining balance of the Term, then with respect to such costs incurred
in reletting the Demised Premises, the costs for which Tenant shall be
responsible shall be only a fraction thereof, the numerator of which is the
number of months then remaining in the balance of the Term, and the denominator
of which is the total number of months in the initial term of the replacement
tenant’s lease; and provided further, that if the Demised Premises is relet as
part of a larger premises, then with respect to such costs incurred in reletting
the Demised Premises, the costs for which Tenant shall be responsible shall be
only a fraction thereof, the numerator of which is the

 

53



--------------------------------------------------------------------------------

square feet of rentable area in the Demised Premises, and the denominator of
which is the total square feet of rentable area being leased pursuant to the
terms of the replacement tenant’s lease. Subject to the provisions of
Section 22(h) below, Landlord shall in no event be liable in any way whatsoever
for failure to re-rent the Demised Premises or, in the event that the Demised
Premises are re-rented, for failure to collect the rent thereof under such
re-renting. No act or thing done by Landlord shall be deemed to be an acceptance
of a surrender of the Demised Premises, unless Landlord shall execute a written
agreement of surrender with Tenant. Tenant’s liability hereunder shall not be
terminated by the execution of a new lease of the Demised Premises by Landlord.
In the event Landlord does not exercise its option to accelerate the payment of
Base Annual Rent as provided hereinabove, then Tenant agrees to pay to Landlord,
upon demand, the amount of damages herein provided after the amount of such
damages for any month shall have been ascertained; provided, however, that any
expenses incurred by Landlord shall be deemed to be a part of the damages for
the month in which they were incurred. Separate actions may be maintained each
month or at other times by Landlord against Tenant to recover the damages then
due, without waiting until the end of the Lease Term to determine the aggregate
amount of such damages. Tenant hereby expressly waives any and all notices
(other than those notices specially outlined in this Lease) to cure or vacate or
to quit the Demised Premises provided by current or future law. TENANT HEREBY
EXPRESSLY WAIVES ANY AND ALL RIGHTS OF REDEMPTION GRANTED BY OR UNDER ANY
PRESENT OR FUTURE LAWS IN THE EVENT OF TENANT BEING EVICTED OR BEING
DISPOSSESSED FOR ANY CAUSE, OR IN THE EVENT OF LANDLORD OBTAINING POSSESSION OF
THE DEMISED PREMISES BY REASON OF THE EVENT OF DEFAULT BY TENANT OF ANY OF THE
COVENANTS AND CONDITIONS OF THIS LEASE. If, under the provisions hereof,
applicable summary process shall be served, and a compromise or settlement
therefor shall be made, such action shall not be constituted as a waiver by
Landlord of any breach of any covenant, condition or agreement herein contained.
Notwithstanding anything to the contrary contained in this Lease, (a) any
expenses incurred by Landlord related to any re-leasing of the Demised Premises
shall be amortized on a straight-line basis over the remaining term of the
Lease, and (b) Tenant shall be liable for only that portion of the foregoing
expenses within the then Term of the Lease.

(c) Right of Landlord to Cure Tenant’s Default. If Tenant defaults in the making
of any payment to any third party required under this Lease, or doing any act
required to be made or done by Tenant relating to the Demised Premises beyond
any applicable notice and cure period, then Landlord may, but shall not be
required to, upon the continuance of such uncured default for an additional ten
(10) days after written notice to Tenant (or without notice in the case of an
emergency) (the “Additional Cure Period”), and without waiving or releasing
Tenant from any obligation under this Lease, make such payment or do such act.
The amount of any resulting reasonable, direct, out-of-pocket expense or cost to
Landlord, including reasonable attorneys’ fees, with interest thereon at the
Designated Interest Rate or the highest legal rate, whichever is lower, accruing
from the date paid by Landlord, shall be paid by Tenant to Landlord and shall
constitute Additional Rent hereunder, due and payable by Tenant within thirty
(30) days after receipt of a reasonably detailed written statement of costs from
Landlord. The making of such payment or the doing of such act by Landlord shall
not operate to cure Tenant’s default, nor shall it prevent Landlord from the
pursuit of any remedy to which Landlord would otherwise be entitled.
Notwithstanding the foregoing, if such repairs are the type that cannot be
completed within the Additional Cure Period, then provided Tenant begins such
repair within such Additional Cure Period and proceeds diligently and in good
faith thereafter to complete the repairs, the Additional Cure Period shall be
extended by that period as is reasonably necessary to effect such repair (which
extension shall not exceed thirty (30) days if Landlord reasonably determines
that such damage (i) constitutes an emergency, (ii) affects other tenants or the

 

54



--------------------------------------------------------------------------------

operation of the Building or (iii) is not contained within the Demised
Premises). The liability of Tenant for the cost of the repairs shall be reduced
by the amount of any insurance proceeds for which Landlord is entitled (or for
which Landlord would have been entitled to had Landlord obtained and maintained
the insurance required pursuant to the terms of this Lease) on account of the
damage.

(d) Subordination of Lien. Within thirty (30) days after Tenant’s written
request, Landlord agrees to subordinate any lien it may have on Tenant’s
personal property and equipment that is located in the Demised Premises to the
lien of any of bona fide lender or equipment lessor, and to enter into a
commercially reasonable form of subordination agreement to evidence such
subordination.

(e) Intentionally Deleted.

(f) Landlord’s and Tenant’s Remedies Cumulative. All rights and remedies of
Landlord and Tenant herein enumerated shall be cumulative. In the event of any
breach by Tenant or Landlord of any of the covenants or provisions of this
Lease, then, regardless of whether the Lease Term has commenced, this Lease has
been terminated, or Landlord has recovered possession of the Demised Premises,
Landlord and Tenant shall have the right of injunction and the right to invoke
any remedy allowed at law or in equity, and mention in this Lease of any
particular remedy shall not preclude either party from any other remedy at law
or in equity.

(g) Attorneys’ Fees. In the event of any litigation between Landlord and Tenant
in connection with this Lease, the losing party shall reimburse the prevailing
party for the prevailing party’s reasonable attorneys’ fees and litigation
costs.

(h) Mitigation of Damages.

(i) Both Landlord and Tenant shall each use commercially reasonable efforts to
mitigate any damages resulting from a default of the other party under this
Lease.

(ii) Landlord’s obligation to mitigate damages after a default by Tenant under
this Lease shall be satisfied in full if Landlord undertakes to lease the
Demised Premises to another tenant (a “Substitute Tenant”) in accordance with
the following criteria: (a) Landlord shall have no obligation to solicit or
entertain negotiations with any other prospective tenants for the Demised
Premises until Landlord obtains full and complete possession of the Demised
Premises including, without limitation, the final and unappealable legal right
to relet the Demised Premises free of any claim of Tenant; (b) Landlord shall
not be obligated to offer the Demised Premises to a prospective tenant when
other Demised Premises in the Building suitable for that prospective tenant’s
use are (or soon will be) available; (c) Landlord shall not be obligated to
lease the Demised Premises to a Substitute Tenant for a rental less than the
current fair market rental then prevailing for similar office uses in comparable
buildings in the same market area as the Building, nor shall Landlord be
obligated to enter into a new lease under other terms and conditions that are
unacceptable to Landlord under Landlord’s then current leasing policies for
comparable space in the Building; (d) Landlord shall not be obligated to enter
into a lease with any proposed tenant whose use would: (1) violate any
restriction, covenant or requirement contained in the lease of another tenant of
the Building; (2) adversely affect the reputation of the Building; or (3) be
incompatible with the operation of the Building as a first class building;
(e) Landlord

 

55



--------------------------------------------------------------------------------

shall not be obligated to enter into a lease with any proposed Substitute Tenant
which does not have, in Landlord’s reasonable opinion, sufficient financial
resources or operating experience to operate the Demised Premises in a first
class manner; (f) Landlord shall not be required to expend any amount of money
to alter, remodel or otherwise make the Demised Premises suitable for use by a
proposed Substitute Tenant unless: (1) Tenant pays any such sum to Landlord in
advance of Landlord’s execution of a substitute lease with such tenant (which
payment shall not be in lieu of any damages or other sums to which Landlord may
be entitled as a result of Tenant’s Event of Default under this Lease); or
(2) Landlord, in Landlord’s sole discretion, determines that any such
expenditure is financially justified in connection with entering into any such
substitute lease.

(iii) Upon compliance with the above criteria regarding the releasing of the
Demised Premises after an Event of Default by Tenant, Landlord shall be deemed
to have fully satisfied Landlord’s obligation to mitigate damages under this
Lease and under any law or judicial ruling in effect on the date of this Lease
or at the time of Tenant’s Event of Default, and Tenant waives and releases, to
the fullest extent legally permissible, any right to assert in any action by
Landlord to enforce the terms of this Lease, any defense, counterclaim, or
rights of setoff or recoupment respecting the mitigation of damages by Landlord,
unless and to the extent Landlord maliciously or in bad faith fails to act in
accordance with the requirements of this Section 22(h).

(iv) Tenant’s right to seek damages from Landlord as a result of a default by
Landlord under the Lease shall be conditioned on Tenant taking all actions
reasonably required, under the circumstances, to minimize any loss or damage to
Tenant’s property or business, or to any of Tenant’s Representatives or other
third parties that may be caused by any such default of Landlord.

23. Bankruptcy.

(a) The following shall be Events of Bankruptcy under this Lease: (i) Tenant
becoming insolvent, as that term is defined in Title 11 of the United States
Code (the “Bankruptcy Code”), or under the insolvency laws of any state,
district, commonwealth or territory of the United States (the “Insolvency
Laws”); (ii) The appointment of a receiver or custodian for all or substantially
all of Tenant’s property or assets, or the institution of a foreclosure action
upon all or substantially all of Tenant’s real or personal property; (iii) The
filing of a voluntary petition under the provisions of the Bankruptcy Code or
Insolvency Laws; (iv) The filing of an involuntary petition against Tenant as
the subject debtor under the Bankruptcy Code or Insolvency Laws, which either
(A) is not dismissed within sixty (60) days of filing, or (B) results in the
issuance of an order for relief against the debtor; or (v) Tenant’s making or
consenting to an assignment for the benefit of creditors or a common law
composition of creditors.

(b) Upon occurrence of an Event of Bankruptcy, Landlord shall have all rights
and remedies available to Landlord pursuant to Section 22 and pursuant to the
Bankruptcy Code and the Insolvency Laws; provided, however, that while a case in
which Tenant is the subject debtor under the Bankruptcy Code is pending,
Landlord shall not exercise its rights and remedies pursuant to Section 22 so
long as (i) the Bankruptcy Code prohibits the exercise of such rights and
remedies, rights and (ii) Tenant or its trustee in Bankruptcy (hereinafter
referred to “Trustee”) (A) cures all Events of Default under this Lease,
(B) compensates Landlord for monetary damages incurred as a result of such
Events of Default, including reasonable attorneys’ fees, (C) provides adequate
assurance of future performance on the part of Tenant as debtor-in-possession or
on the part of the assignee tenant; and (D) complies with all other requirements
of the Bankruptcy Code.

 

56



--------------------------------------------------------------------------------

24. Lender Requirements.

(a) Subordination. This Lease is subject and subordinate to any first mortgage
or first deed of trust (each such mortgage or deed of trust shall hereinafter be
referred to as the “First Trust”) which may now or hereafter affect such leases
or the real property of which the Demised Premises form a part, and to all
renewals, modifications, consolidations, replacements and extensions thereof.
Provided that the beneficiary of the First Trust grants its written consent to
any additional subordination of this Lease, this Lease shall be subject and
subordinate to all ground or underlying leases and to all other mortgages and/or
other deeds of trust which may now or hereafter affect such leases or the real
property of which the Demised Premises form a part, and to all renewals,
modifications, consolidations, replacements and extensions thereof. Subject to
obtaining the written consent of the beneficiary of the First Trust with respect
to subordinating this Lease to the lien of any mortgage, deed of trust or ground
lease other than the First Trust, the foregoing subordination provisions shall
be self-operative and no further instrument of subordination shall be required.
Tenant agrees to execute and deliver, within fifteen (15) days after Landlord’s
written request, such further commercially reasonable instrument or instruments
confirming this subordination as shall be desired by Landlord or by any ground
lessor, mortgagee or proposed mortgagee, provided that any such instrument(s) do
not materially increase Tenant’s obligations or materially decrease Landlord’s
obligations under this Lease. Tenant further agrees that, at the option of the
holder of any mortgage or of the trustee under any deed of trust, this Lease may
be made superior to said mortgage or first deed of trust by the insertion
therein of a declaration that this Lease is superior thereto.

(b) Attornment. Subject to the provisions of Section 24(f) below and provided
that Landlord shall have obtained for Tenant’s benefit the SNDA that has been
executed by the lender or mortgagee, in the event any proceedings are brought
for the foreclosure of, or in the event of exercise of the power of sale under,
any deed of trust to secure debt given by Landlord and covering the Demised
Premises, the party secured by any such deed of trust shall recognize this Lease
and, in the event of any foreclosure sale under such deed of trust, this Lease
shall continue in full force and effect, (x) Tenant shall attorn to the
purchaser upon any such foreclosure or sale and recognize such purchaser as the
owner and landlord under this Lease, and (y) such party, as landlord: (i) shall
recognize Tenant’s rights to continue to occupy the Demised Premises and
exercise and enjoy all of its rights hereunder, and so long as Tenant complies
with the terms and provisions of this Lease; (ii) shall not be bound by payments
of Base Annual Rent or Additional Rent more than one (1) month in advance of
their due date other than Tenant’s prepayments of Additional Rent in connection
with Operating Expenses and Real Estate Taxes; (iii) shall have no obligation
for the return of any security deposit not actually received by such party;
(iv) shall not be bound by any amendment or modification to the Lease to which
such party has not consented in writing; (v) shall not be subject to any claim,
defense or setoff which could be asserted against any predecessor Landlord; and
(vi) shall have no liability for any default by any predecessor Landlord.

(c) Notice of Default. Tenant agrees to give any mortgagee(s) and/or trust deed
holder(s), by certified or registered mail, postage prepaid, return receipt
requested, a copy of any notice of any failure by Landlord to fulfill any of its
obligations under this Lease, provided that prior to such notice Tenant has been
notified in writing (by way of notice of assignment of rents and leases, or
otherwise) of the addresses of such mortgagee(s) and/or trust deed holder(s).
Tenant further agrees that the mortgagee(s) and/or trust deed holder(s) shall
have such time as may be reasonably necessary to cure such failure as long as
any mortgagee(s) and/or trust deed holder(s)

 

57



--------------------------------------------------------------------------------

has commenced and is diligently pursuing the remedies necessary to cure such
failure (including, but not limited to, time to take possession and/or commence
foreclosure proceedings, if necessary, to effect such cure. Notwithstanding
anything herein to the contrary, so long as any mortgagee(s) and/or trust deed
holder(s) has commenced and is diligently pursuing the remedies necessary to
cure such failure (including, but not limited to, taking possession and/or
commencing foreclosure proceedings, if necessary, to effect such cure), Tenant
shall have no right to terminate this Lease as a result of any such failure by
Landlord.

(d) New Financing. In the event that any trust or mortgage lender providing
financing in connection with the Building requires, as a condition of such
financing, that modifications to this Lease be obtained, and provided that such
modifications (i) are reasonable, (ii) do not adversely affect Tenant’s use of
the Demised Premises as herein permitted, (iii) do not materially alter the
approved Space Plan for the Demised Premises, (iv) do not materially increase
Tenant’s obligations or materially decrease Landlord’s obligations hereunder, or
(v) do not materially decrease Tenant’s rights, then Landlord may submit to
Tenant a written amendment to this Lease incorporating such required
modifications, and, Tenant shall execute and return to Landlord such written
amendment within fifteen (15) days after the same has been submitted to Tenant.

(e) Financial Statements. From time to time at Landlord’s request (but in any
event not more frequently than twice in any calendar year), Tenant shall cause
the following financial information to be delivered to Landlord, at Tenant’s
sole cost and expense, upon not less than forty-five (45) days’ advance written
notice from Landlord: (a) a current financial statement for Tenant and Tenant’s
financial statements for the previous two accounting years, and (b) a current
financial statement for any guarantor(s) of this Lease and the guarantor’s
financial statements for the previous two accounting years. All financial
statements shall be prepared in accordance with generally accepted accounting
principles consistently applied and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant. Tenant hereby
authorizes Landlord, from time to time, with notice to Tenant, to obtain a
credit report or credit history on Tenant form any credit reporting company.
Despite the foregoing, for so long as the common stock of Tenant is publicly
traded on a nationally recognized stock exchange, Tenant has timely filed its
then most recent financial statement, and Tenant’s financial statements are
readily available to the general public, Tenant shall not be required to provide
Landlord with its financial statements.

(f) Non-Disturbance. Simultaneously with the execution of this Lease, Landlord
and Tenant agree to execute and deliver to Landlord’s mortgagee or lender a
non-disturbance agreement which shall be substantially in the form which is
attached to and made a part hereof as Exhibit “F” (the “SNDA”). Landlord agrees,
within twenty (20) Business Days after the date that Tenant and Landlord have
executed this Lease, to obtain for Tenant’s benefit the SNDA that has been
executed by the lender or mortgagee. In the event that Landlord does not deliver
the fully executed SNDA to Tenant within twenty (20) Business Days after the
date that Landlord and Tenant have executed and delivered the Lease, then Tenant
shall have the right, exercisable within ten (10) days after the expiration of
such twenty (20) Business Day period, to terminate this Lease, in which event
Landlord shall reimburse Tenant on demand for all reasonable, out-of-pocket
costs, expenses and damages incurred by Tenant in connection with the letter of
intent and the Lease, provided, however, such reimbursement shall not exceed the
sum of One Million Dollars ($1,000,000.00). If Tenant fails to timely exercise
such termination right, Tenant shall be deemed to have waived its right to so
terminate this Lease. Landlord agrees to obtain from the beneficiary under any
other mortgage or deed of trust which

 

58



--------------------------------------------------------------------------------

may encumber the Building in the future a non-disturbance agreement on a
commercially reasonable form of non-disturbance agreement in favor of Tenant. If
Landlord does not obtain said non-disturbance agreement, then Tenant shall not
be required to subordinate the Lease or otherwise attorn to the mortgagee(s) and
this Lease shall be superior to that mortgagee’s particular interest in the
Property and this Lease. In the event that any such current or future
beneficiary charges Landlord any costs or fees in connection with reviewing the
Lease or in preparing or negotiating such non-disturbance agreement, and such
costs and fees exceed the sum of Five Thousand and 00/100 Dollars ($5,000.00),
then Tenant shall pay to Landlord, upon demand, the amount so charged in excess
of Five Thousand and 00/100 Dollars ($5,000.00), as Additional Rent. Tenant
hereby agrees that the form of SNDA that is attached to this Lease as Exhibit
“F” is a commercially reasonable form of non-disturbance agreement.

25. Estoppel Certificates. Tenant agrees, at any time and from time to time,
upon ten (10) Business Days prior written notice by Landlord, to execute,
acknowledge and deliver to Landlord a written estoppel certificate
(a) certifying that this Lease is unmodified and in full force and effect (or if
there have been modifications, stating the nature of same), (b) stating the
Commencement Date of the Lease Term, (c) stating the amounts of Base Annual Rent
and Additional Rent and the dates to which the Base Annual Rent and Additional
Rent have been paid by Tenant, (d) stating the amount of any Security Deposit,
(e) stating whether or not to the best actual knowledge of Tenant, Landlord is
in default in the performance of any covenant, agreement or condition contained
in this Lease, and, if so, specifying each such default of which Tenant may have
knowledge, (f) stating to Tenant’s knowledge that Tenant has no right to setoff
and no defense against payment of the Base Annual Rent or Additional Rent,
(g) stating the address to which notices to Tenant should be sent, and
(h) certifying such other matters as may be reasonably requested by Landlord.
Any such certificate delivered pursuant hereto may be relied upon by an owner of
the Building, any prospective purchaser of the Building, any mortgagee or
prospective mortgagee of the Building or of Landlord’s interest therein, or any
prospective assignee of any such mortgage. Failure to deliver the aforesaid
certificate within ten (10) Business Days after Landlord’s request, which
failure remains uncured for a period of five (5) Business Days after a second
written notice to Tenant which advises Tenant that it is required to deliver to
Landlord such estoppel certificate, shall be conclusive upon Tenant for the
benefit of Landlord and any successor to Landlord that this Lease is in full
force and effect and that there is no default by Landlord or Event of Default of
Default by Tenant.

26. Tenant Holdover. In the event that Tenant shall hold over the expiration of
the term hereby created, then Tenant shall become a tenant at sufferance only,
at a monthly rent equal to 150% of the Base Monthly Rent applicable to the last
month of the Lease Term, and otherwise subject to the terms, covenants and
conditions herein specified. Tenant expressly agrees to hold Landlord harmless
from all reasonable loss and damages, direct and consequential, which Landlord
may suffer in defense of claims by other parties against Landlord arising out of
the holding over by Tenant, including, without limitation, reasonable attorneys’
fees which may be incurred by Landlord in defense of such claims, provided,
however, that Tenant shall not be liable for any consequential damages for the
first sixty (60) days of the holdover. Acceptance of rent by Landlord subsequent
to the expiration of the Lease Term shall not constitute consent to any holding
over. Landlord shall have the right to apply all payments received after the
expiration date of this Lease toward payment for use and occupancy of the
Demised Premises subsequent to the expiration of the Lease Term and toward any
other sums owed by Tenant to Landlord. Landlord, at its option, may forthwith
re-enter and take possession of the Demised Premises in accordance with
applicable Legal Requirements.

 

59



--------------------------------------------------------------------------------

27. Generator.

(a) Landlord, at Landlord’s cost, shall provide Tenant with access to 250 kw of
capacity from the generator supporting Tower 3 (as the same may be replaced or
upgraded with 250 kw or more of capacity, the “Tower 3 Generator”) or from
another generator source, to provide back-up support for Tenant’s data center
and other critical operations. If such capacity is provided from (x) the Tower 3
Generator, and excess capacity is available from the Tower 3 Generator in the
future, Tenant shall have the first right to use any additional excess capacity
as Tenant’s future needs increase, and (y) another generator source, Tenant
shall have the right to request that Landlord periodically marginally upsize the
generator’s capacity (but in no event more often than once every twenty-four
(24) months), which request shall not be unreasonably withheld, conditioned or
delayed, and Tenant shall pay all reasonable, direct, out-of-pocket costs in
connection with such upsize within thirty (30) days after Landlord’s written
demand, as Additional Rent. In any event, Tenant shall be responsible to pay
Landlord, as Additional Rent, its pro rata share of the reasonable, direct,
out-of-pocket costs of operating and maintaining the applicable generator,
including fuel and maintenance costs. Landlord shall have the right, in its sole
discretion, to relocate any such generator.

(b) Landlord shall provide a separate generator to provide life/safety and other
usual backup of the Building’s systems as provided in Comparable Buildings.

(c) Subject to the satisfaction of all the conditions in this Section 27, Tenant
shall have the right to install in an area designated by Landlord a back-up
generator (the “Generator”), which Generator shall not have a capacity in excess
of 500 kw. Tenant shall not be entitled to install such Generator (i) (A) if
such installation would adversely affect (or in a manner that would adversely
affect) the Base Building Structure or Systems, or (B) without Landlord’s prior
written consent (which shall not be unreasonably withheld, conditioned or
delayed), if such installation would require (or in a manner that would require)
any structural alteration to the Building, (ii) if such installation would
violate (or in a manner that would violate) any applicable Legal Requirement,
(iii) unless sufficient room therefor exists at the time of the proposed
installation, (iv) unless Tenant has obtained at Tenant’s expense, and has
submitted to Landlord copies of, all permits and approvals relating to such
Generator and such installation, (v) unless such Generator is appropriately
screened, (vi) unless such Generator is installed, at Tenant’s sole cost and
expense, by a qualified contractor chosen by Tenant and approved in advance by
Landlord (which approval shall not be unreasonably withheld, conditioned or
delayed), and (vii) unless Tenant obtains Landlord’s prior consent to the manner
in which such installation work is to be done (which consent shall not be
unreasonably withheld, conditioned or delayed). All plans and specifications
concerning such installation shall be subject to Landlord’s prior written
approval (which approval shall not be unreasonably withheld, conditioned or
delayed). In the event the Generator is located in the parking facilities and
takes up one or more parking spaces, then the amount of the Parking Rights shall
be reduced by the amount of parking spaces that are used for the Generator.

(d) At all times that Tenant accesses the Generator, Tenant and its agents shall
be accompanied by a representative of Landlord (except in cases of emergency or
in cases where Landlord fails to identify and make available such representative
on the date of such entry).

(e) At all times during the Lease Term, Tenant shall maintain said Generator in
good condition and in a manner that avoids interference with or disruption to
Landlord and other tenants of the Building. At the expiration or earlier
termination of the Lease Term (or if Tenant discontinues use of such Generator),
Tenant shall, upon written notice from Landlord, remove such Generator from the
Building.

 

60



--------------------------------------------------------------------------------

(f) Upon thirty (30) days’ prior written notice to Tenant, Landlord shall have
the right to require Tenant to relocate the Generator. Any such relocation shall
be performed by Landlord at Landlord’s expense, and in accordance with all of
the requirements of this Section.

(g) In granting Tenant the right hereunder, Landlord makes no representation as
to the legality of such Generator or its installation.

(h) Landlord shall install and maintain an automatic transfer switch (the “ATS”)
that shall be designed and configured to automatically connect Tenant loads to
the applicable generator in the event of an interruption of power to the Demised
Premises. Landlord shall maintain the Tower 3 Generator, the ATS and the
connections running between the Tower 3 Generator and the ATS, in good working
order throughout the Term pursuant to a maintenance agreement with a third party
which shall be in effect as of the Effective Date, which shall provide for a
minimum amount of customary monthly testing and quarterly extended testing.
Tenant will accept additional reasonable testing requirements as recommended by
Landlord from time to time. Except as provided in Section 4(c) above, Tenant
shall not be responsible for any of the cost of maintaining or securing the
Tower 3 Generator, the ATS or any of the connections between the Generator and
the ATS (including, without limitation, any of the charges under such
maintenance agreement), but Tenant shall reimburse Landlord, within thirty
(30) days after demand, for its pro rata share of the actual cost of fuel
utilized in the operation of the generators based on Tenant’s use of the
generator compared to the overall use of the generator (provided, however, if
Tenant is the sole user of a generator, it shall pay 100% of the fuel costs
utilized in the operation of such generator).

28. Quiet Enjoyment. Subject to the terms of this Lease, so long as Tenant is
not in default beyond the expiration of any applicable notice and cure period
under this Lease, Tenant shall at all times during the term herein granted,
peacefully and quietly have and enjoy possession of the Demised Premises without
any encumbrance or hindrance or molestation by Landlord or anyone acting by,
through or under Landlord.

29. Mechanics Liens. Tenant will not knowingly permit to be created or to remain
undischarged any lien, encumbrance or charge (arising out of any work done or
materials or supplies furnished, or claimed to have been done or furnished, by
any contractor, mechanic, laborer or materialman or any mortgage, conditional
sale, security agreement or chattel mortgage, or otherwise by or for Tenant)
which becomes a lien or encumbrance or charge upon the Building or any part
thereof or the income therefrom. If any lien, or notice of lien on account of an
alleged debt of Tenant or any notice of contract by a party engaged by Tenant or
Tenant’s contractor to work on the Demised Premises shall be filed against the
Building or any part thereof, Tenant, within thirty (30) days after receipt of
notice of the filing thereof, will cause the same to be discharged of record by
payment, deposit, bond, order of a court of competent jurisdiction or otherwise.
If Tenant shall fail to cause such lien or notice of lien to be discharged
within the period aforesaid, then, in addition to any other right or remedy,
Landlord may, but shall not be obligated to, discharge the same either by paying
the amounts claimed to be due or by procuring the discharge of such lien by
deposit or by bonding proceedings and in any such event Landlord shall be
entitled, if Landlord so elects, to compel the prosecution of an action for the
foreclosure of such lien by the lienor and to pay the amount of the judgment in
favor of the lienor with interest, costs and allowances. Any amount so paid by
Landlord and all reasonable, direct, out-of-pocket costs and expenses, including
reasonable attorneys’ fees, incurred by Landlord in connection therewith, shall
constitute Additional Rent payable by Tenant under this Lease and shall be paid
by Tenant to Landlord within thirty (30) days after demand. Nothing herein
contained shall obligate Tenant to pay or discharge any lien created by
Landlord.

 

61



--------------------------------------------------------------------------------

30. Time. Landlord and Tenant acknowledges that time is of the essence in the
performance of any and all obligations, terms, and provisions of this Lease.

31. Postponement of Performance. In the event that Landlord or Tenant shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, labor troubles, inability to procure labor or
materials (including suitable fuel supply), general contractor issues, major
subcontractor issues, inclement weather, failure of power, restrictive
governmental laws or regulations, riots, insurrection, war, acts of God, fire or
other casualty or other reason of a similar or dissimilar nature beyond the
reasonable control of Landlord in performing work or doing acts required under
the terms of this Lease (the foregoing shall hereinafter collectively be
referred to as “Force Majeure”), then performance of such act shall be excused
for the period of the delay and the period for the performance of any such act
(expressly excluding the payment of sums due and payable under this Lease,
including Rent by Tenant and any allowances by Landlord) shall be extended for a
period equivalent to the period of such delay. The provisions of this Section
shall not operate to excuse Landlord from the prompt payment of any financial
obligation under this Lease. Delays or failures to perform resulting from lack
of funds shall not be deemed delays beyond the reasonable control of Landlord.

32. Landlord’s Reserved Rights. Subject in all events to Section 17(b) above,
the Landlord reserves the following rights: to show the Demised Premises to
prospective tenants or brokers during the last three hundred sixty five
(365) days of the term of this Lease; and to show the Demised Premises to
prospective purchasers at all reasonable times provided that in each case prior
notice is given to Tenant and that Tenant’s use and occupancy of the Demised
Premises shall not be materially inconvenienced by any such action of Landlord.

33. No Waiver. No provision of this Lease shall be deemed to have been waived by
Landlord or Tenant, unless such waiver be in writing signed by the waiving
party. No waiver by a party of any breach by the other of any of the terms,
covenants, agreements, or conditions of this Lease shall be deemed to constitute
a waiver of any succeeding breach thereof, or a waiver of any breach of any of
the other terms, covenants, agreements, and conditions herein contained. No
custom or practice which may occur or develop between the parties in connection
with the terms of this Lease shall be construed to waive or lessen either
party’s right to insist upon strict performance of the terms of this Lease,
without a written notice thereof from the waiving party to the other party. No
employee of Landlord or of Landlord’s agents shall have any authority to accept
the keys or access cards of the Demised Premises prior to termination of the
Lease, and the delivery of keys or access cards to any employee of Landlord or
Landlord’s agents shall not operate as a termination of the Lease or a surrender
of the Demised Premises. The receipt by Landlord of any payment of Base Annual
Rent or Additional Rent with knowledge of the breach of any covenant of this
Lease shall not be deemed a waiver of such breach. The failure of Landlord to
enforce any of the Rules and Regulations made a part of this Lease, or hereafter
adopted, against Tenant or any other tenant in the Building shall not be deemed
a waiver of any such Rules and Regulations.

34. Limitation of Landlord’s Liability. In consideration of the benefits
accruing hereunder, Tenant and all successors and assigns of

 

62



--------------------------------------------------------------------------------

Tenant covenant and agree that in the event of any actual or alleged failure,
breach or default hereunder by Landlord: (a) the sole and exclusive remedy shall
be against the interest of Landlord in the Building (which shall include
insurance proceeds and condemnation awards, as well as proceeds actually
received by Landlord from any sale of the Building [net of all expenses of
sale], and rental income from the Building [net of all expenses] to the extent
all of the foregoing are held in an account for Landlord and have not been
applied or distributed by Landlord in the ordinary course of business (i.e., not
as a fraud against creditors); (b) neither Landlord nor (if Landlord is a
limited liability company) any member or (if Landlord is a partnership) any
partner of Landlord nor (if Landlord is a corporation) any shareholder of
Landlord, nor Rental Agent specified in Section 1(a)8 hereof nor (if Rental
Agent is a partnership) any member, partner of Rental Agent nor (if Rental Agent
is a corporation) any shareholder of Rental Agent shall be personally liable
with respect to any claim arising out of or related to this Lease; (c) no
partner or shareholder of Landlord nor any member, partner or shareholder of
Rental Agent shall be sued or named as a party in any suit or action (except as
may be necessary to secure jurisdiction of Landlord); (d) no service of process
shall be made against any member, partner or shareholder of Landlord nor against
any member, partner or shareholder of Rental Agent (except as may be necessary
to secure jurisdiction of Landlord); (e) any judgment granted against any
member, partner or shareholder of Landlord or against any member, partner or
shareholder of Rental Agent may be vacated and set aside at any time as if such
judgment had never been granted; and (f) these covenants and agreements are
enforceable both by Landlord and also by any member, partner or shareholder of
Landlord and by any member, partner or shareholder of Rental Agent.

35. Transfer of the Building. In the event of the sale or other transfer of
Landlord’s right, title and interest in the Demised Premises or the Building
(except in the case of a sale-leaseback financing transaction in which Landlord
is the lessee), Landlord shall transfer and assign to such purchaser or
transferee all amounts of the Security Deposit and all pre-paid Base Annual
Rent. Tenant shall have no right to terminate this Lease nor to abate Base
Annual Rent nor to deduct from, nor set-off, nor counterclaim against Base
Annual Rent because of any sale or transfer (including, without limitation, any
sale-leaseback) by Landlord or its successors or assigns. In the event of the
transfer and assignment by Landlord of its interest in this Lease, the
transferee shall assume, in writing, all of Landlord’s obligations under this
Lease, Landlord shall thereby be released from any further responsibility
hereunder, and Tenant agrees to look solely to such successor in interest of the
Landlord for performance of such obligations. The term “Landlord” as used in
this Lease shall mean the owner of the Building, at the time in question. In the
event of a transfer (whether voluntary or involuntary) by such owner of its
interest in the Building, such owner shall thereupon be released and discharged
from all covenants and obligations of the Lease thereafter accruing, but such
covenants and obligations shall be binding during the Lease Term upon each new
owner for the duration of such owner’s ownership. Upon any sale or other
transfer as above provided (other than a sale-leaseback), or upon any assignment
of Landlord’s interest herein, it shall be deemed and construed conclusively,
without further agreement between the parties, that the purchaser or other
transferee or assignee has assumed and agreed to perform the obligations of
Landlord thereafter accruing.

36. Waiver of Counterclaim and Trial by Jury. LANDLORD AND TENANT WAIVE THEIR
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT, TENANT’S USE OF OR OCCUPANCY OF THE DEMISED PREMISES, AND ANY

 

63



--------------------------------------------------------------------------------

EMERGENCY STATUTORY OR ANY OTHER STATUTORY REMEDY. EXCEPT FOR ANY MANDATORY
COUNTERCLAIM THAT WOULD BE WAIVED IF NOT INTERPOSED, TENANT SHALL NOT INTERPOSE
ANY COUNTERCLAIM OR COUNTERCLAIMS OR CLAIMS FOR SET-OFF, RECOUPMENT OR DEDUCTION
OF BASE ANNUAL RENT OR ADDITIONAL RENT IN A SUMMARY PROCEEDING FOR NONPAYMENT OF
BASE ANNUAL RENT OR ADDITIONAL RENT OR OTHER ACTION OR SUMMARY PROCEEDING BASED
ON TERMINATION, HOLDOVER OR OTHER EVENT OF DEFAULT IN WHICH LANDLORD SEEKS
REPOSSESSION OF THE DEMISED PREMISES FROM TENANT.

37. Notices.

(a) Addresses for Notices. All notices required or desired to be given hereunder
by either party to the other shall be in writing and be given, by reputable
overnight carrier which provides receipt of delivery, or by certified or
registered mail and addressed as specified in Section 1(a). Either party may, by
like written notice, designate a new address to which such notices shall be
directed upon at least thirty (30) days’ prior written notice.

(b) Effective Date of Notice. Notice shall be deemed to be effective when
delivered or refused.

38. Brokers. Landlord and Tenant each represents and warrants to the other that
it has not employed any broker in connection with this Lease transaction, except
the brokers named in Section 1(a)(21). Said brokers shall be paid a brokerage
commission pursuant to a separate agreement between Landlord and said brokers,
and Landlord and Tenant each shall indemnify and hold harmless the other from
and against any claims for brokerage or other commission arising by reason of a
breach by the indemnifying party of the aforesaid representation and warranty.
Pursuant to a separate written agreement between Landlord and Cassidy Turley
Commercial Real Estate Services, Inc. (“CT”) (representing only the Tenant),
Landlord has agreed to pay CT a commission in connection with this Lease.

39. Storage Premises.

(a) Tenant shall have the right to lease up to one thousand (1,000) square feet
of space located in the Building (the “Storage Space”), provided that it gives
written notice to Landlord of its election to lease the Storage Space not later
than March 31, 2014. Any lease by Tenant of the Storage Space shall be subject
to the remaining terms set forth in this Section 39.

(b) Tenant shall use the Storage Premises for the sole use of storage of
Tenant’s effects used or associated with Tenant’s use of the other portions of
the Demised Premises.

(c) During the initial term of the Lease, there shall be no charge for the
Storage Premises. In the event the term of the Lease is extended, then the
charge for the Storage Space during any such extension period shall be the then
market charge for storage space.

(d) The Storage Space shall contain a light and a door which is lockable.
Notwithstanding any other provisions of this Lease, covenants or agreements of
Landlord in respect of or in connection with the Demised Premises shall not
extend to or be applicable to the Storage Premises.

 

64



--------------------------------------------------------------------------------

40. Miscellaneous Provisions.

(a) Governing Law. The laws of the jurisdiction in which the Building is located
shall govern the validity, performance and enforcement of this Lease.

(b) Successors. All rights, remedies and liabilities herein given to or imposed
upon either of the parties hereto, shall extend to their respective heirs,
executors, administrators, successors and assigns. This provision shall not be
deemed to grant Tenant any right to assign this Lease or to sublet the Demised
Premises.

(c) No Partnership. Nothing contained in this Lease shall be deemed or construed
to create a partnership or joint venture of or between Landlord and Tenant, or
to create any other relationship between the parties other than that of Landlord
and Tenant.

(d) No Representations by Landlord. Neither Landlord nor any employee or agent
of Landlord has made any representations or promises with respect to the Demised
Premises or the Building except as expressly set forth in this Lease, and no
rights, privileges, easements or licenses are granted to Tenant except as
expressly set forth in this Lease.

(e) Exhibits. It is agreed and understood that any Exhibits referred to herein,
and attached hereto, form an integral part of this Lease and are hereby
incorporated by reference.

(f) Pronouns. Feminine or neuter pronouns shall be substituted for those of the
masculine form, and the plural shall be substituted for the singular number, in
any place or places herein in which the content may require such substitution or
substitutions. Landlord and Tenant herein for convenience have been referred to
in neuter form.

(g) Captions. All section and paragraph captions herein are for the convenience
of the parties only, and neither limit nor amplify the provisions of this Lease.

(h) Intentionally deleted.

(i) Invalidity of Particular Provisions. If any term or provision of this Lease
or applications thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remaining terms and provisions of this Lease, or
the application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and enforced
to the fullest extent permitted by law.

(j) Counterparts. This Lease may be executed in several counterparts, but all
counterparts shall constitute one and the same legal document.

 

65



--------------------------------------------------------------------------------

(k) Entire Agreement; Modification. This Lease and all Exhibits hereto contain
all the agreements and conditions made between the parties and may not be
modified orally or in any other manner than by an agreement in writing, signed
by the parties hereto.

(l) Authority. Landlord and Tenant hereby covenant each for itself, that it has
full right, power and authority to enter into this Lease upon the terms and
conditions herein set forth. If Tenant signs as a corporation, each of the
persons executing this Lease on behalf of Tenant does hereby covenant and
warrant that Tenant is a duly authorized and existing corporation, qualified to
do business in the jurisdiction in which the Demised Premises is located, that
the corporation has full right and authority to enter into this Lease, and that
each and both of the persons signing on behalf of the corporation were
authorized to do so. If Tenant signs as a partnership, each of the persons
executing this Lease on behalf of Tenant does hereby covenant and warrant that
Tenant is a duly formed and validly existing partnership, that the partnership
has full right and authority to enter into this Lease, and that each of the
persons signing on behalf of the partnership were authorized to do so.

(m) Examination of Lease. Submission of this Lease for examination or signature
by Tenant shall not constitute reservation of or option for Lease, and the same
shall not be effective as a Lease or otherwise until execution and delivery by
both Landlord and Tenant.

(n) Net Tenant Delay and Net Landlord Delay. “Landlord Delay” are delays
actually caused as a result of (i) Landlord’s failure to comply with any of the
deadlines specified in Exhibit “D”, each of which dates are subject to a two
(2) week grace period, (ii) Landlord’s failure to perform any of the
Pre-Occupancy Landlord’s Work (as defined in Section 45 below), or
(iii) Landlord’s failure to respond to requests for information from Tenant or
its contractor within the time period indicated on such request [but never less
than five (5) Business Days]. “Tenant Delay” are delays actually caused as a
result of (1) Tenant’s failure to comply with any of the deadlines specified in
Exhibit “D” or with any of the other requirements of Exhibit “D” or the Lease,
(2) Tenant’s modifications of its plans or working drawings subsequent to the
date such plans or working drawings are approved by Landlord and Tenant,
(3) Tenant’s failure to perform the construction of the Tenant’s Work in
accordance with the provisions (including duties) set forth in the Lease, or
(4) Tenant’s failure to respond to requests for information from Landlord or its
contractor within the time period indicated on such request [but never less than
five (5) Business Days], or (5) the performance of any work, or the entry into
the Demised Premises, by Tenant or any person or firm employed or retained by
Tenant. “Net Landlord Delay” means the number of days, if any, by which Landlord
Delay exceeds Tenant Delay and “Net Tenant Delay” means the number of days, if
any, by which Tenant Delay exceeds Landlord Delay. Landlord and Tenant each
agree to (x) give prior written notice of any delays of which they become aware;
(y) reasonably cooperate to minimize the extent of any delays; and (z) use good
faith reasonable efforts to counter the effect of any delay caused by the other
party or by other events or conditions.

(o) Covenants. The parties hereto agree that all the provisions of this Lease
are to be construed as covenants and agreements as though the words importing
such covenants and agreements were used in each separate provision hereof.

 

66



--------------------------------------------------------------------------------

(p) Interpretation. Although the printed provisions of this Lease were drawn by
Landlord, this Lease shall not be construed for or against Landlord or Tenant,
but this Lease shall be interpreted in accordance with the general tenor of the
language in an effort to reach the intended result.

(q) Confidentiality. Tenant and Landlord acknowledge and agree that the terms of
this Lease are confidential and constitute proprietary information of Landlord
and Tenant. Disclosure of the terms hereof could (i) adversely affect the
ability of Landlord to negotiate other leases with respect to the Project and
may impair Landlord’s relationship with other tenants of the Project, and
(ii) adversely affect the ability of Tenant to negotiate and receive any
economic incentives. Except as required by law, including in connection with any
SEC requirements concerning Tenant’s publicly traded status, Tenant and Landlord
agree that it and its partners, officers, directors, employees, brokers, and
attorneys, if any, shall not disclose the terms and conditions of this Lease to
any other person or entity without the prior written consent of the other party
which may be given or withheld by such party, in such party’s sole discretion.
Despite the foregoing, each of Landlord and Tenant may disclose such
information: (1) to its respective accountants and consultants; (2) to any
prospective transferees of all or any portion of its respective interest under
this Lease; (3) to any existing or prospective lenders (and their rating
agencies); (4) to any existing or prospective investors; (5) to any existing or
prospective insurers; (6) in connection with any judicial or administrative
proceeding; (7) when such information is subpoenaed or otherwise required by law
or a court order; and (8) in connection with any litigation concerning the
rights and obligations of the parties to this Lease. It is understood and agreed
that damages alone would be an inadequate remedy for the breach of this
provision by Tenant or Landlord, and the non-breaching party shall also have the
right to seek specific performance of this provision and to seek injunctive
relief to prevent its breach or continued breach.

(r) OFAC Certification. Tenant represents and warrants that (i) Tenant is
(a) not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”), and (b) not a person or entity with whom a citizen
of the United States is prohibited to engage in transactions by any trade
embargo, economic sanction, or other prohibition of United States law,
regulation or Executive Order of the President of the United States. The term
“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law including but not limited to, the International
Emergency Economic Powers Act 50 U.S.C. Section 1701, et. seq. The Trading with
the Enemy Act, 50 U.S.C. App. 1 et. seq., and any Executive Orders or
regulations promulgated thereunder with the result that the investment in Tenant
is prohibited by law or Tenant is in violation of law. Tenant hereby agrees to
defend, indemnify, and hold harmless Landlord from and against any and all
claims, damages, losses, risks, liabilities, and expenses (including reasonable
attorney’s fees and costs) arising from or related to any breach of the
foregoing certification.

(s) Resident Agent and Deed of Lease. Landlord’s resident agent for the service
of any process, notice, order or demand required or permitted by law to be
served upon Landlord is Corporation Service Company, whose office address is
Bank of America Center, 16th Floor, 1111 E Main Street, Richmond, Virginia,
23219. This Lease, for purposes of applicable law, shall be deemed a deed of
lease executed under seal.

 

67



--------------------------------------------------------------------------------

(t) Stair Access. Subject to all Legal Requirements, Tenant shall have the
right, at its sole cost and expense, to install a card reader at the stairwell
doors on those floors that Tenant leases the entire floor so that Tenant may use
the stairwells for access between floors fully leased to Tenant.

(u) Communications. Landlord shall provide a minimum of two (2) four inch
(4”) dedicated sleeve risers in each of Tower 1 and Tower 2 with access to the
Demised Premises for the connection of Tenant’s required communication services
to the Demised Premises. Tenant shall have the right to receive communication
services from the vendor(s) of Tenant’s choice and Landlord shall cooperate in
accommodating such service (without additional charge to Tenant or Tenant’s
vendor unless Landlord incurs costs related to such) and shall provide
reasonable access to Tower 1 and Tower 2 for said services.

(v) Landlord’s Representatives. As used herein “Landlord’s Representatives”
shall mean Landlord’s employees, agents (including the Rental Agent), vendors,
providers of materials or services, and contractors.

(w) Tenant’s Representatives. As used herein, Tenant’s Representatives shall
mean Tenant’s agents, contractors, employees, subtenants, and assignees.

(x) Legal Requirements. As used herein, “Legal Requirements” shall mean all
present and future federal, state and local law, statutes, rules, codes,
ordinances and regulations, and all directions, requirements, rulings and orders
of all federal, state and local courts and other governmental (and
quasi-governmental) agencies and authorities including, without limitation,
those of any health officer, fire marshal, building inspector or other
officials, of the governmental agencies having jurisdiction over, and pertaining
to, the Building, Landlord and/or ownership, maintenance, use and/or occupancy
thereof.

(y) Business Days. As used herein, “Business Days” shall mean the calendar days
Monday through Friday except Building Holidays as defined in Sections 1(a)17 and
10(a).

41. Must Take Premises. Landlord shall lease to Tenant, and Tenant shall lease
from Landlord, approximately 21,528 rentable square feet of area located on the
sixth (6) floor of Tower 1, and approximately 4,138 rentable square feet of area
located on the sixth (6th) floor of Tower 3, which areas are more particularly
depicted on Exhibit “A” hereto (the “Must Take Premises”) upon the following
terms and conditions: (i) the rent commencement date of the Lease with respect
to the Must Take Premises shall be the earlier to occur of the date that is the
first day of the twenty-fifth (25th) full calendar months following the
Commencement Date, or the date Tenant commences to use the applicable portion of
the Must Take Premises for office purposes; (ii) the expiration date of the
Lease with respect to the Must Take Premises shall be coterminous with the term
of the Lease with respect to the Initial Demised Premises; (iii) the Base Annual
Rent for the Must Take Premises shall be equal to the product of (x) 25,666 (or
the applicable portion) multiplied times (y) the amount per rentable square foot
as then escalated that Tenant is then paying as the Base Annual Rent with
respect to the Initial Demised Premises; (iv) Tenant’s “Proportionate Share”
shall be increased to reflect the additional rentable square footage that is
contained within the Must Take Premises; (v) Tenant shall

 

68



--------------------------------------------------------------------------------

lease the Must Take Premises from Landlord in its as is condition; (vi) Tenant
shall receive a construction allowance for the Must Take Premises in an amount
equal to the product of $70.00 multiplied by the number of square feet of
rentable area contained within the Must Take Premises, provided, however, if the
rent commencement date for the Must Take Premises does not occur by the date
that is the first day of the thirteenth (13th) full calendar months following
the Commencement Date, then the amount of the pro-rated rental abatement for the
Must Take Premises that commences after the rent commencement date shall be
reduced by $5.00 per rentable square foot; (vii) the Base Annual Rent that is
then payable with respect to the Must Take Premises shall be increased at the
same times and by the same percentages, as the Initial Demised Premises
[i.e., 2.50% per year]. Except as set forth in the sentence which immediately
precedes this sentence, Tenant shall lease the Must Take Premises from Landlord
upon all of the terms and conditions that are applicable to Tenant’s leasing of
the Demised Premises. In the event Tenant desires to use a portion, but not all
of the Must Take Premises for office purposes prior to the date that is the
first day of the twenty-fifth (25th) full calendar months following the
Commencement Date, then Tenant may use a portion of the Must Take Space in the
following progressive sequence: (a) the 4,138 square feet connecting area in
Tower 3; (b) one half (1/2) of the sixth (6th) floor of Tower 1; and (c) the
balance of the sixth (6th) floor of the Tower 1.

42. Pre-Commencement Expansion.

(a) Subject to the terms of this Section 42, provided that Tenant is not in
default under the Lease beyond the expiration of any applicable notice and cure
period, in the event Tenant desires to lease any space located on the fifth
(5th) floor of Tower 1 and/or Tower 2 (the “5th Floor Expansion Space”), then,
on or before July 31, 2014, Tenant shall deliver written notice to Landlord
which states that Tenant desires to lease all or a portion of the 5th Floor
Expansion Space, which notice shall state the approximate size and approximate
location of such space. In the event Tenant desires to lease less than the
entire 5th Floor Expansion Space in Tower 1 or Tower 2, then the location and
size of such space shall be subject to the mutual agreement of the parties
hereto, after taking into account the configuration and ability to access both
the space selected by Tenant and the remaining space on such floor, and in any
event such space shall always be a contiguous block of space and shall always
leave Landlord with a marketable block of space as to any partial floor space
remaining after the 5th Floor Expansion Premises is demised (the premises so
agreed upon shall hereinafter be referred to as the “Pre-Commencement
Premises”). In the event Tenant fails to timely exercise its option to lease the
5th Floor Expansion Space, then Tenant shall have no further right to lease the
5th Floor Expansion Space pursuant to the provisions of this Section 42.

(b) In the event that Tenant timely exercises its right to lease the 5th Floor
Expansion Space in strict accordance with the foregoing, then Landlord shall
lease to Tenant and Tenant shall lease from Landlord the Pre-Commencement
Premises on the same terms and conditions on a rentable square foot basis, that
Tenant is leasing the Demised Premises, except that the rent commencement date
for the Pre-Commencement Premises shall be the date which occurs four (4) months
after the date Landlord tenders possession of the Pre-Commencement Premises to
Tenant (the “Pre-Commencement RCD”), (i) Tenant shall be entitled to three
(3) parking contracts for each 1,000 square feet of rentable area contained
within the Pre-Commencement Premises, (ii) the amount of the Construction
Allowance shall be prorated based on the remaining term following the
Pre-Commencement RCD and shall commence on the Pre-Commencement RCD, (iii) the
initial one year rent abatement for the Demised Premises shall be prorated based
on the remaining term following the Pre-Commencement RCD, and (iv) Tenant’s
“Proportionate Share” shall be increased to reflect the additional rentable
square footage that is contained within the Pre-Commencement Premises.

 

69



--------------------------------------------------------------------------------

43. Rooftop Equipment.

(a) Subject to the provisions of this Section, Tenant shall have the right, at
no additional cost, to use for its own use only (and not to transfer or assign
to other third parties) up to the lesser of (i) approximately forty five percent
(45%) of the available space on the roof of Tower 2 (which is anticipated to be
approximately 5,000 square feet), or (ii) five thousand (5,000) square feet of
area on the roof of Tower 2 to install in an area designated by Landlord on the
roof of Tower 2, supplemental heating and air conditioning units, communications
equipment and other equipment (collectively, “Tenant’s Equipment”). Tenant shall
not be entitled to install such Tenant’s Equipment (i) if such installation
would adversely affect (or in a manner that would adversely affect) any warranty
with respect to the roof, (ii) (A) if such installation would adversely affect
(or in a manner that would adversely affect) the structure or any of the
building systems of the Building, or (B) without Landlord’s prior written
consent, if such installation would require (or in a manner that would require)
any structural alteration to the Building, (iii) if such installation would
violate (or in a manner that would violate) any applicable Legal Requirements,
(iv) unless Tenant has obtained at Tenant’s expense, and has submitted to
Landlord copies of, all permits and approvals relating to such antenna and such
installation, (v) unless such Tenant’s Equipment is white or of a beige or
lighter color (or is otherwise appropriately screened), (vi) unless such
Tenant’s Equipment is installed, at Tenant’s sole cost and expense, by a
qualified contractor chosen by Tenant and approved in advance by Landlord, which
approvals shall not be unreasonably withheld, conditioned or delayed,
(vii) unless Tenant obtains Landlord’s prior consent to the manner in which such
installation work is to be done, which consent shall not be unreasonably
withheld, conditioned or delayed. The visual appearance of Tenant’s Equipment
shall be consistent with other equipment installed on the roofs of Comparable
Buildings. All plans and specifications concerning such installation shall be
subject to Landlord’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. “Military mount” or ballasted
mounts resting on the roof deck will not be permitted. Tenant’s Equipment must
be mounted clear of the roof (such as to the penthouse walls, concrete columns
or steel dunnage) with sufficient structural support for the weight of the
equipment and wind loading. All cables will be neatly run in conduit mounted
clear of the roof and all penetrations of the building envelope appropriately
weatherproofed with high quality caulking and an escutcheon ring.

(b) Tenant shall not have access to any such Tenant’s Equipment without
Landlord’s prior written consent, which consent shall be granted to the extent
necessary for Tenant to perform its maintenance obligations hereunder and only
if Tenant is accompanied by Landlord’s representative (if Landlord so requests);
provided, however, that in the event of an emergency, Landlord shall use
commercially reasonable efforts to make Landlord’s representative available
within two (2) hours after receipt of Tenant’s request.

(c) At all times during the Lease Term, Tenant shall maintain said Tenant’s
Equipment in good condition. At the expiration or earlier termination of the
Lease Term (or if Tenant discontinues use of such Tenant’s Equipment), Tenant
shall remove such Tenant’s Equipment and related equipment from the Building.

(d) Upon thirty (30) days’ prior written notice to Tenant, Landlord shall have
the right to require Tenant to relocate the Tenant’s Equipment as a result of
Legal Requirements or in connection with roof or other structural requirements
if in Landlord’s opinion such relocation is necessary

 

70



--------------------------------------------------------------------------------

or desirable. Any such relocation (including installing and relocating conduit
work, cabling and other ancillary equipment) shall be performed by Tenant at
Landlord’s expense, and in accordance with all of the requirements of this
Section. If Landlord requires that such any of Tenant’s communications equipment
be relocated in accordance with the preceding sentence, then Landlord shall
provide either (i) the same line of sight for such moved communications
equipment as was available prior to such relocation, or (ii) a line of sight for
such moved communications equipment that is functionally equivalent to that
available prior to such relocation. Landlord shall not grant any future tenant
rights or access to the roof for similar communications equipment if such rights
or access would (x) result in blockage of the line of sight approved for
Tenant’s initial installation of its communications equipment or relocation
thereof pursuant to this paragraph, or (y) materially interfere with the ability
of Tenant’s communications equipment to perform properly.

44. Amenities. Landlord shall have operational as of the Commencement Date and
maintain each throughout the initial term of the Lease the following amenities.

(a) The existing cafeteria (or comparable quality food service) and all related
services (e.g., coffee bar) shall continue to provide services at its current
level and condition.

(b) The fitness center and lockers and showers shall be renovated (or relocated
and recreated) and furnished so as to be of a standard equal to a comparable
level provided in Comparable Buildings.

(c) The existing conference center shall be operated and maintained to current
quality standards for the use of tenants of the project on a reasonable
first-come first-serve reservation basis (provided that no tenant, including
Tenant, shall overburden it’s use thereof). Provided Tenant does not ask
Landlord to perform any services in connection with Tenant’s use of the
conference center that are not already the obligation of Landlord under this
Lease (e.g., maintenance and repair obligations), and Tenant cleans up after its
use of the conference center and returns the furniture and equipment to the same
set up that existed immediately prior to Tenant’s use thereof, then Landlord
shall not charge Tenant a set up fee in connection with its use of the
conference center. Tenant may use the A/V set up of its choice. Catering
services (i.e., serving platters and similar food set-up) will be provided at
competitive market rates by Building cafeteria operator. Tenant may elect to use
outside catering services subject to an additional market fee including set up
and delivery (such fee not to initially exceed $150.00, which amount shall
increase by 3% per year); provided, however, that no fee shall be payable for
meetings where Tenant brings in its own carry-in/carry-out food (e.g., if Tenant
brings in take-out pizza or Chinese food on its own, there shall be no fee).
Commencing on August 1, 2014, and continuing for a period of two (2) years
thereafter, Landlord shall not permit the conference center to be used by
non-tenants of the Building for more than twenty five percent (25%) of the total
Standard Building Operating Hours that the conference center is available for
use.

(d) A lobby attendant/concierge in a strategically located area so as to assist
visitors of the project.

(e) Mutually agreeable security guard service during mutually agreeable times.
The costs incurred by Landlord in providing such amenities shall be included in
operating expenses.

 

71



--------------------------------------------------------------------------------

45. Landlord’s Work. Landlord, at Landlord’s sole cost, shall perform the
following (collectively, the “Landlord’s Work”):

(a) Install a new HVAC system for the portion of the Demised Premises located in
Tower 1 in accordance with the performance standards and specifications that are
described on Exhibit “N” that will allow Tenant to timely complete construction
of the Tenant’s Work and achieve beneficial occupancy for the conduct of
Tenant’s business by August 1, 2014.

(b) Substantially upgrade the existing HVAC system for the portion of the
Demised Premises located in Tower 2 in accordance with the HVAC performance
standards and specifications that are described on Exhibit “N”, and (b) achieve
performance coordination with the new HVAC system being installed for the
portion of the Demised Premises located in Tower 1 (i.e., eliminate issues of
two systems in two buildings of a full floor occupied by Tenant), that will
allow Tenant to timely complete construction of the Tenant’s Work and achieve
beneficial occupancy for the conduct of Tenant’s business by August 1, 2014.

(c) Perform the renovations to the fitness facility and locker-rooms (or newly
constructed elsewhere) that are described on Exhibit “P” by August 1, 2014.

(d) Perform the renovations to the restrooms on the floors comprising the
Demised Premises that are described on Exhibit “Q” by August 1, 2014. Landlord’s
general contractor completing such renovations shall prepare and submit to
Tenant a budget for such renovations that provides in reasonable detail the cost
of the permitting and construction of such renovations (the “Original Bathroom
Renovations Pricing Letter”). In the event that Tenant desires that Landlord
perform such bathroom renovations using a design selected by Tenant, which
design shall be subject to Landlord’s reasonable approval, then provided such
design is agreed to, in writing, on or before November 1, 2013, Landlord shall
perform the bathroom renovations using Tenant’s design. Landlord’s general
contractor completing such renovations shall prepare and submit to Tenant a
budget for the renovations based on Tenant’s design that provides in reasonable
detail the cost of the permitting and construction of such renovations (the
“Tenant Design Bathroom Renovations Pricing Letter”). Tenant, with Landlord’s
assistance, shall review the Tenant Design Bathroom Renovations Pricing Letter,
and advise Landlord within ten (10) business days of changes, if any, Tenant
reasonably requires be made to the plans for the bathroom renovations. Based on
such changes, Landlord shall cause its general contractor to prepare the “Final
Tenant Design Bathroom Renovations Pricing Letter”, which Landlord and Tenant
shall reasonably approve prior to the commencement of the bathroom renovations
based on Tenant’s designs, which approval shall not be unreasonably withheld,
conditioned or delayed. In the event the cost of performing the bathroom
renovations using Tenant’s design as set forth in the Final Tenant Design
Bathroom Renovations Pricing Letter is greater than the cost for the Original
Bathroom Renovations Pricing Letter, Tenant shall pay to Landlord the difference
between the cost set forth in the Final Tenant Design Bathroom Renovations
Pricing Letter and the Original Bathroom Renovations Pricing Letter not later
than thirty (30) days following the date on which (i) the bathroom renovations
are Substantially Completed in accordance with Tenant’s designs and delivery to
Tenant, and (ii) a reasonably detailed invoice for such costs has been delivered
to Tenant.

(e) Perform the renovations to the Buildings’ ground floor lobbies and corridors
that are described on Exhibit “R” by August 1, 2014.

 

72



--------------------------------------------------------------------------------

(f) Perform the renovations to the Buildings’ elevator cabs in Tower 1 and Tower
2 that are described on Exhibit “S” by August 1, 2014.

(g) Perform the renovations to the patio area outside of the cafeteria,
including a better direct means of access to the Metro connection stairs, that
are described on Exhibit “T”, with a target date of October 1, 2014, but subject
to all relevant governmental approvals. Landlord shall perform such work as soon
as reasonably practical using commercially reasonable efforts to complete as
soon as possible after receiving such approvals and applicable permits.

(h) Complete the Pre-Delivery HVAC and Demo Work by the dates set forth in
Exhibit D, subject to the applicable two-week grace period set forth in Exhibit
“D”.

(i) Paint the walls and railings and install carpet on the stairwells between
the floors of the Demised Premises that are described on Exhibit T by August 1,
2014, provided, however, in the event Tenant elects to install the Internal
Stairwell, then Landlord shall have no obligation to perform the work described
in this Section 45 (i).

(j) Install building standard new window blinds/shades.

The improvements described in Sections 45 (a), (b), (c), (d), (e), (f), (h),
(i) and (j) shall hereinafter collectively be referred to as the “Pre-Occupancy
Landlord’s Work”. The improvements described in Sections 45(a), (b), and
(d) above may be performed, at Landlord’s cost, by Tenant’s general contractor
in conjunction with the construction of the Tenant’s Work as mutually agreed to
by the parties and at Landlord’s reasonable discretion. The dates set forth
above for the performance of Landlord’s Work shall be subject to extension on a
day for day basis for each day of delay caused by Force Majeure and each day of
delay caused by a Net Tenant Delay. In the event that Tenant’s general
contractor performs all or any portion of the Landlord’s Work, then Landlord
shall be deemed to have timely performed the applicable portion of the
Landlord’s Work by the stated deadline set forth above in this Section 45.

Landlord shall deliver to Tenant initial drawings and plans (collectively, the
“HVAC Plans”) for the work described in Sections 45(a) and 45(b) above
(collectively, the “Pre-Delivery HVAC Work”) on or about October 15, 2013, which
HVAC Plans shall not be final construction drawings. Within ten (10) days after
the date Landlord delivers the HVAC Plans, Tenant shall provide Landlord with
written comments concerning the size of the VAV units and Landlord’s design of
outside air upgrades based upon Tenant’s space design. If Tenant delivers
written notice to Landlord after the ten (10) day period of any changes Tenant
desires with respect to the size of the VAV units or outside air upgrades, then
(i) any delay caused by any such changes shall constitute Tenant Delay, and
(ii) any increase in the cost of the Pre-Delivery HVAC Work that is caused as a
result of such changes shall be payable by Tenant, as Additional Rent, upon
thirty (30) days prior written notice from Landlord.

On or before January 1, 2014, Tenant shall provide Landlord with Tenant’s
desired locations for the VAV unit installations. In the event that Tenant fails
to provide Landlord with such information by January 1, 2014, (i) then Landlord
shall install such VAV units in generic locations, and (ii) and in the event
Tenant requests that such VAV units be installed in different locations, then
(x) any delays caused by such relocations shall constitute Tenant Delay, and
(y) Tenant shall pay the entire cost of any such relocations, as Additional
Rent, upon thirty (30) days prior written notice from Landlord.

 

73



--------------------------------------------------------------------------------

46. Reserved Expansion Space.

(a) Subject to the terms of this Section 46, provided Tenant is not in default
under this Lease beyond the expiration of any applicable notice and cure period,
Tenant shall have the right, upon written notice given to Landlord at any time
prior to the date that is the first day of the twenty-fifth (25th) full calendar
months following the Commencement Date, to lease all of the then remaining space
located on the fifth floor of Tower 1, the then remaining space located on the
fifth floor of Tower 2, and/or all of the rentable area on the 5th floor of
Tower 3 (estimated to be 4,138 rentable square feet) (each such premises shall
hereinafter be referred to as the “Reserved Expansion Premises”) (it being
understood and agreed that if Tenant has previously exercised its right under
Section 42 to lease the 5th floor Expansion Space, such space shall be expanded
to include some or all of the space located on the fourth (4th) floor of Tower 1
or Tower 2, as applicable, as reasonably agreed to by the parties, provided in
any event such space shall always be a contiguous block of space and shall
always leave Landlord with a marketable block of space as to any partial floor
space remaining after the Reserved Expansion Premises is demised). In the event
Tenant elects to lease any portion of the Reserved Expansion Premises located in
either Tower 1 or Tower 2, then Tenant must lease all of the Reserved Expansion
Premises located in Tower 3.

(b) In the event Tenant timely exercises its right to lease the Reserved
Expansion Premises, then Landlord shall lease the Reserved Expansion Premises to
Tenant and Tenant shall lease the Reserved Expansion Premises from Landlord, on
the same terms and conditions, on a rentable square foot basis, that Tenant is
leasing the Demised Premises, except that (i) the rent commencement date for the
Reserved Expansion Premises shall be the date which occurs four (4) months after
the date that Landlord tenders possession of the Reserved Expansion Space to
Tenant (the “Reserved Expansion Premises RCD”), (ii) Tenant shall be entitled to
three (3) parking contracts for each 1,000 square feet of rentable area located
within the Reserved Expansion premises, (iii) the amount of the Construction
Allowance shall be prorated based on the remaining term following the Reserved
Expansion Premises RCD, (iv) the initial one year rent abatement that was
applicable to the Demised Premises shall be prorated based on the remaining term
following the Reserved Expansion Premises RCD and shall commence on the
Pre-Commencement RCD, (v) the initial Base Annual Rent for the Reserved
Expansion Premises shall be $32.50 per rentable square foot, and (vi) Tenant’s
“Proportionate Share” shall be increased to reflect the additional rentable
square footage that is contained within the Reserved Expansion Premises.
Landlord shall not, prior to the date that is the first day of the twenty-fifth
(25th) full calendar months following the Commencement Date, enter into any
lease for the Reserved Expansion Premises with any party other than Tenant.

47. Right of First Refusal. Provided that Tenant is not in default under this
Lease beyond the expiration of any applicable notice and cure period, prior to
entering into a letter of intent to lease any party any rentable area located on
the fourth (4th) floor of Tower 1 or the fourth (4th) floor of Tower 2 (each a
“First Refusal Premises”), then Landlord shall send Tenant a written notice (the
“ROFR Notice”) containing a copy of the letter of intent that Landlord was
willing to enter into, as redacted to hide the identity of the proposed tenant
and any other information that is not relevant. In the event Tenant delivers a
written notice to Landlord within five (5) Business Days after the date that
Landlord delivers the ROFR Notice, which states that Tenant elects to lease the
First Refusal Premises, then Landlord shall lease to Tenant, and Tenant shall
lease from Landlord, the First Refusal Premises in accordance with the terms set
forth in the letter of intent, except that (i) the term of the Lease with
respect to the First Refusal Premises shall be coterminous with the term

 

74



--------------------------------------------------------------------------------

of the Lease for the Demised Premises, and (ii) any benefits or concessions that
are contained in such letter of intent, including, without limitation, build out
allowances and free rent, shall be prorated (but in no event increased) based on
the term length that is coterminous with the remaining term of this Lease.

48. Future Fourth Floor Expansion Space. Provided that Tenant is not in default
under this Lease beyond the expiration of any applicable notice and cure period,
each time after Landlord has initially entered into any lease with any third
party [other than the leases with Science Applications International Corporation
(“SAIC”) that were entered into prior to the date of this Lease] for space
located on the fourth floor of Tower 2 (the “4th Floor Expansion Premises”),
which initial lease shall not contain a term exceeding five to six years,
Landlord shall deliver a written notice to Tenant which advises Tenant that
Landlord has entered into a lease with respect to the applicable 4th Floor
Expansion Premises, and the date such lease is scheduled to end. In the event
that Tenant desires to lease any 4th Floor Expansion Premises, then Tenant shall
deliver a written notice to Landlord at least twelve (12) months prior to the
expiration date of the lease for the 4th Floor Expansion Premises (the “4th
Floor Notice”). In the event that Landlord and Tenant enter into a written
agreement within fifteen (15) days after the date that Tenant delivers the 4th
Floor Notice to Landlord, which written agreement sets forth the terms and
conditions under which Tenant will lease from Landlord the 4th Floor Expansion
Premises, then Landlord shall lease to Tenant, and Tenant shall lease from
Landlord, the 4th Floor Expansion Premises in accordance with such written
agreement. In the event that Landlord and Tenant do not, within fifteen
(15) days after the date that Tenant delivers the 4th Floor Notice to Landlord
to enter into a written agreement which specifies the terms and conditions under
which Tenant will lease the 4th Floor Expansion Premises from Landlord, then
Landlord shall lease to Tenant and Tenant shall lease the 4th Floor Expansion
Premises from Landlord, upon the following terms and conditions: (i) the
commencement date of the Lease with respect to the applicable 4th Floor
Expansion Premises (the “4th Floor Expansion Premises Commencement Date”) shall
be the date that Landlord delivers possession at the 4th Floor Expansion
Premises to Tenant; (ii) the expiration date of the Lease with respect to the
4th Floor Expansion Premises shall be conterminous with the term of the Lease
with respect to the Demised Premises; (iii) the Base Annual Rent (including
annual increases) for the 4th Floor Expansion Premises shall be the fair market
rent and shall be determined in accordance with the provisions of Sections 3(e),
and 3(f), and 3(g) above (after taking into account market standard concessions
granted in connection with expansion rights (including improvement allowances
and rent abatements); (iv) Tenant’s “Proportionate Share” shall be increased to
reflect the additional rentable square footage that is contained with the 4th
Floor Expansion Premises; (v) subject to Landlord providing a market standard
improvement allowance and Landlord Substantially Completing any required
demolition, Tenant shall lease the 4th Floor Expansion Premises from Landlord in
its then “as-is” condition; and (vi) the rent commencement date with respect to
the 4th Floor Expansion Premises shall be the earlier to occur of the date that
Tenant commences to use the 4th Floor Expansion Premises for office purposes or
ninety (90) days after the date that Landlord tenders possession of the 4th
Floor Expansion Premises to Tenant, and any fair market rental abatement, if
applicable, shall commence thereafter.

49. Right of First Offer.

(a) Provided that (i) Tenant is not in default under the Lease beyond the
expiration of any applicable notice and cure period, and (ii) the existing
occupant (and its successors and assigns) of the “Additional Space” (as defined
below) does not extend or renew the term of its lease, Landlord shall deliver a
written notice (the “Right of First Offer Notice”) to Tenant which advises
Tenant that (w) Landlord desires to lease the Additional Space, (x) the size and
location of the Additional Space, (y) the

 

75



--------------------------------------------------------------------------------

manner in which the Additional Space may be divided, and (z) the Fair Market
Rent for the Additional Space. As used herein, “Additional Space” shall mean any
office space on the second (2nd), third (3rd), fourth (4th), or fifth
(5th) floors of Tower 1 and Tower 2 that becomes available for lease. In the
event that Landlord and Tenant enter into a written agreement within thirty
(30) days after the date that Landlord delivers the Right of First Offer Notice
to Tenant, which written agreement sets forth the terms and conditions under
which Tenant will lease from Landlord the Additional Space, then Landlord shall
lease to Tenant, and Tenant shall lease from Landlord, the Additional Space in
accordance with such written agreement. If Tenant shall object to Landlord’s
stated terms, Tenant shall send Landlord a notice (“Tenant’s Objection Notice”)
which shall include the terms under which Tenant is willing to lease the
Additional Space. Landlord and Tenant shall thereafter have five (5) Business
Days in which to agree to lease the Additional Space. If Landlord and Tenant
shall fail to agree to the terms by the end of the five (5) Business Day period,
Tenant may elect to either (a) rescind the exercise of the expansion right, or
(b) have the Fair Market Rent determined in accordance with Section 3(e), 3(f)
and 3(g) above (after taking into account market standard concessions granted in
connection with expansion rights (including improvement allowances and rent
abatements) (it being understood and agreed that if Tenant fails to deliver
Tenant’s Objection Notice, or fails to deliver notice of its election within
such five (5) Business Day period, then Tenant shall be deemed to have elected
to rescind its notice). Tenant’s portion of Additional Space shall always be a
contiguous block of space and shall always leave Landlord with a marketable
block of space as to any partial floor space remaining after the Additional
Space is further demised. Furthermore, the term of the lease for the Additional
Space shall be the longer of (a) a term that is conterminous with the existing
Lease Term or (b) 3-years (in which instance Tenant may elect to extend the
Lease Term at Market Terms to be coterminous with the 3-year expansion term). In
the event Tenant so extends the Lease Term, then the term of the first five
(5) year Extension Term shall be reduced by the amount of such extension.

(b) In the event the Base Annual Rent for the Additional Space is determined in
accordance with Sections 3(e), 3(f) and 3(g) above, then, Landlord shall lease
to Tenant, and Tenant shall lease from Landlord, the Additional Space upon the
following terms and conditions: (i) the commencement date of the Lease with
respect to the Additional Space (the “Additional Space”) shall be the date that
Landlord delivers possession at the Additional Space to Tenant, (ii) the
expiration date of the Lease with respect to the Additional Space shall be as
set forth in Section 49 (a) above; (iii) the Base Annual Rent and annual
increases for the Additional Space shall be the Fair Market Rent and shall be
determined in accordance with the provisions of Sections 3(e), 3(f) and 3(g)
above (after taking into account market standard concessions granted in
connection with expansion rights (including improvement allowances and rent
abatements); (iv) Tenant’s “Proportionate Share” shall be increased to reflect
the additional rentable square footage that is contained within the Additional
Space; (v) Tenant shall lease the Additional Space from Landlord in its then
“as-is” condition, provided, however, Landlord shall provide a fair market
construction allowance; (vi) the rent commencement date with respect to the
Additional Space shall be the earlier to occur of the date that Tenant commences
to use the Additional Space for office purposes or ninety (90) days after the
date that Landlord tenders possession of the Additional Space to Tenant, and any
fair market rental abatement, if applicable, shall commence thereafter; and
(vii) Tenant shall be entitled to parking at a market ratio then being offered
for the Additional Space (which can be less three (3) parking contracts for each
1,000 square feet of rentable area contained within the Additional Space),
provided that (x) with respect to the first two hundred thousand
(200,000) square feet of rentable area in the Building leased by Tenant, the
parking ratio, in the aggregate, shall not be less than three (3) parking
contracts for each 1,000 square feet of rentable area, and (ii) for all square
footage leased by Tenant in excess of two hundred thousand (200,000) square feet
of rentable area, the parking shall be at a market ratio.

 

76



--------------------------------------------------------------------------------

(c) In the event Tenant elects not to lease any specified Additional Space, and
Landlord fails to lease such Additional Space to another party within one
(1) year after the date that Landlord delivered to Tenant the Right of First
Offer Notice to Tenant with respect to such Additional Space, then Tenant shall
again have the right to lease such Additional Space in accordance with the
provisions of this Section 49.

(d) In the event that SAIC’s lease in Tower 3 terminates, and Tenant desires to
lease any space in Tower 3 on a floor that is contiguous to the floor that
Tenant is leasing space in Tower 1 or Tower 2, and Landlord is willing to lease
any of said floors on an individual basis or in a combination apart from other
floors in Tower 3, (i.e., Landlord shall have the right to limit the leasing of
such space to leasing such space in conjunction with other floors in Tower 3),
then the provisions of this Section 49 shall be applicable to such space).

50. OPTION TO CONTRACT.

Provided that (x) Tenant is not in default under the Lease beyond the expiration
of any applicable notice and cure period, and (y) except for a Corporate
Transfer, Tenant has not assigned the Lease, Tenant shall have the right, at
Tenant’s sole option, to give back to Landlord, as of July 31, 2020 or July 31,
2022 (each a “Early Contraction Date”), up to the equivalent of one full floor
in Tower 1 and one full floor in Tower 2, in increments of no less than all the
space leased by Tenant on a floor in Tower 1 or Tower 2, and the connector space
located in Tower 3, if applicable (such given back space shall hereinafter be
referred to as the “Contraction Premises”), and shall be the space that
represents the uppermost and/or the lowermost portion of the Demised Premises so
that Tenant’s remaining Demised Premises remains contiguous space. Such
contraction shall be effective only so long as (a) Tenant provides Landlord with
written notice of termination on this Lease (the “Contraction Notice”) not later
than twelve (12) full months prior to July 31, 2020, or July 31, 2022 (each a
“Contraction Notice Date”), and (b) on or before the Contraction Notice Date,
Tenant pays to Landlord, in immediately available Federal funds, the
“Contraction Fee” (as hereinafter defined). Despite the foregoing, in the event
that Tenant exercises its first right under this Section 50 to contract, then
Tenant shall have no further right to contract under this Section 50. As used
herein, “Contraction Fee” shall mean the then unamortized costs that were
incurred by Landlord in connection with the Contraction Premises under this
Lease (collectively, the “Transaction Costs”), including, without limitation,
the brokerage fees and commissions, free rent, and fifty percent (50%) of the
Construction Allowance. The Transaction Costs shall be amortized [using an
interest rate of eight percent (8%)] in equal monthly installments over the
initial term of this Lease. In the event Tenant shall exercise its option to
contract as aforesaid, Tenant shall surrender the Contraction Premises to
Landlord pursuant to the applicable provisions of this Lease on the Early
Contraction Date, and the parties shall thereupon be relieved of any further
liability under this Lease with respect to the Contraction Premises.
Notwithstanding the foregoing, at Landlord’s option, Tenant’s exercise of the
option to contract shall become null and void in the event Tenant shall be in
default under the Lease between the exercise of such option and the Early
Contraction Date.

[Signatures on following page.]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease the day and year first
above written.

 

WITNESS/ATTEST:     LANDLORD:    

TMG SOLUTIONS PLAZA 1, L.L.C.
a Delaware limited liability company

    By:  

TMG SOLUTIONS PLAZA REIT 1, L.L.C.

a Delaware limited liability company,

      Its:   Manager     By:  

Meridian Realty Partners TE I, L.P.,

a Delaware limited partnership

      Its:   Manager       By:  

Meridian Realty Partners I GP, L.L.C.,

a Delaware limited liability company

        Its:    General Partner

/s/ C. Poole

        By:  

/s/ Gary Block

        Printed Name:  

Gary Block

        Title:  

Managing Director

 

78



--------------------------------------------------------------------------------

WITNESS/ATTEST:     LANDLORD:    

TMG SOLUTIONS PLAZA 2, L.L.C.
a Delaware limited liability company

    By:  

TMG SOLUTIONS PLAZA REIT 1, L.L.C.

a Delaware limited liability company,

      Its:   Manager     By:  

Meridian Realty Partners TE I, L.P.,

a Delaware limited partnership

      Its:   Manager       By:  

Meridian Realty Partners I GP, L.L.C.,

a Delaware limited liability company

        Its:    General Partner

/s/ C. Poole

        By:  

/s/ Gary Block

        Printed Name:  

Gary Block

        Title:  

Managing Director

 

    [SIGNATURES CONTINUE ON FOLLOWING PAGE.] WITNESS/ATTEST:     LANDLORD:    

TMG SOLUTIONS PLAZA 3, L.L.C.
a Delaware limited liability company

    By:  

TMG SOLUTIONS PLAZA REIT 1, L.L.C.

a Delaware limited liability company,

      Its:   Manager     By:  

Meridian Realty Partners TE I, L.P.,

a Delaware limited partnership

      Its:   Manager       By:  

Meridian Realty Partners I GP, L.L.C.,

a Delaware limited liability company

        Its:    General Partner

/s/ C. Poole

        By:  

/s/ Gary Block

        Printed Name:  

Gary Block

        Title:  

Managing Director

 

79



--------------------------------------------------------------------------------

WITNESS/ATTEST:     TENANT:       CVENT, INC., a Delaware corporation  

/s/ Lawrence Samuelson

    By:  

/s/ Peter Childs

  (SEAL)     Printed Name:  

Peter Childs

    Title:  

CFO

 

80



--------------------------------------------------------------------------------

EXHIBIT “A”

Floor Plan of Demised Premises

[§2(a)]

 

1. See Attached Initial Demised Premises Proposed Layout

 

2. See Attached Show Must Take Premises Proposed Layout

 

81



--------------------------------------------------------------------------------

EXHIBIT “B”

RULES AND REGULATIONS

[§8]

1. No part of the whole of any sidewalks, plaza areas, entrances, loading docks,
passages, courts, elevators, vestibules, stairways, corridors, balconies or
halls of the Building shall be obstructed or encumbered by any tenant or used
for any purpose other than that expressly provided for in the Lease.

2. No awnings or other projections shall be attached to the outside walls,
balconies or windows of the Building. No curtains, blinds, shades, or screens
other than Building Standard window coverings, shall be attached to or hung in,
or used in connection with, any window or door of the space demised to any
tenant.

3. No showcases or other articles, including furniture, shall be put on the
balcony, in front of or affixed to any part of the exterior of the Demised
Premises, or placed in the halls, corridors, vestibules, balconies or other
appurtenant or public parts of the Building.

4. Any water and wash closets and other plumbing fixtures in any Demised
Premises or the Building shall not be used for any purposes other than those for
which they were constructed, and no sweepings, rubbish, rags, or other
substances (including, without limitation, coffee grounds) shall be thrown
therein.

5. No tenant shall bring or keep, or permit to be brought or kept, any
inflammable, combustible, or explosive fluid, material, chemical, or substance
in or about the space demised to such tenant.

6. Except for the hanging of artwork on interior walls, no tenant shall make,
paint, drill into, or in anyway deface, any part of the interior or exterior of
the Building or the space demised to such tenant. No boring, cutting, or
stringing of wires shall be permitted.

7. No tenant shall cause or permit any odors to emanate from the space demised
to such tenant.

8. Tenant shall promptly report to the Landlord any cracked or broken glass on
the Demised Premises.

9. No tenant shall make, or permit to be made, any noises which may be heard
outside of such tenant’s Demised Premises or disturb or interfere with other
tenants or occupants of the Building or neighboring buildings or premises
whether by the use of any musical instrument, radio, television set, or other
audio device, unmusical noise, whistling, singing, or in any other way. Nothing
shall be thrown out, or off, of any doors, windows, balconies or skylights or
down any passageways.

10. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows in the space demised to any tenant, nor shall any changes be
made in locks or the mechanism thereof. Each tenant must, upon the termination
of his tenancy, return to Landlord all keys to offices and toilet rooms, either
furnished to, or otherwise procured by, such tenant, and in the event of the
loss of any such keys, such tenant shall pay Landlord the reasonable cost of
replacement keys or locks (at Landlord’s option).

 

82



--------------------------------------------------------------------------------

11. Landlord reserves the right to inspect all freight for violation of any of
these rules and regulations or the provisions of such tenant’s lease.

12. No tenant shall engage or pay any employees in the Building, except those
actually working for such tenant in the Building, nor advertise for laborers
giving an address at the Building.

13. Landlord shall have the right to prohibit any advertising by any tenant
which references the Building or the Project, in Landlord’s opinion, tends to
impair the reputation of the Building or its desirability as a building for
offices, and upon notice from Landlord, such tenant shall refrain from or
discontinue such advertising.

14. Each tenant, before closing and leaving the space demised to such tenant at
any time, shall see that all entrance doors are locked.

15. No space demised to any tenant shall be used, or permitted to be used, for
lodging or sleeping.

16. The requests of tenants will be attended to only upon verbal or written
request to Landlord or Landlord’s designated Rental Agent. Building employees
shall not be required to perform, and shall not be requested by any tenant to
perform, any work outside of their regular duties, unless under specific
instructions from Landlord.

17. Canvassing, soliciting, and peddling in the Building are prohibited, and
each tenant shall cooperate in seeking their prevention.

18. There shall not be used in the Building, either by any tenant or by any of
tenant’s employees, agents, or invitees, in the delivery or receipt of
merchandise, freight, or other matter, any hand trucks or other means of
conveyance except those equipped with rubber tires, rubber side guards, and such
other safeguards as Landlord may require.

19. No animals of any kind shall be brought into or kept about the Building by
any tenant, excluding “Assistance Dogs”.

20. No tenant will install or operate in the space demised to such tenant any
electrically operated equipment or other machinery, other than a reasonable
number of electric typewriters, adding machines, radios, televisions, tape
recorders, dictaphones, bookkeeping machines, copying machines, clocks, word
processors, personal computers, audio/visual equipment, and securities systems,
without first obtaining the prior written consent of Landlord, who may condition
such consent upon payment by Tenant of additional rent as compensation for
additional consumption of utilities as determined at the discretion of Landlord
and for the cost of separate metering or additional wiring as may be occasioned
by the operation of said equipment or machinery. Landlord reserves the right to
separately meter any utility consumption in the Demised Premises.

21. All equipment and machinery belonging to any tenant which causes noise,
vibration or electrical interference that may be transmitted to the structure of
the Building or to any space therein to such degree to be objectionable to
Landlord and any tenant in the Building shall be installed and maintained by
each such tenant, at such tenant’s expense, on vibration eliminators or other
devices sufficient to eliminate such noise or vibration.

 

83



--------------------------------------------------------------------------------

22. Bicycles may only be brought into the Building by using the freight
elevator. Bicycles are not permitted to be brought into the Building by using
any of the passenger elevators.

23. No Building or suite doors shall be propped open at any time.

24. Each tenant shall cooperate with any efforts of Landlord to conserve energy
to the extent such cooperation does not have a material adverse impact on
Tenant’s business operations.

25. Each tenant shall light any windows of the Demised Premises and exterior
signs and turn the same off to the extent required by Landlord.

26. Unless approved by Landlord with respect to the visual consistency of the
atrium windows, in writing (which approval shall not be unreasonably withheld,
conditioned or delayed), no items of any nature, including, without limitation,
signs, posters, curtains, blinds, shades or window covers shall be attached to,
hung in, or used in connection with any of the atrium windows in the Building.

27. In the event Tenant brings in its own carry-in/carry out food into the
conference facility, Tenant, at Tenant’s sole cost and expense, shall be
responsible for cleaning up the conference facility.

 

84



--------------------------------------------------------------------------------

EXHIBIT “C”

CERTIFICATE OF COMMENCEMENT

[§3(b)]

THIS CERTIFICATE OF COMMENCEMENT (“Certificate”) is made this     day of
            , 2013, by and between TMG SOLUTIONS PLAZA 1, L.L.C., a Delaware
limited liability company (“TMG 1”), TMG SOLUTIONS PLAZA 2, L.L.C., a Delaware
limited liability company (“TMG 2”), and TMG SOLUTIONS PLAZA 3, L.L.C., a
Delaware limited liability company (“TMG 3”) (TMG 1, TMG 2, and TMG 3 are
hereinafter collectively referred to as “Landlord”), and CVENT, INC., a Delaware
corporation (“Tenant”).

WHEREAS, Landlord and Tenant have entered into a Lease dated             ,
201     (“Lease”);

WHEREAS, the Commencement Date of the Lease, as described in Section 1 thereof,
is dependent upon the occurrence of certain events; and

WHEREAS, those certain events have occurred and Landlord and Tenant now desire
to specify the Commencement Date of the Lease Term for purposes of establishing
the term of the Lease and the schedule for payment of rent during said period.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant warrant and represent each to the other as
follows:

 

  1. The Commencement Date of the Lease Term is             , 201    .

 

  2. The Expiration Date of the Lease Term is             , 201    .

 

  3. The Rentable Area of the Demised Premises is         square feet.

 

  4. Tenant’s Proportionate Share is     percent.

 

  5. The Base Annual Rent is $        .

 

  6. The Base Monthly Rent is $        .

[SIGNATURES APPEAR ON FOLLOWING PAGES.]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant do hereby execute this Certificate under
seal on the day and year first above written.

 

WITNESS/ATTEST:     LANDLORD:    

TMG SOLUTIONS PLAZA 1, L.L.C.
a Delaware limited liability company

    By:  

TMG SOLUTIONS PLAZA REIT 1, L.L.C.

a Delaware limited liability company,

      Its:   Manager     By:  

Meridian Realty Partners TE I, L.P.,

a Delaware limited partnership

      Its:   Manager       By:  

Meridian Realty Partners I GP, L.L.C.,

a Delaware limited liability company

        Its:     General Partner

 

        By:  

 

        Printed Name:  

 

        Title:  

 

 

86



--------------------------------------------------------------------------------

WITNESS/ATTEST:     LANDLORD:    

TMG SOLUTIONS PLAZA 2, L.L.C.
a Delaware limited liability company

    By:  

TMG SOLUTIONS PLAZA REIT 1, L.L.C.

a Delaware limited liability company,

      Its:   Manager     By:  

Meridian Realty Partners TE I, L.P.,

a Delaware limited partnership

      Its:   Manager       By:  

Meridian Realty Partners I GP, L.L.C.,

a Delaware limited liability company

        Its:    General Partner

 

        By:  

 

        Printed Name:  

 

        Title:  

 

 

    [SIGNATURES CONTINUE ON FOLLOWING PAGE.] WITNESS/ATTEST:     LANDLORD:    

TMG SOLUTIONS PLAZA 3, L.L.C.
a Delaware limited liability company

    By:  

TMG SOLUTIONS PLAZA REIT 1, L.L.C.

a Delaware limited liability company,

      Its:   Manager     By:  

Meridian Realty Partners TE I, L.P.,

a Delaware limited partnership

      Its:   Manager       By:  

Meridian Realty Partners I GP, L.L.C.,

a Delaware limited liability company

        Its:    General Partner         By:  

 

 

        Printed Name:  

 

        Title:  

 

 

87



--------------------------------------------------------------------------------

WITNESS/ATTEST:     TENANT:     CVENT, INC., a Delaware corporation     By:  

 

  (SEAL)

 

    Printed Name:  

 

      Title:  

 

 

 

88



--------------------------------------------------------------------------------

EXHIBIT “D”

DESIGN AND CONSTRUCTION SCHEDULE

Landlord, at Landlord’s sole cost and expense, shall deliver the following
portions of the Demised Premises to Tenant with the Pre-Delivery HVAC and Demo
Work having been substantially completed, by the following dates, each of which
date shall be subject to a two (2) week grace period solely with respect to the
HVAC work (i.e., the demolition work must have been completed by the Delivery
Date set forth below and shall not be subject to a two (2) week grace period):

 

Portion of Demised Premises

  

Delivery Date

7th Floor T1 Space

   2/12/14

7th Floor T2 Space

   2/12/14

7th Floor T3 Space

   2/12/14

6th Floor T2 Space

   2/19/14

8th Floor T1 Space

   2/26/14

8th Floor T2 Space

   2/26/14

8th Floor T3 Space

   2/26/14

As used herein, Pre-Delivery HVAC and Demo Work shall mean the following:

Tower 1

 

  •   Demolition of interior walls, ceiling grids, and flooring.

 

  •   Existing medium pressure duct loop will be demolished and a new medium
pressure loop will be installed to a combination of both perimeter zone and
interior zone variable air volume (VAV) terminal units

 

  •   Series fan-powered (SFP) air terminal units with VAV primary air valves
will be installed along perimeters on each floor of Demised Premises and
associated thermostats to be provided for future installation by Tenant. Minimum
one SFP air terminal per column bay for perimeter zones (considered to be within
15 feet of perimeter wall). Specified perimeter units will be supplied with
heaters integral to the SFP air terminal units and DDC controls. Base Building
SFP air terminal locations are such that each VAV perimeter control zone size
will average approximately 300 RSF.

 

  •   Install new shut off type VAV terminal units with DDC controls in interior
areas of Demised Premises. Each VAV interior control zone will average
approximately 1,500 RSF for offices and general office use.

 

89



--------------------------------------------------------------------------------

Tower 2

 

  •   Demolition of interior walls, ceiling grids, and flooring.

 

  •   Install new DDC-controlled shut off type VAV terminal units with electric
heating coils along perimeters on each floor of Demised Premises and associated
thermostats to be provided for future installation by Tenant. Minimum one
terminal unit per column bay for perimeter zones (considered to be within 15
feet of perimeter wall). Base Building terminal locations are such that each VAV
perimeter control zone size will average approximately 300 RSF.

 

  •   Install new shut off type VAV terminal units with DDC controls in interior
areas of Demised Premises. Each VAV interior control zone will average
approximately 1,500 RSF for offices and general office use.

Notes:

 

  •   Tenant will be required to install all necessary diffusers, flexible duct
run outs, balancing dampers, and perimeter and interior SFP/VAV terminal unit’s
discharge ductwork.

Notwithstanding anything herein to the contrary, in the event that Landlord
fails to deliver any portion of the Demised Premises to Tenant by the applicable
date set forth above, but Landlord delivers such portion of the Demised Premises
to Tenant within two (2) weeks after the applicable date with the demolition
work Substantially Completed, then (x) Landlord shall be deemed to have complied
with its obligations and (y) there shall be no Net Landlord Delay on account of
such late delivery.

 

90



--------------------------------------------------------------------------------

EXHIBIT “E”

WORK AGREEMENT

This Exhibit is attached to and made a part of that certain Lease dated as of
October 23, 2013 (the “Lease”), by and between TMG SOLUTIONS PLAZA 1, L.L.C., a
Delaware limited liability company (“TMG 1”), TMG SOLUTIONS PLAZA 2, L.L.C., a
Delaware limited liability company (“TMG 2”), and TMG SOLUTIONS PLAZA 3, L.L.C.,
a Delaware limited liability company (“TMG 3”) (TMG 1, TMG 2, and TMG 3 are
hereinafter collectively referred to as “Landlord”), and CVENT, INC., a Delaware
corporation (“Tenant”). Terms used but not defined in this Exhibit shall have
the meaning ascribed to them in the Lease.

1. Tenant’s Authorized Representative. Tenant designates Jason Wooten (“Tenant’s
Authorized Representative”) as the person authorized to initial all plans,
drawings, change orders and approvals pursuant to this Exhibit. Landlord shall
not be obligated to respond to or act upon any such item until such item has
been initialed by Tenant’s Authorized Representative.

2. As-Is. Except for the Landlord’s Work, Landlord is leasing the Demised
Premises to Tenant in its as-is condition. All of the work to be performed in
initially finishing and completing the Demised Premises shall be performed by
Tenant pursuant to this Exhibit “E” and pursuant to all other applicable
provisions of the Lease including, without limitation, insurance, damage and
indemnification provisions, and such work shall be deemed to be alterations for
all purposes of the Lease. Such construction supervisory fee is in lieu of all
other possible fees and charges or any type related to Tenant’s construction of
the Tenant’s Work, including but not limited to providing utility services for
Tenant’s use during the construction, review and approval of Tenant’s plans,
freight elevator usage (which shall be available for Tenant’s use at all
reasonable times during construction and move-in), operator costs, staging area
and loading dock usage, security guard services, or Building engineer oversight
or review during the construction of the Tenant’s Work, provided that Tenant
shall pay for any after-hours engineer services that are required in connection
with the performance of the Tenant’s Work.

3. Costs.

(a) Tenant shall pay all expenses incurred in connection with Tenant’s Work over
and above the “Construction Allowance” (as defined below) as follows. Landlord
shall be permitted to deduct from the Construction Allowance a construction
supervisory fee in the amount of one percent (1%) of the hard construction costs
incurred in connection with Tenant’s Work, provided in no event shall the
construction supervisory fee exceed the sum of Seventy Five Thousand and 00/100
Dollars ($75,000.00).

(b) Landlord shall pay to Tenant up to the product of Seventy and 00/100 Dollars
($70.00) multiplied by the number of square feet of rentable area located in the
Demised Premises (such product shall hereinafter be referred to as the
“Construction Allowance”) as a reimbursement to Tenant for the costs of
performing alterations and improvements to all or any portion of the Demised
Premises, including architectural and engineering costs, construction management
fees, consulting engineering management fees, communications, cabling, security
systems, back-up power systems, audio visual systems, window blinds, signage
costs, permits, general contractor and construction management fees (the
“Tenant’s Work”). The Construction Allowance shall be paid by Landlord to Tenant
in accordance with the provisions of Sections 3(c), 3(d), 3(e) and 3(f) below.
Notwithstanding anything in this Lease to the contrary, Tenant shall pay all
costs of performing the Tenant’s Work that are in excess of the Construction
Allowance.

 

91



--------------------------------------------------------------------------------

(c) Provided that there is no monetary or material non-monetary Event of
Default, Landlord shall pay the Construction Allowance (or applicable portion
thereof) to Tenant in installments in accordance with the following procedure.
Periodically (but not more often than once per calendar month), Tenant shall
deliver to Landlord an invoice from contractors or materialmen who have supplied
labor or materials for Tenant’s Work. Such invoice shall contain (or be
accompanied by) a certification by Tenant and Tenant’s architect in the form of
A.I.A. Document G702 “Application and Certificate for Payment” that the labor or
materials for which Tenant is seeking reimbursement has been satisfactorily
performed or delivered to the Demised Premises in accordance with the terms of
the Lease. Within thirty (30) days after receiving any such invoice (and
certifications), Landlord shall pay to Tenant (or to the contractor designated
by Tenant in its draw request) the amount that is set forth in such invoice;
provided: (A) such request is accompanied by a copy of the invoice for such
expenses marked “approved”; (B) copies of all contracts, bills, vouchers, change
orders and other information relating to the expenses for which reimbursement is
being sought as may be requested by Landlord shall be made available to Landlord
by Tenant; (C) the work and materials for which payment is requested are
performed in accordance with the working drawings approved by Landlord; (D) the
work for which payment is requested has been performed both by a contractor and
in accordance with a construction contract (including retainage provisions)
approved by Landlord; (E) the work and materials for which payment is requested
have been physically incorporated into the Demised Premises, free of any
security interest, lien or encumbrance; and (F) Tenant delivers to Landlord
partial lien waivers from all contractors and materialmen for the work or
materials for which such draw payment is being made. Each payment made by
Landlord hereunder with respect to payments to Tenant’s general contractor and
subcontractors shall be subject to retainage of ten percent (10%). Upon
completion of the Tenant’s Work, Tenant shall provide to Landlord (i) a valid
non-residential use permit for the Demised Premises, and (ii) a certificate of
completion from Tenant’s architect with respect to the Tenant’s Work.

(d) Landlord shall pay the retainage to Tenant within thirty (30) days after the
last to occur of the following: (A) final completion of all of the Tenant’s Work
in accordance with the terms of this Lease, (B) evidence of the satisfaction of
the requirements of governmental authorities with respect thereto, (C) receipt
of releases of lien from all contractors and materialmen who supplied labor or
materials for the Tenant’s Work, and (D) Landlord’s receipt of paid invoices
evidencing that Tenant has actually paid to materialmen and contractors who have
supplied materials or labor for the Tenant’s Work an amount equal to or in
excess of the Construction Allowance. If the Construction Allowance is not fully
utilized by July 31, 2016, the unused portion of the Construction Allowance
shall be retained by Landlord.

(e) Despite the foregoing, in the event that Tenant does not fully utilize the
Construction Allowance, Tenant shall be permitted to use up to Twenty and 00/100
Dollars ($20.00) per rentable square foot of the Construction Allowance toward
its relocation costs, and the costs of acquiring furniture, fixtures, and
equipment (collectively, “FF&E”) and installing the same in the Demised
Premises.

(f) In the event that Tenant does not fully utilize the Construction Allowance,
then Tenant shall be permitted to use up to Ten and 00/100 Dollars ($10.00) per
rentable square foot of the Construction Allowance as a credit against Base
Monthly Rent.

 

92



--------------------------------------------------------------------------------

(g) Landlord, at Landlord’s expense, shall provide electricity, freight elevator
service, loading dock access, staging area, water, sewer and HVAC during the
performance of Tenant’s Work.

(h) Tenant, subject to Landlord’s reasonable consent, may select the architect
(“Tenant’s Architect”), Mechanical, Electrical and Plumbing Engineer (“Tenant’s
MEP Engineer”) and general contractor (“Tenant’s Contractor”) to design the
Demised Premises and perform construction in the Demised Premises.

(i) Landlord shall reasonably cooperate and coordinate with Tenant and Tenant’s
vendors to provide reasonable access to the Building and the Demised Premise is,
and use of Common Areas for staging, dumpsters, storage and other construction
functions during tenant improvement construction during mutually agreed upon
construction hours.

(j) The provisions of Exhibit “E” and Schedule I hereto shall also be applicable
to the Must Lease Premises.

4. Schedule.

(a) Tenant shall submit to Landlord a final space plan and all specifications,
details, finishes (including, without limitation, paint and carpet selections),
elevations and sections, all as approved by Tenant. Such space plan shall
indicate partition and space layout and proposed fixturing, door location,
special equipment types, materials and colors, reflected ceiling plan (including
lighting), floor load requirements exceeding fifty (50) pounds per square foot
live load, telephone and electrical outlet locations.

(b) Tenant shall submit to Landlord final architectural and engineering working
drawings approved by Tenant. Such architectural working drawings shall include:
master legend, construction and floor plan, reflected ceiling plan, telephone
and electrical outlet layout and usage system, finish plan, sign, window and
storefront details (if any), and all architectural details, elevations,
specifications and finishes necessary to construct the Demised Premises. Said
drawings, when approved by Landlord, are referred to herein as the “Final
Construction Drawings.”

5. Approval. All plans and drawings (and changes thereto) shall be subject to
Landlord’s written approval, which approval shall not be unreasonably withheld
conditioned or delayed. Landlord shall respond to any such requests within ten
(10) Business Days of any initial submittal of plans and specifications by
Tenant and within five (5) Business Days after any subsequent resubmittal of any
such plans and specifications. If, within ten (10) Business Days after delivery
to Landlord of any initial submission, or within five (5) Business Days of any
resubmittal, Tenant has not received Landlord’s written approval or denial of
approval to any plans and specifications, Tenant shall have the right to
thereafter send Landlord a second written request for approval of the proposed
plans and specifications, which request must state “SECOND AND FINAL
REQUEST-LANDLORD HAS 5 BUSINESS DAYS TO RESPOND” at the top of the first page of
the request (the “Second Request”). If Landlord does not give Tenant written
notice of Landlord’s approval or denial of consent of the proposed plans and
specifications within five (5) Business Days after receipt of the Second
Request, Landlord shall be deemed to have consented to such plans and
specifications. If Landlord desires that the architectural working drawings be
modified in any manner, then Tenant shall, in good faith, reasonably endeavor to
address Landlord’s concerns. However, in the event there shall arise a dispute
between Landlord and Tenant concerning the appropriateness of any changes to the
architectural working drawings sought by

 

93



--------------------------------------------------------------------------------

Landlord, Tenant shall not be obligated to adopt the changes requested by
Landlord, unless such area of dispute has an impact on the construction,
exterior appearance, appearance from outside the Demised Premises, base-building
systems, or structural integrity of the Building, in which event Landlord’s
decision shall be controlling. Such approval shall not constitute either
(a) approval of any delay caused by Tenant or a waiver of any right or remedy
that may arise as a result of such delay, or (b) Landlord’s representation that
such approved plans, drawings or changes comply with all applicable governmental
laws, codes, orders, rules or regulations. Any deficiency in design or
construction, although same had prior approval of Landlord, shall be solely the
responsibility of Tenant. All materials and equipment furnished by Tenant shall
be new or like-new and all work shall be done in a first-class workmanlike
manner. Notwithstanding anything herein to the contrary, any alterations or
improvements which connect into the Building’s systems, or which are made to the
exterior of the Demised Premises or the Building, or which are visible from the
exterior of the Demised Premises or the Building shall be subject to Landlord’s
prior written approval, in its sole and absolute discretion.

6. Intentionally Deleted.

7. General Requirements.

(a) Tenant construction shall proceed only on the basis of approved drawings. No
drawings are considered “approved” unless they bear Landlord’s signature of
approval.

(b) Landlord shall have no obligation or responsibility to Tenant in respect of
minor deviations in the actual dimensions of the Demised Premises. Tenant shall
have the affirmative obligation to conduct an on-site verification of all
measurements and dimensions prior to letting any contracts for the performance
of Tenant’s Work and prior to ordering the fabrication of any trade fixtures.

(c) Upon Landlord’s approval of the Final Construction Documents, Tenant shall
submit the following:

 

  1. Names of all contractors and subcontractors (all of which shall be subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed) (it being understood and agreed that Landlord hereby
approves the following general contractors: Balfour Beatty, Davis, Coakley
Williams, Clark, JLL Hitt, LF Jennings, and Rand);

 

  2. Tenant insurance coverage;

 

  3. Copy of building permit(s); and

 

  4. Completion schedule from Tenant’s contractor.

8. Time for Commencement and Completion of Tenant’s Work. Tenant will perform
and complete Tenant’s Work in compliance with such reasonable rules and
regulations as Landlord and its architect and contractor, or contractors, may
make. Notwithstanding anything in this Lease or any rules and regulations to the
contrary, Tenant shall have access to the Building and Demised Premises on a
24/7 basis in order to complete the Tenant’s Work. During the construction of
the Tenant’s Work, Landlord shall not charge Tenant any overtime charge for the
Building’s engineer; provided, however, Landlord shall not be obligated to
provide overtime engineering services.

 

94



--------------------------------------------------------------------------------

9. Completion of Tenant’s Work. At such time as Tenant’s Work shall be
completed, Tenant, at its sole cost and expense and without cost to Landlord
shall:

(a) Furnish evidence satisfactory to Landlord that all of Tenant’s Work has been
completed and paid for in full (and such work has been accepted by Landlord),
that any and all liens therefor that have been or might be filed have been
discharged of record (by payment, bond, order of a court of competent
jurisdiction or otherwise) or waived, and that no security interests relating
thereto are outstanding;

(b) Furnish to Landlord all certifications and approvals with respect to
Tenant’s Work that may be required from any governmental authority and any board
of fire underwriters or similar body for the use and occupancy of the Premises;

(c) Furnish Landlord with one redlined drawing as-built and a pdf file on
CD-ROM, as well as current CAD plans which contains such as built drawings; and

(d) Furnish an affidavit from Tenant’s architect certifying that all work
performed in the Premises is in accordance with the working drawings and
specifications approved by Landlord.

10. Work Standards. All of Tenant’s Work shall be done and installed in
compliance with all applicable laws and with the overall first class nature of
the Building.

11. Permits. As expeditiously as possible, Tenant shall file all applications,
plans and specifications, pay all fees and obtain all permits, certificates and
other approvals required by the jurisdiction in which the Building is located
and any other authorities having jurisdiction in connection with the
commencement and completion of Tenant’s Work, and diligently and in good faith
pursue same so that all permits and approvals are issued as soon as practicable.
If minor modifications are at any time required by government authorities to any
such plans or specifications, then Tenant shall make such modifications. Tenant
shall permit Landlord to assist Tenant in obtaining all such permits and other
items. Tenant shall obtain a Certificate of Occupancy (or local equivalent) and
all other approvals required for Tenant to use and occupy the Demised Premises
and to open for business to the public. Copies of all building permits/occupancy
permits are to be forwarded to Landlord. Landlord, at no cost to Landlord, shall
use reasonable efforts to assist Tenant in obtaining its required construction
permits.

12. Contractor Insurance. Tenant’s contractors and subcontractors shall be
required to provide, in addition to the insurance required of Tenant pursuant to
the Lease, the following types of insurance, which insurance shall name Landlord
and its designees as additional insureds:

(a) Builder’s Risk Insurance. At all times during the construction of Tenant’s
Work, Tenant shall maintain, or cause to be maintained, casualty insurance in
Builder’s Risk Form covering Landlord, Landlord’s architects, Landlord’s
contractor or subcontractors, Tenant and Tenant’s contractors, as their interest
may appear, against loss or damage by fire, vandalism, and malicious mischief
and other such risks as are customarily covered by the so-called “broad form
extended coverage endorsement” upon all Tenant’s Work in place and all materials
stored at the site of Tenant’s Work, and all materials, equipment, supplies and
temporary structures of all kinds incident to Tenant’s Work and builder’s
machinery, tools and equipment, all while forming a part of, or on the Demised
Premises, or when adjacent thereto, while on drives, sidewalks, streets or
alleys, all on a completed value basis for the full insurable value at all
times. Said Builder’s Risk Insurance shall contain an express waiver of any
right of subrogation by the insurer against Landlord and Landlord’s
Representatives.

 

95



--------------------------------------------------------------------------------

(b) Worker’s Compensation. At all times during the period of construction of
Tenant’s Work, Tenant’s contractors and subcontractors shall maintain in effect
statutory worker’s compensation as required by the jurisdiction in which the
Building is located.

13. Contractor Liability. Tenant assumes the responsibility and liability for
any and all injuries or death of any or all persons, including Tenant’s
contractors and subcontractors, and their respective employees, and for any and
all damages to property caused by, or resulting from or arising out of any act
or omission on the part of Tenant. Tenant’s contractors or subcontractors or
their respective employees, in the prosecution of Tenant’s Work, and with
respect to such work, agree to indemnify and save free and harmless Landlord
from and against all losses and/or expenses, including reasonable legal fees and
expenses which they may suffer or pay as the result of claims or lawsuits due
to, because of, or arising out of any and all such injuries or death and/or
damage, whether real or alleged; and Tenant and Tenant’s contractors and/or
subcontractors or their respective insurance companies shall assume and defend
at their own expense all such claims or lawsuits. Tenant agrees to insure this
assumed liability in its policy of Broad Form Commercial General Liability
insurance and the certificate of insurance or copy of the policy that Tenant
will present to Landlord shall so indicate such contractual coverage.

14. Coordination. Tenant’s Work shall be coordinated with any other work being
performed by Landlord and other tenants in the Building so that Tenant’s Work
will not interfere with or delay the completion of any other construction work
in the Building.

15. Loads. No item shall be mounted on or hung from the exterior of the Building
by Tenant without Landlord’s prior written approval. If Tenant desires to mount
or hang anything, Tenant shall notify Landlord of the loads involved and shall
pay all costs involved.

16. Ducts. Tenant shall permit Landlord or its agent to install, maintain,
repair and replace in the ceiling space and/or under the concrete slab, adjacent
to demising partitions and free standing columns, electrical, water or other
lines and/or ducts that may be required to serve the Common Areas or others in
the Building.

17. Contractor Responsibilities. It shall be Tenant’s responsibility to cause
each of Tenant’s contractors and subcontractors to:

(a) Maintain continuous protection of any premises adjacent to the Demised
Premises in such a manner (including the use of lights, guardrails, barricades
and dust-proof partitions where required) as to prevent any damage to the
Building or any adjacent premises by reason of the performance of Tenant’s Work.

(b) Secure all parts of Tenant’s Work against accident, storm, and any other
hazard.

(c) Comply with the Rules and Regulations and Procedures set forth in Exhibit
“E”, Schedule I, and Tenant agrees to be responsible for any violations thereof.
Remove and dispose of, at Tenant’s sole cost and expense, as Landlord may
reasonably direct, all debris and rubbish caused by or resulting from Tenant’s
Work, and upon completion, to remove all temporary structures, surplus
materials, debris and rubbish of whatever kind remaining on any part of the
Building or in proximity thereto which was brought in or created in the
performance of Tenant’s Work (including stocking refuse). If at any time
Tenant’s contractors and subcontractors shall neglect, refuse or fail to remove
any debris, rubbish, surplus materials, or temporary structures, Landlord at its
sole option may remove the same at Tenant’s expense without prior notice.

 

96



--------------------------------------------------------------------------------

(d) Use only the Demised Premises for the performance of Tenant’s Work. Entry
into areas unrelated to the performance of Tenant’s Work is prohibited.

(e) Guarantee that the work done by it will be free from any defects in
workmanship and materials for a period of not less than two (2) years from the
date of completion thereof. Tenant shall also require that any such contractors
and subcontractors shall be responsible for the replacement or repair without
charge for any and all work done or furnished by or through such contractors or
subcontractors which becomes defective within one (1) year after completion.
Replacement or repair of such work shall include, without charge, all expenses
and damages in connection with such removal, replacement, or repair of all or
any part of such work, or any part of the Building which may have been damaged
or disturbed thereby. All warranties or guarantees as to materials or
workmanship or with respect to Tenant’s Work shall be contained in the contract
or subcontract, which shall provide that said guarantees or warranties shall
inure to the benefit of both Landlord and Tenant and be directly enforceable by
either of them. Tenant covenants to give to Landlord any assignment or other
assurance necessary to effect such right of direct enforcement.

 

97



--------------------------------------------------------------------------------

EXHIBIT “E”

SCHEDULE I

The following are rules and procedures to be followed by contractors when
working in or around the Demised Premises or Building:

1. Provide a trash can with a lid to dispose of lunches and food. Trash must not
be allowed to accrue in the open lease spaces. This is to avoid fire and rodent
hazards.

2. Intentionally Deleted.

3. No access to the Building’s interior lobby or corridors will be permitted at
any time.

4. All unused entry doors to vacant areas must be closed at all times and
locked.

5. Construction employees must conduct themselves as mature gentlemen and ladies
when working in tenant occupied spaces and all public spaces.

6. Loud radios are prohibited in all work areas.

7. Noisy operations such as chopping, etc. are to be done after hours, unless
prior consent is given, which consent shall not be unreasonably withheld,
conditioned or delayed.

8. All work performed outside of normal working hours must be coordinated with
the Building manager for security reasons. No one will be allowed access without
prior permission.

9. Every effort must be made to avoid disturbance of any other tenant’s normal
business operations. Punch list corrections must be performed only with the
tenant’s permission, in advance. If an operation underway proves disturbing to a
tenant it must be discontinued immediately and performed outside of normal
business hours.

 

98



--------------------------------------------------------------------------------

EXHIBIT “F”

After Recording, Return to:

Haynes & Boone LLP

30 Rockefeller Plaza, 26th Floor

New York, New York 10112

Attention: Steven Koch

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of             , 2013, by and between TYSONS CORNER FINANCE 2013,
LLC, whose address for notice under this Agreement is c/o Blackstone Mortgage
Trust, Inc., 345 Park Avenue, New York, New York 10154 (together with its
successors and/or assigns, “Lender”), and
                                        , a
                                        , whose address for notice under this
Agreement is                                         , (“Tenant”).

Statement of Background

A. Lender has made a loan (the “Loan”) to TMG SOLUTIONS PLAZA [1/2/3], L.L.C., a
Delaware limited liability company (“Landlord”), TMG SOLUTIONS PLAZA [1/2/3],
L.L.C., a Delaware limited liability company, and TMG SOLUTIONS PLAZA [1/2/3],
L.L.C., a Delaware limited liability company, which is evidenced by a promissory
note (the “Note”) made by Landlord to order of Lender and will be secured by,
among other things, a deed of trust and security agreement (the “Security
Instrument”) made by Landlord for the benefit of Lender covering the land (the
“Land”) described on Exhibit A attached hereto and all improvements (the
“Improvements”) now or hereafter located on the Land (the Land and the
Improvements hereinafter collectively referred to as the “Property”).

B. Tenant is the tenant or lessee under a lease dated as of             ,
         (which lease, as the same may have been amended and supplemented as of
the date hereof, is hereinafter called the “Lease”), covering approximately
         square feet of space located in the Improvements (the “Premises”).
Landlord holds all rights of landlord or lessor under the Lease.

C. The parties hereto desire to make the Lease subject and subordinate to the
Security Instrument in accordance with the terms and provisions of this
Agreement.

Statement of Agreement

For and in consideration of the mutual covenants herein contained and other good
and valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, and notwithstanding anything in the Lease to the contrary, it is
hereby agreed as follows:

I. Lender, Tenant and Landlord do hereby covenant and agree that the Lease with
all rights, options (including options to acquire or lease all or any part of
the Demised Premises), liens and charges created thereby, is and shall continue
to be subject and subordinate in all respects to the Security Instrument and to
any renewals, modifications, consolidations, replacements and extensions thereof
and to all advancements made thereunder.

 

99



--------------------------------------------------------------------------------

II. Lender does hereby agree with Tenant that, in the event Lender becomes the
owner of the Demised Premises by foreclosure, conveyance in lieu of foreclosure
or otherwise, so long as Tenant complies with and performs its obligations under
the Lease, (a) the Lease shall continue in full force and effect as a direct
Lease between the succeeding owner of the Property and Tenant, upon and subject
to all of the terms, covenants and conditions of the Lease, for the balance of
the term of the Lease, and Lender will not disturb the possession of Tenant, and
(b) the Demised Premises shall be subject to the Lease and Lender shall
recognize Tenant as the tenant of the Demised Premises for the remainder of the
term of the Lease in accordance with the provisions thereof; provided, however,
nothing contained herein shall prevent Lender from naming Tenant in any
foreclosure or other action or proceeding initiated by Lender pursuant to the
Security Instrument to the extent necessary under applicable law in order for
Lender to avail itself of and complete the foreclosure or other remedy.

III. Tenant does hereby agree with Lender that, in the event Lender becomes the
owner of the Demised Premises by foreclosure, conveyance in lieu of foreclosure
or otherwise, then Tenant shall attorn to and recognize Lender as the landlord
under the Lease for the remainder of the term thereof, and Tenant shall perform
and observe its obligations thereunder, subject only to the terms and conditions
of the Lease. Tenant further covenants and agrees to execute and deliver upon
request of Lender an appropriate agreement of attornment to Lender and any
subsequent titleholder of the Demised Premises.

IV. Tenant agrees that, in the event Lender or its nominee or designee succeeds
to the interest of Landlord under the Lease, Lender shall not be:

(a) liable for any act or omission of any prior landlord (including, without
limitation, the then defaulting Landlord), except to the extent any such act or
omission constitutes a default under the Lease that is continuing after Lender
takes title to and possession of the Demised Premises and relates to the
landlord’s continuing maintenance and repair obligations or the completion of
the Landlord’s Work or the payment of any construction or improvement allowance
under the Lease, in which event Lender or its nominee or designee shall cure any
continuing default within a reasonable period of time;

(b) subject to any defense or offsets which Tenant may have against any prior
Landlord (including, without limitation, the then defaulting Landlord) except to
the extent of the offset rights of Tenant set forth in Section 11(d) of the
Lease;

(c) bound by any payment of rent or additional rent which Tenant might have paid
for more than one month in advance of the due date under the Lease to any prior
Landlord (including, without limitation, the then defaulting Landlord), except
to the extent such advance payment is required by the Lease, and all such rent
shall remain due and owing notwithstanding such advance payment;

(d) bound by any obligation to make any payment to Tenant which was required to
be made prior to the time Lender succeeded to any prior Landlord’s interest
except with respect to any construction or other improvement allowance, in which
event Lender or its nominee or designee shall make sure payment as and when
required under the Lease;1

(e) accountable for any monies deposited with any prior Landlord (including
security deposits), except to the extent such monies are actually received by
Lender; or

 

100



--------------------------------------------------------------------------------

(f) bound by any surrender, termination, amendment or modification of the Lease
made without the consent of Lender.

V. Tenant acknowledges that Landlord will execute and deliver to Lender an
Assignment of Leases and Rents (the “Assignment of Leases”), which assigns the
Lease and the rent and all other sums due thereunder to Lender as security for
the Loan, and Tenant hereby expressly consents to such assignment. Tenant
acknowledges that the interest of the Landlord under the Lease has been assigned
to Lender solely as security for the purposes specified in said assignments, and
Lender shall have no duty, liability or obligation whatsoever under the Lease or
any extension or renewal thereof, either by virtue of said assignments or by any
subsequent receipt or collection of rents thereunder, unless Lender shall
specifically undertake such liability in writing or unless Lender or its
designee or nominee becomes, and then only with respect to periods in which
Lender or its designee or nominee becomes, the fee owner of the Demised
Premises. Tenant shall be under no obligation to direct its payment of rent to
Lender until Tenant receives written notice from Lender stating that Lender has
succeeded to the interest of Landlord under the Lease and assumed Landlord’s
obligations thereunder or that Lender has exercised its right to receive payment
of the rent and additional rent (and/or other sums) pursuant to the provisions
of the Security Instrument and/or the Assignment of Leases (the “Rent Payment
Notice”). Landlord agrees that Tenant shall have the right to rely on the Rent
Payment Notice without any obligation to inquire as to its validity and
notwithstanding any notice or claim of Landlord to the contrary, and that
Landlord shall have no right or claim against Tenant for or by reason of any
payments made by Tenant to Lender following receipt of a Rent Payment Notice.
Tenant and Landlord agree that upon Tenant’s receipt of a written notice from
Lender of a default by Landlord under the Loan, (a) Tenant will thereafter, if
requested by Lender, pay rent to Lender in accordance with the terms of the
Lease; (b) Landlord shall look solely to Lender with respect to any claims
Landlord may have on account of any incorrect or wrongful Rent Payment Notice;
(c) full credit shall be given under the Lease for any payments paid to Lender
pursuant to a Rent Payment Notice to the same extent as if such amounts were
paid directly to Landlord; and (d) Landlord shall have no claim against Tenant
for any amounts paid to Lender pursuant to any such notice.

VI. Tenant hereby agrees to give to Lender copies of all notices of Landlord
default(s) under the Lease in the same manner as, and whenever, Tenant shall
give any such notice of default to Landlord, and no such notice of default shall
be deemed given to Landlord unless and until a copy of such notice shall have
been so delivered to Lender. Lender shall have the right to remedy any Landlord
default under the Lease, or to cause any default of Landlord under the Lease to
be remedied, and for such purpose Tenant hereby grants Lender such additional
period of time as may be reasonable to enable Lender to remedy, or cause to be
remedied, any such default in addition to the period given to Landlord for
remedying, or causing to be remedied, any such default. Tenant shall accept
performance by Lender of any term, covenant, condition or agreement to be
performed by Landlord under the Lease with the same force and effect as though
performed by Landlord. No Landlord default under the Lease shall exist or shall
be deemed to exist (i) as long as Lender, in good faith, shall have commenced to
cure such default within the above referenced time period and shall be
prosecuting the same to completion with reasonable diligence within ninety
(90) days, subject to extension for up to thirty (30) days so long as Lender is
diligently pursuing a foreclosure proceeding with respect to the Property, or
(ii) if possession of the Demised Premises is required in order to cure such
default, or if such default is not susceptible of being cured by Lender, as long
as Lender, in good faith, shall have notified Tenant that Lender intends to
institute proceedings under the Security Instrument, and, thereafter, as long as
such proceedings shall have been instituted and shall be prosecuted with
reasonable diligence. In the event of the termination of the Lease by reason of
any default thereunder by Landlord, upon Lender’s written request, given within

 

101



--------------------------------------------------------------------------------

thirty (30) days after any such termination, Tenant, within fifteen (15) days
after receipt of such request, shall execute and deliver to Lender or its
designee or nominee a new lease of the Demised Premises for the remainder of the
term of the Lease upon all of the terms, covenants and conditions of the Lease.
Lender shall have the right, without Tenant’s consent, to foreclose the Security
Instrument or to accept a deed in lieu of foreclosure or to exercise any other
remedies under the Security Instrument.

VII. Lender shall have no obligation or incur any liability with respect to the
construction or completion of the improvements in which the Demised Premises are
located or for completion of the Demised Premises or any improvements for
Tenant’s use and occupancy. Lender shall have no obligations nor incur any
liability with respect to any warranties of any nature whatsoever, including,
without limitation, any warranties respecting use, compliance with zoning,
hazardous wastes or environmental laws, Landlord’s title, Landlord’s authority,
habitability, fitness for purpose or possession. In the event that Lender shall
acquire title to the Demised Premises or the Property, Lender shall have no
obligation, nor incur any liability, beyond Lender’s then equity interest, if
any, in the Demised Premises, and Tenant shall look exclusively to such equity
interest of Lender, if any, in the Demised Premises for the payment and
discharge of any obligations or liability imposed upon Lender hereunder, under
the Lease or under any new lease of the Demised Premises.

VIII. Tenant acknowledges, without limitation, that the subordinations provided
hereby include a full and complete subordination by Tenant of any options it may
have to purchase all or any portion of the Property, rights of first refusal or
similar rights, whether such rights are provided in the Lease or elsewhere.
Tenant hereby further agrees that any such option to purchase or right of first
refusal shall be expressly inapplicable to any foreclosure of the Security
Instrument or acquisition of the Property or any interest therein by Lender or
any designee of Lender by conveyance in lieu thereof or similar transaction.

IX. If any portion or portions of this Agreement shall be held invalid or
inoperative, then all of the remaining portions shall remain in full force and
effect, and, so far as is reasonable and possible, effect shall be given to the
intent manifested by the portion or portions held to be invalid or inoperative.

X. This Agreement shall be governed by and construed in accordance with the laws
of the State in which the Property is located.

XI. Lender shall not, either by virtue of the Security Instrument, the
Assignment of Leases or this Agreement, be or become a mortgagee in possession
or be or become subject to any liability or obligation under the Lease or
otherwise until Lender shall have acquired the interest of Landlord in the
Demised Premises, by foreclosure or otherwise, and then such liability or
obligation of Lender under the Lease shall extend only to those liability or
obligations accruing subsequent to the date that Lender has acquired the
interest of Landlord in the Demised Premises as modified by the terms of this
Agreement.

XII. All notices or other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be considered as
properly given if (a) mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested; (b) by delivering same in
person to the intended addressee; or (c) by delivery to an independent third
party commercial delivery service for same day or next day delivery and
providing for evidence of receipt at the office of the intended addressee.
Notice so mailed shall be effective upon its deposit with the United States
Postal Service or any successor thereto; notice sent by a commercial delivery
service shall be effective upon delivery to such commercial delivery service;
notice given by personal delivery shall be effective only if and when received
by the addressee; and notice given by other means shall be effective only if and
when received at the office or designated address of the intended addressee. For
purposes of notice, the

 

102



--------------------------------------------------------------------------------

addresses of the parties shall be as set forth on the first page; provided,
however, that every party shall have the right to change its address for notice
hereunder to any other location within the continental United States by the
giving of thirty (30) days notice to the other parties in the manner set forth
herein.

XIII. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors,
successors-in-title and assigns. When used herein, the term “Landlord” refers to
Landlord and to any successor to the interest of Landlord under the Lease, and
the term “Lender” refers to Lender and to any successor-in-interest of Lender
under the Security Instrument.

XIV. This Agreement may be executed in any number of counterparts, each of which
shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page. Any
signature page of this Agreement may be detached from any counterpart of this
Agreement without impairing the legal effect of any signatures thereon and may
be attached to another counterpart of this Agreement identical in form hereto
but having attached to it one or more additional signature pages.

[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
to be effective as of the date set forth in the first paragraph hereof.

 

LENDER:

TYSONS CORNER FINANCE 2013, LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

 

State of     ) County of     )

 

On                                                          , before me,
                                                                         ,   
(insert name of notary)

Notary Public, personally appeared                                          
                   , who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                     that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature  

 

    (Seal)

 

104



--------------------------------------------------------------------------------

TENANT:  

 

  , a  

 

 

By:  

 

Name:  

 

Title:  

 

 

State of     ) County of     )

 

On                                                          , before me,
                                                                         ,   
(insert name of notary)

Notary Public, personally appeared                                          
                   , who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                     that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature  

 

    (Seal)

 

105



--------------------------------------------------------------------------------

The undersigned Landlord hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement.

 

LANDLORD: TMG SOLUTIONS PLAZA [1/2/ 3], L.L.C., a Delaware limited liability
company By:  

 

Name:   Gary E. Block Title:   Managing Director

 

State of     ) County of     )

 

On                                                          , before me,
                                                                         ,   
(insert name of notary)

Notary Public, personally appeared                                          
                   , who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                     that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature  

 

    (Seal)

 

106



--------------------------------------------------------------------------------

Exhibit A

PROPERTY LEGAL DESCRIPTION



--------------------------------------------------------------------------------

EXHIBIT “G”

FORM OF LETTER OF CREDIT

[Insert name and address of issuing bank]

[Insert date]

[Insert name and address of owner]

Dear Sir:

At the request and for the account of [insert name of tenant] located [insert
address of tenant] (hereinafter called “Applicant”), we hereby establish our
Irrevocable Standby Letter of Credit No. [insert number] in your favor and
authorize you to draw on us up to the aggregate amount of [insert amount of
letter of credit], available by your draft(s) at sight drawn on us and
accompanied by the following:

A written statement by any general partner of                             , or
by any member or officer of                              that:

 

  (i) “Applicant is in default under that certain lease, dated as of [insert
date of lease] (the “Lease”) between                      (“Landlord”), as
landlord, and Applicant, as tenant; or

 

  (ii) “Applicant has failed to deliver timely a renewal Letter of Credit as
provided in the Lease.”

This Irrevocable Letter of Credit will be duly honored by us at sight upon
delivery of the statement set forth above without inquiry as to the accuracy of
such statement and regardless of whether Applicant disputes the content of such
statement.

We hereby engage with you that all drafts drawn under and in compliance with the
terms of this Irrevocable Letter of Credit will be duly honored by us if
presented at [insert address of issuing bank] no later than [insert expiration
date of Letter of Credit], it being a condition of this Irrevocable Letter of
Credit that it shall be automatically extended for periods of at least one year
from the present and each future expiration date unless, at least thirty
(30) days prior to the relevant expiration date, we notify you, by certified
mail, return receipt requested, that we elect not to extend this Irrevocable
Letter of Credit for any additional period.

This Irrevocable Letter of Credit is transferable at no charge to any transferee
of Landlord upon notice to the undersigned from you and such transferee.

This Irrevocable Letter of Credit is subject to the Uniform Customs and
Practices for Documentary Credits (1993-Rev) International Chamber of Commerce
Publication #500.

Sincerely yours,

[Insert authorized signature]

 

108



--------------------------------------------------------------------------------

EXHIBIT “H”

INTENTIONALLY DELETED

 

109



--------------------------------------------------------------------------------

EXHIBIT “I”

INTENTIONALLY DELETED

 

110



--------------------------------------------------------------------------------

EXHIBIT “J”

EXTERIOR SIGN

[Picture]

 

111



--------------------------------------------------------------------------------

EXHIBIT “K”

MONUMENT SIGN PANEL

[Picture]

 

112



--------------------------------------------------------------------------------

EXHIBIT “L”

RESERVED PARKING LOCATIONS

[Picture]

 

113



--------------------------------------------------------------------------------

EXHIBIT “M”

JANITORIAL SPECIFICATIONS

 

I. CLEANING

 

  A. General

1. Cleaning work will be performed between 6:45 p.m. and 11:45 p.m., Monday
through Friday, unless otherwise necessary for stripping, waxing, etc.

2. Abnormal waste removal (e.g., the boxes and packaging materials from computer
equipment, bulk packaging and wood or cardboard crates, etc.) shall be Tenant’s
responsibility.

 

  B. Daily Operations (5 times per week)

1. Tenant Areas

a. Empty and clean waste receptacles, wash receptacles as necessary, replace
liners nightly.

b. Vacuum rugs and carpeted areas.

c. Clean and disinfect common eating areas located within the Demised Premises.

2. Lavatories

a. Sweep and wash floors with disinfectant.

b. Wash both sides of toilet seats with disinfectant.

c. Wash mirrors, basins, bowls, urinals.

d. Spot clean toilet partitions.

e. Empty and disinfect sanitary napkin disposal receptacles.

f. Refill toilet tissue, towel, soap, and sanitary napkin dispensers.

3. Public Areas

a. Wipe down entrance doors and clean glass (interior and exterior) and adjacent
glass.

b. Vacuum elevator carpets and wipe down doors and walls.

c. Clean water coolers.

 

114



--------------------------------------------------------------------------------

  C. Operations As Needed (but not less than every other day)

1. Tenant and Public Areas

a. Buff resilient floor areas.

 

  D. Weekly Operations

1. Tenant Areas, Lavatories, Public Areas

a. Hand-dust and wipe clean horizontal surfaces with treated cloths to include
furniture, office equipment, window-sills, door ledges, chair rails, baseboards,
convector tops, etc., within normal reach.

b. Remove finger marks from private entrance doors, light switches, and
doorways.

c. Sweep stairways.

 

  E. Monthly Operations

1. Tenant and Public Areas

a. Thoroughly vacuum seat cushions on chairs, sofas, etc.

b. Vacuum and dust grillwork.

2. Lavatories

a. Wash down interior walls and toilet partitions.

 

  F. As Required and Weather Permitting at least twice each calendar year

1. Clean inside of windows in Building.

2. Clean outside of windows in Building.

 

  G. Yearly

1. Tenant and Public Areas

a. Strip and wax resilient tile floor areas.

 

115



--------------------------------------------------------------------------------

EXHIBIT “N”

PERFORMANCE SPECIFICATIONS OF HVAC FOR PORTION OF

DEMISED PREMISES LOCATED IN TOWERS 1, 2 AND 3

The Building’s base building HVAC system is designed to provide heat and cooling
in accordance with the following specifications:

 

Interior Conditions:    Summer    75° F dry bulb at 50% relative humidity (+2°)
Winter    70° F dry bulb (+2°) Exterior Conditions:    Summer/Winter    ASHRAE
1%/99% Cooling/Heating outdoor conditions for Sterling/Dulles Ventilation Air:
  

For the Initial Demised Premises and Must Take Premises located on Floors 6, 7
and 8, Landlord will provide sufficient outside air in accordance with the 2009
Virginia Uniform Statewide Building Code and/or any other applicable codes based
on space plans that are reasonably in accordance with the attached 7th and 8th
floor layouts, as depicted in Exhibit N-1. With respect to the 6th Floor, the
calculated outside air requirement is assumed to be no greater than the
calculated outside air requirement based on the 7th floor layout.

 

For any future expansion beyond the Initial Demised Premises and Must Take
Premises, outside air shall be provided by the Landlord per ASHRAE 62.1
ventilation rates and associated default occupant densities, assuming 10% of the
useable area is conference room space, with the remainder being office space. If
Tenant build-out pursuant to space plans require additional outside air per the
2009 Virginia Uniform Statewide Building Code and/or any other applicable codes,
then Landlord shall provide such excess capacity, at Tenant’s sole cost and
expense, pursuant to plans reasonably approved by Landlord.

Internal Heat:   

Lighting: 1 watt per square foot

Power: 3 watts per square foot

Supplemental Cooling:    Tenant provided

 

116



--------------------------------------------------------------------------------

Landlord shall use reasonable efforts to maintain the temperatures set forth
above in the Demised Premises during the normal hours of operation of the
Building so long as the Demised Premises are being used and occupied in the
manner as specified under the “Ventilation Air” and “Internal Heat” categories
as set forth above.

For Tower 1: New 100% outside air unit with energy recovery will be added in the
penthouse to supplement the existing outside air unit and supply the building
with the ventilation rates required by the ASHRAE 62.1 standard and in
accordance with the 2009 Virginia Uniform Statewide Building Code. Chilled water
piping will be extended to serve the new outside air unit in the penthouse
(three existing chillers to remain, as well as the existing cooling tower and
floor by floor air handling units).

For Towers 2 and 3: Landlord will rebalance existing penthouse outside air
supply system to supply the building with the ventilation rates required by the
ASHRAE 62.1 standard and in accordance with the 2009 Virginia Uniform Statewide
Building Code. Existing cooling tower and floor by floor air handling units will
remain.

 

117



--------------------------------------------------------------------------------

EXHIBIT “N-1”

FLOORS 7 & 8 SPACE PLAN

[Picture]

 

118



--------------------------------------------------------------------------------

EXHIBIT “O”

INTENTIONALLY DELETED

 

119



--------------------------------------------------------------------------------

EXHIBIT “P”

FITNESS FACILITY AND LOCKER-ROOM RENOVATIONS

Prior to completion of Fitness Facility and locker room renovations, Landlord
shall discuss with Tenant and take into account in good faith Tenant’s input and
requests.

Fitness Facility/work out area:

 

  •   New flooring

 

  •   New paint on walls

 

  •   Remove ceiling grid and leave unfinished (paint at necessary); potential
lighting upgrades as necessary

Locker rooms:

 

  •   Exact scope TBD – evaluating minor cosmetic upgrades that may include
paint and replacing benches

 

  •   Evaluate new connection between locker rooms and Fitness Facility

Landlord may, at its sole discretion, relocate and reconfigure the Fitness
Facility and Locker Rooms, provided that the Fitness Facility and Locker Rooms
shall provide a similar level of service and utility after the relocation and/or
reconfiguration as they did before any such relocation or reconfiguration.

 

120



--------------------------------------------------------------------------------

EXHIBIT “Q”

RESTROOM RENOVATIONS

 

  •   New porcelain tiles on floors and in select wall locations (behind toilets
and vanities – but not necessarily covering the full wall in these areas)

 

  •   New toilet partitions

 

  •   New stone counter tops

 

  •   Replace sinks, mirrors, faucets, toilets, with the new faucets and toilets
to be hands free

 

  •   Replace drywall and paint all drywall surfaces where necessary

 

  •   Replace tissue and paper towel dispensers

The provisions of this Exhibit “Q” are subject to the provisions of
Section 45(d) concerning Tenant making changes to the restroom renovations.

 

121



--------------------------------------------------------------------------------

EXHIBIT “R”

GROUND FLOOR LOBBIES AND CORRIDORS RENOVATIONS

All ground floor lobby and corridors renovations shall be designed and completed
in a style that is at least equal in aesthetic, labor and materials to
Comparable Buildings.

Tower 1 Lobby

 

  •   New terrazzo or stone flooring

 

  •   Replace existing marble walls with combination of dry wall and wood
paneling accent walls (or other materials TBD) in select areas

 

  •   Paint or clad columns

 

  •   New lighting

 

  •   Glass/metal paneling surround elevators, evaluate recladding elevator cab
doors facing lobby

 

  •   Upgrade finishes for secondary level (on B1 level) and spiral stair to
match main lobby finishes

Tower 2 Lobby

 

  •   New terrazzo or stone flooring

 

  •   Upgraded walls – including wood paneling accent walls (or other materials
TBD) in select areas

 

  •   New lighting

 

  •   Glass/metal paneling surround elevators, evaluate recladding elevator cab
doors facing lobby

Main floor circulation / corridors

 

  •   New flooring between Tower 1 lobby and new metro entrance

 

  •   Reconfigure walls (widen corridor in select areas where feasible); new
Wall finishes along this primary corridor with design goal to add vibrancy /
interest – may include new paint, wall coverings, metal/glass/wood accents in
certain locations

 

  •   New directories / way finding

 

  •   Renovated concierge desk

 

  •   Create new connection between corridor and Tower 2 lobby with similar
finishes as Tower 2 lobby

 

122



--------------------------------------------------------------------------------

EXHIBIT “S”

ELEVATOR CAB RENOVATIONS

All elevator cab renovations shall be designed and completed in a style that is
at least equal in aesthetic, labor and materials to Comparable Buildings.

 

  •   New interior cab finishes to maintain consistency with new lobby finishes.
Finishes TBD – evaluating various metal / glass / wood veneer options

 

  •   New carpet flooring

 

  •   New lighting

 

123



--------------------------------------------------------------------------------

EXHIBIT “T”

PATIO AREA AND STAIRWELL RENOVATIONS

 

  •   Install new stone pavers between Towers 1 and 2

 

  •   Construct new grand stairwell: poured-in-place concrete with stone tread
and risers (or other architectural materials), stainless steel rails and planter
walls/sidewalls to match existing adjacent construction.

 

  •   Install new canopy over stairwell – which may extend to building entrance.
Exact structure and materials TBD, current iteration of design calls for point
supported, fritted glass over tubular steel frame.

 

  •   Upgraded lighting, including recessed and surface-mounted lighting for
decorative color control and required ambient lighting.

 

  •   Install new elevator: fritted laminated glass over steel elevator
structure; standard front and rear-opening cab designed for exterior use, with
stops at street level and upper terrace.

 

  •   Elevator finishes will include stainless steel wall panels, stainless
steel plate frames, bar-stock stainless steel railings and trim with stone
flooring.

 

124